Exhibit 10.2

EXECUTION VERSION

 

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

March 5, 2013

among

REALOGY INTERMEDIATE HOLDINGS LLC,

as Guarantor

REALOGY GROUP LLC,

as Borrower

each Grantor

party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page   ARTICLE I    Definitions   

SECTION 1.01. Credit Agreement

     1   

SECTION 1.02. Other Defined Terms

     2    ARTICLE II    Guarantee   

SECTION 2.01. Guarantee

     8   

SECTION 2.02. Guarantee of Payment

     8   

SECTION 2.03. Reinstatement

     8   

SECTION 2.04. Agreement To Pay; Contribution; Subrogation

     8   

SECTION 2.05. Information

     9   

SECTION 2.06. Maximum Liability

     9   

SECTION 2.07. Payment Free and Clear of Taxes

     9   

SECTION 2.08. Additional Borrowers or Subsidiary Parties

     9    ARTICLE III    Pledge of Securities   

SECTION 3.01. Pledge

     10   

SECTION 3.02. Delivery of the Pledged Collateral

     11   

SECTION 3.03. Representations, Warranties and Covenants

     11   

SECTION 3.04. Registration in Nominee Name; Denominations

     13   

SECTION 3.05. Voting Rights; Dividends and Interest, Etc

     13    ARTICLE IV    Security Interests in Other Personal Property   

SECTION 4.01. Security Interest

     15   

SECTION 4.02. Representations and Warranties

     18   

SECTION 4.03. Covenants

     20   

SECTION 4.04. Other Actions

     23   

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

     23    ARTICLE V    Remedies   

SECTION 5.01. Remedies Upon Default

     25   

SECTION 5.02. Application of Proceeds

     26   

SECTION 5.03. Securities Act, Etc

     27   

 

i



--------------------------------------------------------------------------------

ARTICLE VI    Indemnity, Subrogation and Subordination   

SECTION 6.01. Indemnity

     28   

SECTION 6.02. Contribution and Subrogation

     28   

SECTION 6.03. Subordination; Subrogation

     29    ARTICLE VII    Miscellaneous   

SECTION 7.01. Notices

     31   

SECTION 7.02. [RESERVED]

     31   

SECTION 7.03. Limitation By Law

     31   

SECTION 7.04. Binding Effect; Several Agreement

     31   

SECTION 7.05. Successors and Assigns

     31   

SECTION 7.06. Administrative Agent’s Fees and Expenses; Indemnification

     32   

SECTION 7.07. Administrative Agent Appointed Attorney-in-Fact

     32   

SECTION 7.08. Governing Law

     33   

SECTION 7.09. Waivers; Amendment

     33   

SECTION 7.10. WAIVER OF JURY TRIAL

     34   

SECTION 7.11. Severability

     34   

SECTION 7.12. Counterparts

     34   

SECTION 7.13. Headings

     34   

SECTION 7.14. Jurisdiction; Consent to Service of Process

     34   

SECTION 7.15. Termination or Release

     35   

SECTION 7.16. Additional Subsidiaries

     35   

SECTION 7.17. No Limitations, Etc.

     36   

SECTION 7.18. Secured Party Authorizations and Indemnifications

     38   

SECTION 7.19. [RESERVED]

     38   

SECTION 7.20. Securitization Acknowledgements

     38   

SECTION 7.21. [RESERVED]

     40   

SECTION 7.22. Successor Administrative Agent

     40    ARTICLE VIII    The Intercreditor Agreement   

SECTION 8.01. Intercreditor Agreement

     40   

 

ii



--------------------------------------------------------------------------------

Schedules

 

Schedule I    Pledged Stock; Debt Securities Schedule II    Intellectual
Property Schedule III    Commercial Tort Claims Schedule IV    Filing Offices
Schedule V    Excluded Pledges

Exhibits

 

Exhibit I    Form of Supplement to the Guarantee and Collateral Agreement
Exhibit II    Apple Ridge Documents

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated and effective as
of March 5, 2013 (this “Agreement”), among REALOGY INTERMEDIATE HOLDINGS LLC
(“Holdings”), REALOGY GROUP LLC (the “Borrower”), each Subsidiary Loan Party
identified on the signature pages hereto and party hereto (together with
Holdings, the Borrower and any other entity that may become a party hereto as
provided herein, the “Grantors”) and JPMORGAN CHASE BANK, N.A., as
administrative and collateral agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined below).

PRELIMINARY STATEMENT

Reference is made to the Amended and Restated Credit Agreement dated as of
March 5, 2013 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Holdings, the Borrower, the
Lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other parties thereto.

The Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. Holdings and the other Guarantors are affiliates of the Borrower,
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit.

The priority of the Liens and Security Interests created by this Agreement and
the right of the Secured Parties to exercise rights and remedies under this
Agreement or with respect to the Collateral are subject to the terms of the
First Lien Intercreditor Agreement and the First and a Half Lien Intercreditor
Agreement.

Now therefore, in consideration of the mutual covenants and agreements of the
parties and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Acceleration Event” means after, or concurrently with, the occurrence of an
Event of Default, the maturity of any of the Loan Obligations shall have been
accelerated.

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Additional Secured Party” means (a) with respect to any obligation referred to
in clause (c) of the definition of the term “Borrower Obligations”, any
Affiliate of a Lender or any Affiliate of the Administrative Agent, in each case
that is a party to a Swap Agreement with a Loan Party or a Subsidiary and to
which any such obligation is owed, (b) with respect to any obligation referred
to in clause (d) of the definition of the term “Borrower Obligations”, any
person to which any such obligation (to the extent that such obligation may be
guaranteed and/or secured hereunder) is owed, or (c) with respect to any
obligation referred to in clause (e) of the definition of the term “Borrower
Obligations”, any person to which such obligation (to the extent such obligation
may be guaranteed and/or secured hereunder) is owed.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Borrower Obligations” means (a) the due and punctual payment by the Borrower of
(i) the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Borrower under the Credit Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
obligations to provide cash collateral and (iii) all other monetary obligations
of the Borrower to any of the Secured Parties under the Credit Agreement and
each of the other Loan Documents, including obligations to pay fees, expenses
and reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment of all the
obligations of each other Loan Party under or pursuant to this

 

2



--------------------------------------------------------------------------------

Agreement and each of the other Loan Documents, (c) the due and punctual payment
of all obligations of each Loan Party and each other Subsidiary under each Swap
Agreement owed to a person that is an Agent, a Lender, an Affiliate of the
Administrative Agent or an Affiliate of a Lender on the Closing Date (for Swap
Agreements in existence on the Closing Date) or at the time of entry into such
Swap Agreement, (d) the due and punctual payment of all obligations of each Loan
Party and each other Subsidiary under the Cash Management Line (provided that in
no event shall the holders of any obligations under the Cash Management Line in
the aggregate (other than any Agent, Lender, an Affiliate of the Administrative
Agent or an Affiliate of a Lender) have the right to receive proceeds from any
realization upon the Collateral or payments from the Guarantors in respect of
claims in excess of $25.0 million in the aggregate (plus (A) any accrued and
unpaid interest in respect of Indebtedness incurred by the Borrower or any
Subsidiary under the Cash Management Line and (B) any accrued and unpaid fees
and expenses owing by the Borrower or any Subsidiary under the Cash Management
Line) from the enforcement of any remedies available to the Secured Parties
under all of the Loan Documents), and (e) the due and punctual payment of all
obligations of each Loan Party and each other Subsidiary under other
Indebtedness incurred in the ordinary course of business of the Borrower or any
Subsidiary and permitted under Section 6.01 of the Credit Agreement (provided
that in no event shall the holders of such other Indebtedness in the aggregate
have the right to receive proceeds from any realization upon the Collateral or
payments from the Guarantors in respect of claims in excess of $25.0 million in
the aggregate from the enforcement of any remedies available to the Secured
Parties under all of the Loan Documents except with respect to any such holder
that has executed an intercreditor agreement with the Administrative Agent in
form and substance satisfactory to the Administrative Agent). Notwithstanding
the foregoing, for purposes of determining any Guarantor Obligations of any
Guarantor, the definition of “Borrower Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, if applicable) any Excluded Swap Obligations of such Guarantor.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II; (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing; and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

 

3



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Discharge Date” has the meaning assigned to such term in Section 7.15.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder, at the time the guarantee (or grant of such security
interest by, as applicable) of such Guarantor becomes or would become effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
guarantee or security interest is or becomes illegal.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under IP Agreements, leases, whether entered into as lessor or lessee,
Swap Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Grantor to secure payment
by an Account Debtor of any of the Accounts.

“Grantor” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Guarantor Obligations” means (a) with respect to any Guarantor other than the
Borrower, all obligations and liabilities of such Guarantor which may arise
under or in connection with this Agreement (including, without limitation,
Article II), any other Loan Document, and any Swap Agreement entered into by
such Guarantor with any person that is a Lender or an Affiliate of a Lender on
the Closing Date (for Swap Agreements in existence on the Closing Date) or at
the time of entry into such Swap Agreement, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan

 

4



--------------------------------------------------------------------------------

Document), and (b) with respect to the Borrower, (i) the due and punctual
payment of all obligations of each other Loan Party and each other Subsidiary
under each Swap Agreement owed to a person that is an Agent, a Lender, an
Affiliate of the Administrative Agent or an Affiliate of a Lender on the Closing
Date (for Swap Agreements in existence on the Closing Date) or at the time of
entry into such Swap Agreement, and (ii) the due and punctual payment of all
obligations of each other Loan Party and each other Subsidiary under the Cash
Management Line (provided that in no event shall the holders of any obligations
under the Cash Management Line in the aggregate (other than any Agent, Lender,
an Affiliate of the Administrative Agent or an Affiliate of a Lender) have the
right to receive proceeds from any realization upon the Collateral or payments
from the Guarantors in respect of claims in excess of $25.0 million in the
aggregate (plus (A) any accrued and unpaid interest in respect of Indebtedness
incurred by the Borrower or any Subsidiary under the Cash Management Line and
(B) any accrued and unpaid fees and expenses owing by the Borrower or any
Subsidiary under the Cash Management Line) from the enforcement of any remedies
available to the Secured Parties under all of the Loan Documents), and (iii) the
due and punctual payment of all obligations of each other Loan Party and each
other Subsidiary under other Indebtedness incurred in the ordinary course of
business of such Loan Party or Subsidiary and permitted under Section 6.01 of
the Credit Agreement (provided that in no event shall the holders of such other
Indebtedness in the aggregate have the right to receive proceeds from any
realization upon the Collateral or payments from the Guarantors in respect of
claims in excess of $25.0 million in the aggregate from the enforcement of any
remedies available to the Secured Parties under all of the Loan Documents except
with respect to any such holder that has executed an intercreditor agreement
with the Administrative Agent in form and substance satisfactory to the
Administrative Agent). Notwithstanding the foregoing, Guarantor Obligations of a
Guarantor do not include any Excluded Swap Obligation of such Guarantor.

“Guarantors” means the collective reference to each Grantor other than the
Borrower; provided that the term “Guarantors” shall include the Borrower in the
case of the obligations of the other Loan Parties and the other Subsidiaries
described in clause (b) of the definition of the term “Guarantor Obligations”.

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“IP Agreements” means all Copyright Licenses, Patent Licenses, Trademark
Licenses, and all other agreements relating to the license, development, use or
disclosure of any Intellectual Property to which a Grantor, now or hereafter, is
a party or a beneficiary, including, without limitation, the agreements set
forth on Schedule II hereto.

“Loan Obligations” means (a) in the case of the Borrower, the Borrower
Obligations, and (b) in the case of each Guarantor, its Guarantor Obligations.

“Loan Party Collateral” means the Article 9 Collateral and the Pledged
Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Notes” has the meaning assigned to such term in Section 7.20(a)(i).

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party and all rights of any
Grantor under any such agreement (including, without limitation, any such rights
that such Grantor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt “ has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

6



--------------------------------------------------------------------------------

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of security interest,
as applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” with respect to such Swap
Obligation at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Parties” means (a) the Lenders, the Agents and the Additional Secured
Parties, (b) each Issuing Bank, (c) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (d) the
successors and permitted assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

“Supplement” has the meaning assigned to such term in Section 7.16.

“Swap” means, with respect to any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, domain names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, and all renewals thereof, including those listed on
Schedule II, (b) all goodwill associated therewith or symbolized thereby,
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

7



--------------------------------------------------------------------------------

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, to the
Administrative Agent, for the ratable benefit of the Secured Parties, as a
primary obligor and not merely as a surety, the due and punctual payment of the
Borrower Obligations (excluding, with respect to any Guarantor, any Excluded
Swap Obligations of such Guarantor). Each Guarantor further agrees that the
Borrower Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Borrower Obligations.
Each Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Borrower Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.01 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.01, or otherwise
under this Guarantee, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Discharge Date. Each Qualified ECP Guarantor
intends that this Section 2.01 constitute, and this Section 2.01 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Borrower
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Borrower or
any other person.

SECTION 2.03. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Borrower Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower or any other Loan
Party or otherwise.

SECTION 2.04. Agreement To Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Borrower Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the

 

8



--------------------------------------------------------------------------------

Administrative Agent for distribution to the Secured Parties in cash the amount
of such unpaid Guarantor Obligation. Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Secured Party under this guarantee, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor so as to
maximize the aggregate amount paid to the Secured Parties under or in respect of
the Loan Documents. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

SECTION 2.05. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Borrower Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

SECTION 2.06. Maximum Liability. Each Guarantor, and by its acceptance of this
guarantee, the Administrative Agent and each Lender hereby confirms that it is
the intention of all such Persons that this guarantee and the Guarantor
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar federal,
state law to the extent applicable to this guarantee and the Guarantor
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Lenders and the Guarantors hereby irrevocably
agree that the Guarantor Obligations of each Guarantor under this guarantee at
any time shall be limited to the maximum amount as will result in the Guarantor
Obligations of such Guarantor under this guarantee not constituting a fraudulent
transfer or conveyance.

SECTION 2.07. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower is required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor mutatis mutandis.

SECTION 2.08. Additional Borrowers or Subsidiary Parties. The guarantee of any
Guarantor that becomes a party hereto pursuant to Section 7.16 shall be subject
to the limitations (if any) set forth in the applicable Supplement relating to
such guarantee.

 

9



--------------------------------------------------------------------------------

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. Subject to the last paragraph of Section 4.01(a), as
security for the payment or performance, as the case may be, in full of its Loan
Obligations, each Grantor hereby assigns and pledges to the Administrative
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and permitted assigns, for the ratable benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under (i) the Equity Interests directly owned by it (including those listed on
Schedule I) and any other Equity Interests obtained in the future by such
Grantor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (A) (I) more
than 65% of the issued and outstanding voting Equity Interests in any “first
tier” Wholly Owned Foreign Subsidiary directly owned by such Grantor, (II) more
than 65% of the issued and outstanding voting Equity Interests in any “first
tier” Qualified CFC Holding Company directly owned by such Grantor, (III) any
issued and outstanding Equity Interest in any Foreign Subsidiary that is not a
“first tier” Foreign Subsidiary, or (IV) any issued and outstanding Equity
Interests in any Qualified CFC Holding Company that is not a “first tier”
Qualified CFC Holding Company, (B) to the extent applicable law requires that a
subsidiary of such Grantor issue directors’ qualifying shares, such shares or
nominee or other similar shares, (C) any Equity Interests with respect to which
the Collateral and Guarantee Requirement or the other paragraphs of Section 5.09
of the Credit Agreement need not be satisfied by reason of Section 5.09(g) of
the Credit Agreement, (D) any Equity Interests in a person that is not directly
or indirectly a Subsidiary or is listed on Schedule V hereto, (E) any Equity
Interests in any Insurance Subsidiary or any entity listed on Schedule 1.01A to
the Credit Agreement or (F) any Equity Interests in any Immaterial Subsidiary or
Unrestricted Subsidiary; (ii) (A) the debt obligations listed opposite the name
of such Grantor on Schedule I, (B) any debt obligations in the future issued to
such Grantor having, in the case of each instance of debt securities, an
aggregate principal amount in excess of $5.0 million, and (C) the certificates,
promissory notes and any other instruments, if any, evidencing such debt
obligations (the “Pledged Debt Securities” and, together with the property
described in clauses (ii)(A) and (B) above, the “Pledged Debt”); (iii) subject
to Section 3.05 hereof, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of the Pledged Stock and the Pledged
Debt; (iv) subject to Section 3.05 hereof, all rights and privileges of such
Grantor with respect to the Pledged Stock, Pledged Debt and other property
referred to in clause (iii) above; and (v) all proceeds of any of the foregoing
(the Pledged Stock, Pledged Debt and other property referred to in clauses
(iii) through (v) above being collectively referred to as the “Pledged
Collateral”). The Administrative Agent agrees to execute an amendment to this
Section 3.01 (if necessary) to exclude from the Pledged Stock any Equity
Interest which would be so excluded by the operation of clause (vii) or
(viii) of Section 5.09(g) of the Credit Agreement.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

 

10



--------------------------------------------------------------------------------

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the benefit of the Secured Parties, any and all Pledged Securities to the extent
such Pledged Securities (i) are Equity Interests in the Borrower or in
Subsidiaries or (ii) in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph
(b) of this Section 3.02. If any Pledged Stock that is uncertificated on the
date hereof shall hereinafter become certificated, or if any Grantor shall at
any time hold or acquire any certificated securities included in the Pledged
Collateral, the applicable Grantor shall promptly cause the certificate or
certificates representing such Pledged Stock to be delivered to the
Administrative Agent for the benefit of the Secured Parties together with
accompanying stock powers or other documentation required by Section 3.02(c).
None of the Grantors shall permit any third party to “control” (for purposes of
Section 8-106 of the New York UCC (or any analogous provision of the Uniform
Commercial Code in effect in the jurisdiction whose law applies)) any
uncertificated securities that constitute Pledged Collateral other than the
Administrative Agent.

(b) To the extent any Indebtedness for borrowed money constitutes Pledged
Collateral (other than (i) intercompany current liabilities in connection with
the cash management operations of Holdings and its Subsidiaries or (ii) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) owed to any Grantor is evidenced by a promissory note or an
instrument, such Grantor shall cause such promissory note, if evidencing
Indebtedness in excess of $5.0 million, to be pledged and delivered to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
(or a supplement to Schedule I, as applicable) and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be
(i) pledged in order to satisfy the Collateral and Guarantee Requirement, or
(ii) delivered pursuant to Section 3.02;

 

11



--------------------------------------------------------------------------------

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Grantor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities (solely with respect to Pledged Debt
Securities issued by a person that is not a subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Grantor’s knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder, each Grantor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Grantor, (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Grantor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Stock (other than partnership interests) is
and will continue to be freely transferable and assignable, and none of the
Pledged Stock is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Stock hereunder, the sale or disposition thereof pursuant hereto
or the exercise by the Administrative Agent of rights and remedies hereunder;

(e) each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (or the transfer of the Pledged Securities upon a foreclosure thereof
(other than compliance with any securities law applicable to the transfer of
securities)), in each case other than such as have been obtained and are in full
force and effect;

 

12



--------------------------------------------------------------------------------

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary
or any Qualified CFC Holding Company) are delivered to the Administrative Agent,
for the benefit of the Secured Parties, in accordance with this Agreement and a
financing statement covering such Pledged Securities is filed in the appropriate
filing office, the Administrative Agent will obtain, for the benefit of the
Secured Parties, a legal, valid and perfected lien upon and security interest in
such Pledged Securities under the New York UCC, subject only to Permitted Liens
permitted under the Credit Agreement, as security for the payment and
performance of the Loan Obligations; and

(h) each Grantor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and, upon the occurrence and during the continuation of
an Event of Default, agrees to transfer record ownership of the securities
issued by it in connection with any request by the Administrative Agent.

SECTION 3.04. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Grantor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Grantor. If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Grantor shall use its commercially reasonable efforts to
cause any Loan Party that is not a party to this Agreement to comply with a
request by the Administrative Agent, pursuant to this Section 3.04, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given notice to the relevant Grantors of the Administrative
Agent’s intention to exercise its rights hereunder:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that, except as
permitted under the Credit Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Administrative Agent or the other Secured Parties under this Agreement, the
Credit Agreement, any other Loan Document or the ability of the Secured Parties
to exercise the same.

(ii) The Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be executed and delivered to such Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

 

13



--------------------------------------------------------------------------------

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided,
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities to the extent such Grantor has the rights to receive such
Pledged Securities if they were declared, distributed and paid on the date of
this Agreement, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise or (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities to
the extent such Grantor has the rights to receive such Pledged Securities if
they were declared, distributed and paid on the date of this Agreement, in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Grantor, shall
not be commingled by such Grantor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent, for the benefit of the Secured Parties, and
shall be forthwith delivered to the Administrative Agent, for the benefit of the
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Administrative Agent). This clause (iii) shall
not apply to dividends between or among the Borrower, the Grantors and the
Subsidiaries only of property which is subject to a perfected security interest
under this Agreement; provided that the Borrower notifies the Administrative
Agent in writing, specifically referring to this Section 3.06, at the time of
such dividend and takes any actions the Administrative Agent specifies to ensure
the continuance of its perfected security interest in such property under this
Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Grantor to
receive dividends, interest, principal or other distributions with respect to
Pledged Securities that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 3.05 shall cease, and all such rights shall
thereupon become vested, for the benefit of the Secured Parties, in the
Administrative Agent which shall have the sole and exclusive right and authority
to receive and retain such dividends, interest, principal or other
distributions; provided, however, that until the occurrence of an Acceleration
Event, any Grantor may continue to exercise dividend and distribution rights
solely to the extent permitted under clause (x) (other than clause (iv) thereof)
and clause (y) of Section 6.06(b) of the Credit Agreement and solely to the
extent that such amounts are required by Holdings for the stated purposes
thereof. All dividends, interest, principal or other distributions received by
any

 

14



--------------------------------------------------------------------------------

Grantor contrary to the provisions of this Section 3.05 shall not be commingled
by such Grantor with any of its other funds or property but shall be held
separate and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent, for the benefit of the Secured Parties, and shall be
forthwith delivered to the Administrative Agent, for the benefit of the Secured
Parties, in the same form as so received (endorsed in a manner reasonably
satisfactory to the Administrative Agent). Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this paragraph (b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 5.02 hereof. After all Events of Default have been cured or waived and a
Responsible Officer has delivered to the Administrative Agent a certificate to
that effect, the Administrative Agent shall promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 3.05 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05 with respect to
Pledged Securities, and the obligations of the Administrative Agent under
paragraph (a)(ii) of this Section 3.05, shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, for the benefit of the
Secured Parties, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Administrative Agent shall have
the right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights. After all Events of
Default have been cured or waived and a Responsible Officer has delivered to the
Administrative Agent a certificate to that effect, each Grantor shall have the
right to exercise the voting and/or consensual rights and powers that such
Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) of this Section 3.05 and the obligations of the Administrative
Agent under paragraph (a)(ii) shall be in effect.

ARTICLE IV

Security Interests in Other Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of its Loan Obligations, each Grantor hereby pledges to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title and interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

 

15



--------------------------------------------------------------------------------

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory and all other Goods not otherwise described above;

(ix) all Investment Property;

(x) all Commercial Tort Claims with respect to the matters described on Schedule
III;

(xi) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in, and the term “Article 9
Collateral” shall not include, any of the following (collectively, the “Excluded
Assets”): (t) any vehicle covered by a certificate of title or ownership,
whether now owned or hereafter acquired, (u) any assets (including Equity
Interests), whether now owned or hereafter acquired, with respect to which the
Collateral and Guarantee Requirement or the other paragraphs of Section 5.09 of
the Credit Agreement would not be required to be satisfied by reason of
Section 5.09(g) of the Credit Agreement if hereafter acquired, (v) any property
excluded from the definition of Pledged Collateral pursuant to Section 3.01
hereof (other than clause (i)(D) thereof), (w) any Letter-of-Credit Rights to
the extent any Grantor is required by applicable law to apply the proceeds of a
drawing of such Letter of Credit for a specified purpose, (x) any Grantor’s
right, title or interest in any license, contract or agreement to which such
Grantor is a party or any of its right, title or interest thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in the abandonment, invalidation or
unenforceability of, any license, contract or agreement to which such Grantor is
a party (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC
or any other applicable law (including, without limitation, Title 11 of the
United States Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision,

 

16



--------------------------------------------------------------------------------

the Collateral shall include, and such Grantor shall be deemed to have granted a
security interest in, all such rights and interests as if such provision had
never been in effect, (y) any Equipment owned by any Grantor that is subject to
a purchase money lien or a Capital Lease Obligation if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Capital Lease Obligation) prohibits or requires the consent of any person other
than the Grantors as a condition to the creation of any other security interest
on such Equipment, or (z) any “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) and 1(d) of Lanham Act is submitted to, and accepted by, the
United States Patent and Trademark Office, solely to the extent and for the
duration, if any, that the pledge or grant of a security interest in such
application prior to such filing would result in the invalidation of such
application or any resulting registration. The Administrative Agent agrees to
execute an amendment to this Section 4.01(a) (if necessary) to exclude from the
Article 9 Collateral any asset which would be so excluded by the operation of
clause (vii) or (viii) of Section 5.09(g) of the Credit Agreement.

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets, whether now owned or hereafter acquired” or “all property, whether
now owned or hereafter acquired” or using words of similar import. Each Grantor
agrees to provide such information to the Administrative Agent promptly upon
request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office such documents as
may be reasonably necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of such Grantor, and naming such Grantor or
the Grantors as debtors and the Administrative Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement or in the Credit
Agreement, no Grantor shall be required to enter into any deposit account
control agreement or securities account control agreement with respect to any
cash, deposit account or securities account.

 

17



--------------------------------------------------------------------------------

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect
or has otherwise been disclosed herein or in the Credit Agreement.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete, in all material respects, as of the Closing
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared by the Administrative Agent based upon the information provided to
the Administrative Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule IV (or specified
by notice from the Borrower to the Administrative Agent after the Closing Date
in the case of filings, recordings or registrations required by Section 5.09 of
the Credit Agreement or the definition of Collateral and Guarantee Requirement)
constitute all the filings, recordings and registrations (other than filings
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States issued and pending Patents,
United States registered Trademarks and United States registered Copyrights)
that are necessary to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof), and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary in any such jurisdiction, except as
provided under applicable law with respect to the filing of continuation
statements or amendments. Each Grantor represents and warrants that a fully
executed Intellectual Property Security Agreement containing a description of
all Article 9 Collateral including all material Intellectual Property with
respect to United States issued Patents (and Patents for which United States
applications are pending), United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights has been delivered to the Administrative Agent for
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Administrative Agent, to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent, for the benefit of the Secured Parties, in respect of all
Article 9 Collateral consisting of such material Intellectual Property in which
a security interest may be perfected by recording with the United States Patent
and Trademark Office and the United States Copyright Office, and no further or
subsequent

 

18



--------------------------------------------------------------------------------

filing, refiling, recording, rerecording, registration or reregistration is
necessary (other than such actions as are necessary to perfect the Security
Interest with respect to any Article 9 Collateral consisting of registrations or
applications for Patents, Trademarks and Copyrights acquired or obtained after
the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Loan
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the Uniform Commercial Code or other applicable
law in such jurisdictions and (iii) subject to the filings described in
Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the Intellectual Property Security Agreement with the United States
Patent and Trademark Office and the United States Copyright Office upon the
making of such filings with such office, in each case, as applicable, with
respect to material Intellectual Property Collateral. The Security Interest is
and shall be prior to any other Lien on any of the Article 9 Collateral other
than Permitted Liens.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any agreement in which any Grantor grants any interest in any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any agreement in which any Grantor
grants any interest in any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

(e) None of the Grantors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Closing Date except as indicated on the Perfection
Certificate.

(f) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”):

(i) The Intellectual Property Collateral set forth on Schedule II includes all
of the material registrations and material applications for Patents, Trademarks
and Copyrights owned or exclusively licensed by and all material IP Agreements
(other than (i) Trademark Licenses granted by a Grantor to a franchisee or
master franchisor in the ordinary course of business and (ii) licenses for
generally commercially available software and hardware) binding upon such
Grantor as of the date hereof.

 

19



--------------------------------------------------------------------------------

(ii) The Intellectual Property Collateral (excluding IP Agreements) is
subsisting and has not been adjudged invalid or unenforceable in whole or part,
and, to such Grantor’s knowledge, is valid and enforceable, except as would not
reasonably be expected to have a Material Adverse Effect. Such Grantor has no
knowledge of any uses of any item of Intellectual Property Collateral (excluding
IP Agreements) that would be expected to lead to such item becoming invalid or
unenforceable, except as would not reasonably be expected to have a Material
Adverse Effect.

(iii) Such Grantor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in the
Intellectual Property Collateral (excluding IP Agreements) that is reasonably
necessary for the operation of its business in full force and effect in the
United States and such Grantor has used proper statutory notice in connection
with its use of each Patent, Trademark and Copyright in the Intellectual
Property Collateral, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Grantor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Grantor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Grantor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

SECTION 4.03. Covenants. (a) The Borrower agrees promptly to notify the
Administrative Agent in writing of any change (i) in the corporate or
organization name of any Grantor, (ii) in the identity or type of organization
or corporate structure of any Grantor, (iii) in the Federal Taxpayer
Identification Number or organizational identification number of any Grantor or
(iv) in the jurisdiction of organization of any Grantor. The Borrower agrees
promptly to provide the Administrative Agent with certified organizational
documents reflecting any of the changes described in the immediately preceding
sentence.

(b) Subject to the rights of such Grantor under the Loan Documents to dispose of
Collateral, each Grantor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Article 9 Collateral and the priority thereof against
any Lien that is not a Permitted Lien.

 

20



--------------------------------------------------------------------------------

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect, defend and perfect the Security
Interest and the rights and remedies created hereby, including, without
limitation, (i) the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement and the granting of the Security
Interest, and (ii) the filing of any financing statements (including fixture
filings) or other documents in connection herewith or therewith, all in
accordance with the terms hereof and of Section 5.09(g) of the Credit Agreement.
If any Indebtedness payable under or in connection with any of the Article 9
Collateral that is in excess of $5.0 million shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be promptly
pledged and delivered to the Administrative Agent, for the benefit of the
Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Administrative Agent. The Administrative Agent agrees to execute an amendment to
this Section 4.03(c) (if necessary) to exclude from the requirements of this
clause any asset which would be so excluded by the operation of clause (vii) or
(viii) of Section 5.09(g) of the Credit Agreement.

(d) Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Administrative Agent, with prompt notice thereof to the Grantors,
to supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
material Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Grantor shall have the right, exercisable
within 30 days after the Borrower has been notified by the Administrative Agent
of the specific identification of such Article 9 Collateral, to advise the
Administrative Agent in writing of any inaccuracy in any material respect of the
representations and warranties made by such Grantor hereunder with respect to
such Article 9 Collateral. Each Grantor agrees that it will use its commercially
reasonable efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct in all
material respects with respect to such Article 9 Collateral within 30 days after
the date it has been notified by the Administrative Agent of the specific
identification of such Article 9 Collateral.

(e) After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(f) At its option and, prior to the occurrence of an Event of Default, upon
written notice to the Borrower, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not a
Permitted Lien, and may pay for the maintenance and preservation of the Article
9 Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and each Grantor jointly and severally agrees to
reimburse the

 

21



--------------------------------------------------------------------------------

Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(f) shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein, in the other Loan Documents.

(g) Each Grantor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Grantor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

(h) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit
Agreement. None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
possession or otherwise in control of the Article 9 Collateral owned by it,
except as permitted by the Credit Agreement.

(i) Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion and, prior to the occurrence of an Event of Default, upon
written notice to the Borrower, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent reasonably deems advisable. All sums disbursed by the
Administrative Agent in connection with this Section 4.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Administrative
Agent and shall be additional Loan Obligations secured hereby.

(j) The Borrower agrees to use its commercially reasonable efforts to identify
to the Administrative Agent the Additional Secured Parties described in clause
(b) or (c) of the definition thereof from time to time and which are entitled to
the benefits of this Agreement; provided that the failure by the Borrower to so
notify the Administrative Agent shall not impair the validity of the guarantee
or the security interests hereby granted.

 

22



--------------------------------------------------------------------------------

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the benefit of the Secured Parties, the Administrative Agent’s
security interest in the Article 9 Collateral, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Grantor shall forthwith endorse, assign and deliver
the same to the Administrative Agent for the benefit of the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent may from time to time reasonably request.

(b) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Grantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Administrative Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except as permitted under the Credit Agreement, each Grantor agrees that it
will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees or sublicensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the ordinary conduct of such Grantor’s business may become prematurely
invalidated, abandoned, lapsed or dedicated to the public, and agrees that it
shall take commercially reasonable steps with respect to any material products
covered by any such Patent as necessary and sufficient to establish and preserve
such Grantor’s rights under applicable patent laws.

(b) Except as permitted under the Credit Agreement, each Grantor will, and will
use its commercially reasonable efforts to cause its licensees or its
sublicensees to, for each Trademark material to the ordinary conduct of such
Grantor’s business, (i) maintain such Trademark in full force free from any
adjudication of abandonment or invalidity for non-use, (ii) maintain the quality
of products and services offered under such Trademark, (iii) consistent with its
prior practice, display such Trademark with notice of federal or foreign
registration or claim of trademark or service mark as permitted under applicable
law and (iv) not knowingly use or knowingly permit its licensees’ or
sublicensees’ use of such Trademark in violation of any third-party rights.

(c) Except as permitted under the Credit Agreement, each Grantor will, and will
use its commercially reasonable efforts to cause its licensees or its
sublicensees to, for each work covered by a Copyright material to the ordinary
conduct of such Grantor’s business that it publishes, displays and distributes,
and, consistent with its prior practice, use copyright notice as permitted under
applicable copyright laws.

 

23



--------------------------------------------------------------------------------

(d) Each Grantor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the ordinary conduct of such
Grantor’s business has prematurely permanently become abandoned, lapsed or
dedicated to the public, or of any materially adverse determination, excluding
non-material office actions and similar determinations or developments in the
United States Patent and Trademark Office, United States Copyright Office, any
court or any similar office of any country, regarding such Grantor’s ownership
of any such Patent, Trademark or Copyright or its right to register or to
maintain the same.

(e) Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on a quarterly basis of each
registration or application made by itself, or through any agent, employee,
licensee or designee at such Grantor’s request, for any Patent or Trademark with
the United States Patent and Trademark Office or, on a monthly basis, of each
registration made by itself, or through any agent, employee, licensee or
designee at such Grantor’s request, for any Copyright with the United States
Copyright Office, respectively, or any comparable office or agency in any other
country filed during the preceding period, (ii) promptly execute and deliver any
and all agreements, instruments, documents and papers necessary or as the
Administrative Agent may otherwise reasonably request to evidence the
Administrative Agent’s security interest in such U.S. Patent, Trademark or
Copyright and the perfection thereof, and (iii) upon the Administrative Agent’s
request, promptly execute and deliver any and all agreements, instruments,
documents and papers necessary or as the Administrative Agent may otherwise
reasonably request to evidence the Administrative Agent’s security interest in
such non-U.S. Patent, Trademark or Copyright and the perfection thereof.

(f) Each Grantor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the ordinary conduct of such Grantor’s
business and to maintain (i) each issued Patent and (ii) the registrations of
each Trademark and each Copyright that is material to the ordinary conduct of
such Grantor’s business, including, when applicable and necessary in such
Grantor’s reasonable business judgment, timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if any Grantor believes necessary in its reasonable
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.

(g) In the event that any Grantor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the
ordinary conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Grantor shall
promptly notify the Administrative Agent (other than infringements,
misappropriations or dilutions by franchisees or former franchisees unless and
until such franchisee or former franchisee challenges the validity of any such
Patent, Trademark or Copyright) and shall, if such Grantor deems it necessary in
its reasonable business judgment, take such actions as are reasonably
appropriate under the circumstances, which may include suing and recovering
damages.

 

24



--------------------------------------------------------------------------------

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained with the
use of commercially reasonable efforts, which each Grantor hereby agrees to use)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Grantor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party with respect to the Loan Obligations under the
applicable Uniform Commercial Code or other applicable law or in equity. Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral securing the Loan Obligations at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 5.01 the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor, and each Grantor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

To the extent any notice is required by applicable law, the Administrative Agent
shall give the applicable Grantors 10 Business Days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Administrative
Agent’s intention to make any sale of Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent

 

25



--------------------------------------------------------------------------------

may fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or the portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property in accordance with Section 5.02
hereof without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Administrative Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Loan Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. (a) Subject to the provisions of the
First Lien Intercreditor Agreement and the First and a Half Lien Intercreditor
Agreement, the Administrative Agent shall promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Loan Obligations secured
by such Collateral, including without limitation all court costs and the fees
and expenses of its agents and legal counsel, the repayment of all advances made
by the Administrative Agent hereunder or under any other Loan Document on behalf
of any Grantor, any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document, and
all other fees, indemnities and other amounts owing or reimbursable to the
Administrative Agent under any Loan Document in its capacity as such;

 

26



--------------------------------------------------------------------------------

SECOND, to the payment in full of the Loan Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata in accordance with the respective amounts of such Loan Obligations owed
to them on the date of any such distribution, which in the case of Letters of
Credit, shall be paid by deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of each Issuing Bank
and the Lenders, an amount in cash in Dollars equal to the aggregate Revolving
L/C Exposure and Synthetic L/C Exposure as of such date plus any accrued and
unpaid interest thereon), subject to Section 7.18; and

THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

The Administrative Agent, subject to the provisions of the First Lien
Intercreditor Agreement and the First and a Half Lien Intercreditor Agreement,
shall have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the Administrative Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Administrative Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

(b) Notwithstanding the foregoing, any proceeds of Collateral to be distributed
for application to a Secured Party’s liabilities with respect to any issued but
undrawn (or unpaid) Revolving Letter of Credit shall be held by the
Administrative Agent in an account pursuant to Section 2.05(j) of the Credit
Agreement as collateral security for any such liabilities until a drawing on
such Revolving Letter of Credit, at which time such amounts, together with
interest accrued thereon, shall be released by the Administrative Agent and
applied to such liabilities. If any such Revolving Letter of Credit shall expire
without having been drawn upon (or paid) in full, the amounts held in such
account with respect to the undrawn (or unpaid) portion of such Revolving Letter
of Credit, together with interest accrued thereon, shall be applied by the
Administrative Agent in accordance with Section 5.02(a) above.

SECTION 5.03. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there

 

27



--------------------------------------------------------------------------------

may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect. Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, “blue sky” or other state securities laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Subsidiary Loan Party under this Agreement in respect of any
Guarantor Obligation of the Borrower, the Borrower shall indemnify such
Subsidiary Loan Party for the full amount of such payment and such Subsidiary
Loan Party shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Subsidiary Loan Party shall be sold pursuant to this Agreement or
any other Security Document to satisfy in whole or in part an obligation owed to
any Secured Party by the Borrower, the Borrower shall indemnify such Subsidiary
Loan Party in an amount equal to the greater of the book value or the fair
market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Subsidiary Loan Party (a
“Contributing Party”) agrees (subject to Section 6.03 hereof) that, in the event
a payment shall be made by any other Subsidiary Loan Party hereunder in respect
of any Guarantor Obligation, or assets of any other Subsidiary Loan Party shall
be sold pursuant to any Security Document to satisfy any Loan Obligation owed to
any Secured Party and such other Subsidiary Loan Party (the “Claiming Party”)
shall not have been fully indemnified by the Borrower as provided in
Section 6.01 hereof, the Contributing Party shall indemnify the Claiming Party
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Party on the date hereof and the denominator shall be the aggregate
net worth of all the Contributing Parties on the date hereof (or, in the case of
any Subsidiary Loan Party becoming a party hereto pursuant to Section 7.16
hereof, the date of the supplement hereto executed and delivered by such
Subsidiary Loan Party). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 6.02 shall be subrogated to the rights of such
Claiming Party to the extent of such payment.

 

28



--------------------------------------------------------------------------------

SECTION 6.03. Subordination; Subrogation. (a) Subject to the limitations set
forth in Section 2.06, to the extent permitted by law and to the extent to do so
would not constitute unlawful financial assistance, each Guarantor and Grantor
hereby subordinates any and all debts, liabilities and other obligations owed to
such Guarantor or Grantor by each other Loan Party (the “Subordinated
Obligations”) to the Loan Obligations (other than contingent or unliquidated
obligations or liabilities) owed by it to the extent and in the manner
hereinafter set forth in this Section 6.03:

(i) Prohibited Payments, Etc. Each Guarantor and Grantor may receive payments
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, if requested by
the Administrative Agent or required by the Required Lenders, no Guarantor or
Grantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations until the Loan Obligations (other than
contingent or unliquidated obligations or liabilities) have been paid in full in
cash.

(ii) Prior Payment of Loan Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other U.S. federal, U.S. state or non-U.S. bankruptcy,
insolvency, receivership or similar law in any jurisdiction relating to any
other Loan Party, each Guarantor and Grantor agrees that the Secured Parties
shall be entitled to receive payment in full in cash of all Loan Obligations
(including all interest and expenses accruing after the commencement of a
proceeding under any U.S. Bankruptcy Code or any other U.S. federal, state
bankruptcy, insolvency, receivership or similar law in any jurisdiction, whether
or not constituting an allowed claim in such proceeding (“Post-Petition
Interest”)) (other than contingent or unliquidated obligations or liabilities)
before such Guarantor or Grantor receives payment of any Subordinated
Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor and Grantor shall, if the Administrative Agent so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for (or, in any jurisdiction whose law does not include
the concept of trusts, for the account of) the Secured Parties and deliver such
payments to the Administrative Agent on account of the Loan Obligations
(including all Post-Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of such Guarantor or Grantor under the other provisions of
this Agreement.

(iv) Administrative Agent Authorization. Subject to the provisions of the First
Lien Intercreditor Agreement and the First and a Half Lien Intercreditor
Agreement and after the occurrence and during the continuance of any Event of
Default, the Administrative Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of each Guarantor and
Grantor, to collect and enforce,

 

29



--------------------------------------------------------------------------------

and to submit claims in respect of, the Subordinated Obligations and to apply
any amounts received thereon to the Loan Obligations (including any and all
Post-Petition Interest), and (ii) to require each Guarantor and Grantor (A) to
collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Loan Obligations (including any and
all Post-Petition Interest).

(b) Subject to the limitations set forth in Section 2.06, each Guarantor and
Grantor hereby unconditionally and irrevocably agrees not to exercise any rights
that it may now have or hereafter acquire against the Borrower, any other Loan
Party or any other insider guarantor that arise from the existence, payment,
performance or enforcement of such Guarantor’s or Grantor’s obligations under or
in respect of this Agreement or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any other Loan Party or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Loan Obligations (other
than contingent or unliquidated obligations or liabilities) and all other
amounts payable under this Agreement shall have been paid in full in cash, all
Letters of Credit and all Swap Agreements secured hereunder shall have expired
or been terminated or cash collateralized and the Commitments shall have expired
or been terminated and each Guarantor and Grantor agrees that it will not be
entitled to bring any action, claim, suit or other proceeding in respect of any
right it may have in respect of any payment on its Guarantee or other obligation
hereunder until such time. If any amount shall be paid to any Guarantor or
Grantor in violation of the immediately preceding sentence at any time prior to
the latest of (a) the payment in full in cash of the Loan Obligations (other
than contingent or unliquidated obligations or liabilities) and all other
amounts payable under this Agreement and (b) the latest date of expiration,
termination or cash collateralization of all Letters of Credit and all Swap
Agreements secured hereunder, such amount shall be received and held in trust
for the benefit of the Secured Parties, shall be segregated from other property
and funds of such Guarantor or Grantor and shall forthwith be paid or delivered
to the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Loan Obligations
and all other amounts payable under this Agreement, whether matured or
unmatured, in accordance with the terms of the Loan Documents, or to be held as
Collateral for any Loan Obligations or other amounts payable under such
guarantee thereafter arising. If (i) any Guarantor or Grantor shall make payment
to any Secured Party of all or any part of the Loan Obligations, (ii) all of the
Loan Obligations (other than contingent or unliquidated obligations or
liabilities) and all other amounts payable under this Agreement shall have been
paid in full in cash, (iii) the Revolving Facility Maturity Date, Term B
Facility Maturity Date and Synthetic L/C Maturity Date shall have occurred and
(iv) all Letters of Credit and all Swap Agreements secured hereunder shall have
expired, terminated, or shall have been cash collateralized, the Administrative
Agent will, at such Guarantor’s or Grantor’s request and expense, execute and
deliver to such Guarantor or Grantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor or Grantor of an interest in the Loan Obligations
resulting from such payment made by such Guarantor or Grantor pursuant to this
Agreement.

 

30



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower, with such notice to
be given as provided in Section 10.01 of the Credit Agreement.

SECTION 7.02. [RESERVED].

SECTION 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as contemplated or permitted by
this Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or Grantor or the Administrative
Agent that are contained in this Agreement shall bind and inure to the benefit
of their respective permitted successors and assigns; provided that no Guarantor
or Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent (unless permitted under the Credit Agreement).

 

31



--------------------------------------------------------------------------------

SECTION 7.06. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.05 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution, delivery or performance of this Agreement or any other Loan
Document to which such Grantor is a party or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
transactions contemplated hereby or (ii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of or material breach of the Loan
Documents by, such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional Loan
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loan Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any other Secured Party. All
amounts due under this Section 7.06 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

SECTION 7.07. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. The Administrative Agent shall have
the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Administrative Agent’s
name or in the name of such Grantor, (a) to receive, endorse, assign or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof, (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to ask for, demand, sue for, collect,
receive and give acquittance for any and all moneys due or to become due under
and by virtue of any Collateral; (d) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral; (e) to send
verifications of Accounts to any Account Debtor; (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to

 

32



--------------------------------------------------------------------------------

enforce any rights in respect of any Collateral; (g) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; and (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement (in accordance with its terms), as fully and completely as though the
Administrative Agent were the absolute owner of the Collateral for all purposes;
provided, that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

SECTION 7.08. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent, any Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time. No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.08 of the Credit Agreement.

 

33



--------------------------------------------------------------------------------

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Guarantor or Grantor, or its properties, in the courts of any
jurisdiction.

 

34



--------------------------------------------------------------------------------

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 7.15. Termination or Release. (a) This Agreement, the pledges made
herein, the Security Interest and all other security interests granted hereby
shall terminate with respect to all Loan Obligations when all the outstanding
Loan Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds and
the Lenders have no further commitment to lend under the Credit Agreement and
the Revolving L/C Exposure and Synthetic L/C Exposure have each been reduced to
zero (or cash-collateralized or supported by a back-to-back letters of credit in
form and substance and from an issuing bank satisfactory to the Administrative
Agent) and each Issuing Bank has no further obligations to issue Letters of
Credit under the Credit Agreement (the “Discharge Date”).

(b) [RESERVED].

(c) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Grantor ceases to be a Subsidiary of the
Borrower or otherwise ceases to be a Guarantor or a Grantor; provided that the
Required Lenders shall have consented to such transaction (to the extent such
consent is required by the Credit Agreement) and the terms of such consent did
not provide otherwise.

(d) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Grantor, or
upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to Section 10.08 of the
Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

(e) In connection with any termination or release pursuant to paragraph (a),
(c) or (d) of this Section 7.15, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense all documents that such
Grantor shall reasonably request to evidence such termination or release and
will duly assign and transfer to such Grantor such of the Pledged Collateral so
released that may be in the possession of the Administrative Agent that has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Section 7.15
shall be without recourse to or warranty by the Administrative Agent.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.09 of the Credit Agreement or the Collateral and Guarantee
Requirement of an instrument in the form of Exhibit I hereto (with such
additions to such form as the Administrative Agent and the Borrower may
reasonably agree in the case of any such Subsidiary) (a “Supplement”), such

 

35



--------------------------------------------------------------------------------

entity shall become a Guarantor and a Grantor hereunder with the same force and
effect as if originally named as a Guarantor and a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
party to this Agreement. The rights and obligations of each party to this
Agreement shall remain in full force and effect notwithstanding the addition of
any new party to this Agreement.

SECTION 7.17. No Limitations, Etc. (a) Except for termination of a Grantor’s
obligations hereunder as expressly provided for in Section 7.15 and except for
the limitations set forth in Section 2.06 or, with respect to any Subsidiary
Loan Party that becomes a party hereto pursuant to Section 7.16 or otherwise, in
any Supplement to this Agreement, the obligations of each Grantor hereunder and
grant of security interests by such Grantor shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of, and all rights of the Administrative Agent hereunder,
the Security Interest in the Article 9 Collateral, the security interest in the
Pledged Collateral and all obligations of each Guarantor and Grantor hereunder
shall be absolute and unconditional irrespective of, the invalidity, illegality
or unenforceability of the Loan Obligations (including with respect to any
guarantee under this Agreement) or otherwise (other than defense of payment or
performance). Without limiting the generality of the foregoing, all rights of
the Administrative Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Guarantor and Grantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and shall be absolute and unconditional irrespective of, and each Grantor hereby
waives any defense to the enforcement hereof by reason of:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, increase in the Loan
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Loan Obligations,
including with respect to any Guarantor under this Agreement;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Loan Obligations, including with respect to any Guarantor under this
Agreement;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of the Borrower or any Grantor or otherwise operate as a discharge
of the Borrower or any Grantor as a matter of law or equity (other than the
payment in full in cash or immediately available funds of all the Loan
Obligations);

 

36



--------------------------------------------------------------------------------

(vi) any illegality, lack of validity or enforceability of any Loan Obligation,
including with respect to any Guarantor under this Agreement;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting a Loan Party or its assets or any resulting release or discharge of
any Loan Obligation, including with respect to any Guarantor under this
Agreement;

(viii) the existence of any claim, set-off or other rights that the Grantor may
have at any time against the Borrower, the Administrative Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or the Grantor or any other guarantor or
surety.

Each Grantor expressly authorizes the Secured Parties to take and hold security
for the payment and performance of the Loan Obligations, to exchange, waive or
release any or all such security (with or without consideration), to enforce or
apply such security and direct the order and manner of any sale thereof in their
sole discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Loan Obligations, all without affecting the
obligations of any Grantor hereunder.

(b) To the fullest extent permitted by applicable law, each Grantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Loan Obligations, including with respect to any
Guarantor under this Agreement, or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the Loan
Obligations (other than contingent or unliquidated obligations or liabilities).
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Loan Obligations, make any
other accommodation with any other Loan Party or exercise any other right or
remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Grantor hereunder except to the extent
the Loan Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds. To
the fullest extent permitted by applicable law, each Grantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Grantor against any other Loan
Party, as the case may be, or any security.

 

37



--------------------------------------------------------------------------------

SECTION 7.18. Secured Party Authorizations and Indemnifications. By acceptance
of the benefits of this Agreement and any other Security Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably, to the
maximum extent permitted by law, (a) to consent to the appointment of the
Administrative Agent as its agent hereunder and under such other Security
Documents, (b) to confirm that the Administrative Agent shall have the authority
to act as the exclusive agent of such Secured Party for the enforcement of any
provisions of this Agreement and such other Security Documents against any
Guarantor or Grantor, the exercise of remedies hereunder or thereunder and the
giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Guarantor’s or Grantor’s obligations with
respect thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Security Document against any
Guarantor or Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Security Document and (d) to agree to be bound by
the terms of this Agreement and any other Security Documents. By acceptance of
the benefits of this Agreement and any other Security Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably, to the
maximum extent permitted by law , to agree to indemnify the Administrative Agent
(and authorize the Administrative Agent to deduct any such indemnification
amount from the amounts to be paid to such Secured Party pursuant to
Section 5.02(a)) to the extent not indemnified or reimbursed by the Grantors,
pro rata in accordance with the amount of the Loan Obligations owed to it on the
date of any such indemnification, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent in its capacity as
administrative agent in any way relating to or arising out of this Agreement or
any other Security Document or any action taken or omitted by the Administrative
Agent with respect to this Agreement or any other Loan Document, provided that
no Secured Party shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct, as determined by
a court of competent jurisdiction.

SECTION 7.19. [RESERVED].

SECTION 7.20. Securitization Acknowledgements. For purposes of this
Section 7.20, capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Transfer and
Servicing Agreement, dated as of April 25, 2000, as amended, by and among Apple
Ridge Services Corporation (“ARSC”), Cartus Corporation (“Cartus”), Cartus
Financial Corporation (“CFC”), Apple Ridge Funding LLC (“ARF”) and U.S. Bank
National Association (the “Indenture Trustee”) (the “Transfer and Servicing
Agreement”) or, if not defined therein, as assigned to such terms in the
Purchase Agreement, dated as of April 25, 2000, as amended, by and between
Cartus and CFC (the “Purchase Agreement”) or the Receivables Purchase Agreement,
dated as of April 25, 2000, as amended, by and between CFC and ARSC (the
“Receivables Purchase Agreement”). The Transfer and Servicing Agreement, the
Purchase Agreement and the Receivables Purchase Agreement, together with the
respective amendments thereto described above, are collectively attached to this
Agreement as Exhibit II. Subsequent references in this Section 7.20 to ARSC,
Cartus and CFC below shall mean and be references to such corporations as they
currently exist

 

38



--------------------------------------------------------------------------------

but shall also include references to any limited liability companies which
succeed to the assets and liabilities of such companies in connection with a
conversion of any such corporation into a limited liability company. The
Administrative Agent acknowledges and agrees, and each Secured Party by its
execution of the Credit Agreement (or its Assignment and Acceptance) and/or its
acceptance of the benefits of this Agreement acknowledges and agrees, as
follows, solely in its capacity as a Secured Party:

(i) Each Secured Party hereby acknowledges that (A) CFC is a limited purpose
corporation whose primary activities are restricted in its certificate of
incorporation to purchasing Cartus Purchased Assets (originally referred to as
CMSC Purchased Assets) from Cartus pursuant to the Purchase Agreement, making
Equity Payments, Equity Loans, Mortgage Payoffs and Mortgage Payments to or on
behalf of employees or otherwise purchasing Homes in connection with the Pool
Relocation Management Agreements, funding such activities through the sale of
CFC Receivables (originally referred to as CMF Receivables) to ARSC, and such
other activities as it deems necessary or appropriate in connection therewith,
(B) ARSC is a limited purpose corporation whose primary activities are
restricted in its certificate of incorporation to purchasing from CFC all CFC
Receivables acquired by CFC from Cartus or otherwise originated by CFC, funding
such acquisitions through the sale of the CFC Receivables to ARF and such other
activities as it deems necessary or appropriate to carry out such activities,
and (C) ARF is a limited purpose limited liability company whose activities are
limited in its limited liability company agreement to purchasing the Pool
Receivables from ARSC, funding such acquisitions through the issuance of the
notes issued pursuant to the Indenture referred to in the Transfer and Servicing
Agreement (the “Notes”), pledging such Pool Receivables to the Apple Ridge
Trustee and such other activities as it deems necessary or appropriate to carry
out such activities.

(ii) Each Secured Party hereby acknowledges and agrees that (A) the foregoing
transfers are intended to be true and absolute sales as a result of which Cartus
has no right, title and interest in and to any of the Cartus Purchased Assets,
any Homes acquired by CFC in connection therewith or any CFC Receivables,
including any Related Property relating thereto, any proceeds thereof or
earnings thereon (collectively, the “Pool Assets”), (B) none of CFC, ARSC or ARF
is a Loan Party, (C) such Secured Party is not a creditor of, and has no
recourse to, CFC, ARSC or ARF pursuant to the Credit Agreement or any other Loan
Document, and (D) such Secured Party has no lien on or claim, contractual or
otherwise, arising under the Credit Agreement or any other Loan Document to the
Pool Assets (whether now existing or hereafter acquired and whether tangible or
intangible); provided that nothing herein shall limit any rights the Secured
Parties may have to any proceeds or earnings which are transferred from time to
time to Cartus by CFC, ARSC or ARF.

 

39



--------------------------------------------------------------------------------

(iii) No Secured Party will institute against or join any other person in
instituting against CFC, ARSC or ARF any insolvency proceeding, or solicit, join
in soliciting, cooperate with or encourage any motion in support of, any
insolvency proceeding involving CFC, ARSC or ARF until one year and one day
after the payment in full of all Notes; provided that the foregoing shall not
limit the right of any Secured Party to file any claim in or otherwise take any
action (not inconsistent with the provisions of this Section 7.20) permitted or
required by applicable law with respect to any insolvency proceeding instituted
against CFC, ARSC or ARF by any other person.

(iv) Without limiting the foregoing, in the event of any voluntary or
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any Federal or state bankruptcy or similar law involving
Cartus, CFC, ARSC, ARF or any other Affiliates of Cartus as debtor, or
otherwise, the Secured Parties agree that if, notwithstanding the intent of the
parties, Cartus is found to have a property interest in the Pool Assets, then,
in such event, CFC and its assigns, including the Indenture Trustee, shall have
a first and prior claim to the Pool Assets, and any claim or rights the Secured
Parties may have to the Pool Assets, contractual or otherwise, shall be subject
to the prior claims of the Indenture Trustee and the Noteholders until all
amounts owing under the Indenture shall have been paid in full, and the Secured
Parties agree to turn over to the Indenture Trustee any amounts received
contrary to the provisions of this clause (iv).

(v) In taking a pledge of the Equity Interests of CFC, each Secured Party
acknowledges that it has no right, title or interest in or to any assets of CFC,
ARSC or ARF other than its rights to receive, as assignee of Cartus, any
dividends or other distributions properly declared and paid or made in respect
of the Equity Interests of CFC. Each Secured Party further agrees that it will
not (A) until after the payment in full of all Notes, exercise any rights it may
have under this Agreement (x) to foreclose on the Equity Interests of CFC or
(y) to exercise any voting rights with respect to the Equity Interests of CFC,
including any rights to nominate, elect or remove the independent members of the
board of directors or managers of CFC or rights to amend the organizational
documents of CFC, or (B) until one year and one day after the date on which all
Notes have been paid in full, exercise any voting rights it may have to
institute a voluntary bankruptcy proceeding on behalf of CFC.

(vi) Each Secured Party hereby covenants and agrees that it will not agree to
any amendment, supplement or other modification of this Section 7.20 without the
prior written consent of the Indenture Trustee. Each Secured Party further
agrees that the provisions of this Section 7.20 are made for the benefit of, and
may be relied upon and enforced by, the Indenture Trustee and that the Indenture
Trustee shall be a third party beneficiary of this Section 7.20.

SECTION 7.21. [RESERVED].

SECTION 7.22. Successor Administrative Agent. The terms, conditions and
provisions of Section 9.09 of the Credit Agreement shall apply to the
Administrative Agent hereunder, mutatis mutandis.

 

40



--------------------------------------------------------------------------------

ARTICLE VIII

The Intercreditor Agreement

SECTION 8.01. Intercreditor Agreement. Notwithstanding any provision to the
contrary, the priority of the liens and security interests granted to the
Administrative Agent pursuant to this Agreement, and the exercise of any right
or remedy by the Administrative Agent hereunder are subject to the provisions of
the First Lien Intercreditor Agreement and the First and a Half Lien
Intercreditor Agreement. In the event of any conflict between the terms of this
Agreement and either of the First Lien Intercreditor Agreement or the First and
a Half Lien Intercreditor Agreement, regarding the priority of the liens and
security interests granted to the Administrative Agent or the exercise of any
right or remedy by the Administrative Agent, the terms of the First Lien
Intercreditor Agreement or the First and a Half Lien Intercreditor Agreement, as
applicable, shall govern.

[Signature Page Follows]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

REALOGY INTERMEDIATE HOLDINGS LLC         by   /s/ Anthony E. Hull   Name:  
Anthony E. Hull   Title:  

Executive Vice President, Chief

Financial Officer and Treasurer

 

REALOGY GROUP LLC         by   /s/ Anthony E. Hull   Name:   Anthony E. Hull  
Title:  

Executive Vice President, Chief

Financial Officer and Treasurer



--------------------------------------------------------------------------------

SUBSIDIARY LOAN PARTIES:

 

NRT INSURANCE AGENCY, INC.

REALOGY OPERATIONS LLC

REALOGY SERVICES GROUP LLC

REALOGY SERVICES VENTURE PARTNER LLC

By:   /s/ Anthony E. Hull Name: Anthony E. Hull Title: Chief Financial Officer



--------------------------------------------------------------------------------

SUBSIDIARY LOAN PARTIES:

 

AMERICAN TITLE COMPANY OF HOUSTON

ATCOH HOLDING COMPANY

BURNET TITLE LLC

BURNET TITLE HOLDING LLC

CASE TITLE COMPANY

CORNERSTONE TITLE COMPANY

EQUITY TITLE COMPANY

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

FRANCHISE SETTLEMENT SERVICES LLC

GUARDIAN HOLDING COMPANY

GUARDIAN TITLE AGENCY, LLC

GULF SOUTH SETTLEMENT SERVICES, LLC

KEYSTONE CLOSING SERVICES LLC

LAKECREST TITLE, LLC

MARKET STREET SETTLEMENT GROUP LLC

MID-ATLANTIC SETTLEMENT SERVICES LLC

NATIONAL COORDINATION ALLIANCE LLC

NRT SETTLEMENT SERVICES OF MISSOURI LLC

NRT SETTLEMENT SERVICES OF TEXAS LLC

PROCESSING SOLUTIONS LLC

SECURED LAND TRANSFERS LLC

ST. JOE TITLE SERVICES LLC

TAW HOLDING INC.

TEXAS AMERICAN TITLE COMPANY

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

TITLE RESOURCE GROUP HOLDINGS LLC

TITLE RESOURCE GROUP LLC

TITLE RESOURCE GROUP SERVICES LLC

TITLE RESOURCES INCORPORATED

TRG SETTLEMENT SERVICES, LLP

By:   /s/ Thomas N. Rispoli Name: Thomas N. Rispoli Title: Chief Financial
Officer



--------------------------------------------------------------------------------

  

ALPHA REFERRAL NETWORK LLC

BURGDORFF LLC

BURNET REALTY LLC

CAREER DEVELOPMENT CENTER, LLC

CB COMMERCIAL NRT PENNSYLVANIA LLC

CDRE TM LLC

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

COLDWELL BANKER PACIFIC PROPERTIES LLC

COLDWELL BANKER REAL ESTATE SERVICES LLC

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

COLORADO COMMERCIAL, LLC

HOME REFERRAL NETWORK LLC

JACK GAUGHEN LLC

NRT ARIZONA LLC

NRT ARIZONA COMMERCIAL LLC

NRT ARIZONA REFERRAL LLC

NRT COLORADO LLC

NRT COLUMBUS LLC

NRT COMMERCIAL LLC

NRT COMMERCIAL UTAH LLC

NRT DEVELOPMENT ADVISORS LLC

NRT DEVONSHIRE LLC

NRT HAWAII REFERRAL, LLC

NRT LLC

NRT MID-ATLANTIC LLC

NRT MISSOURI LLC

NRT MISSOURI REFERRAL NETWORK LLC

NRT NEW ENGLAND LLC

NRT NEW YORK LLC

NRT NORTHFORK LLC

NRT PHILADELPHIA LLC

NRT PITTSBURGH LLC

NRT REFERRAL NETWORK LLC

NRT RELOCATION LLC

NRT REOEXPERTS LLC



--------------------------------------------------------------------------------

NRT SUNSHINE INC.

NRT TEXAS LLC

NRT UTAH LLC

NRT WEST, INC.

REAL ESTATE REFERRAL LLC

REAL ESTATE REFERRALS LLC

REAL ESTATE SERVICES LLC

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

REFERRAL NETWORK LLC

REFERRAL NETWORK, LLC

REFERRAL NETWORK PLUS, INC.

SOTHEBY’S INTERNATIONAL REALTY, INC.

SOTHEBY’S INTERNATIONAL REALTY

REFERRAL COMPANY, LLC

THE SUNSHINE GROUP (FLORIDA) LTD. CORP.

THE SUNSHINE GROUP, LTD.

VALLEY OF CALIFORNIA, INC.

By:   /s/ Kevin R. Greene Name: Kevin R. Greene Title: Chief Financial Officer



--------------------------------------------------------------------------------

SUBSIDIARY LOAN PARTIES:

 

BETTER HOMES AND GARDENS REAL ESTATE LLC

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

CENTURY 21 REAL ESTATE LLC

CGRN, INC.

COLDWELL BANKER LLC

COLDWELL BANKER REAL ESTATE LLC

ERA FRANCHISE SYSTEMS LLC

GLOBAL CLIENT SOLUTIONS LLC

ONCOR INTERNATIONAL LLC

REALOGY FRANCHISE GROUP LLC

REALOGY GLOBAL SERVICES LLC

REALOGY LICENSING LLC

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC

WORLD REAL ESTATE MARKETING LLC

WREM, INC.

By:   /s/ Andrew G. Napurano Name: Andrew G. Napurano Title: Chief Financial
Officer



--------------------------------------------------------------------------------

SUBSIDIARY LOAN PARTIES:

 

CARTUS ASSET RECOVERY CORPORATION

CARTUS CORPORATION

By:   /s/ Eric Barnes Name: Eric Barnes Title: Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

        by   /s/ Neil R. Boylan   Name: Neil R. Boylan   Title: Managing
Director



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

Pledged Stock

 

Entity

  

Issued and
Outstanding Stock

  

Type of
Equity
Interest

  

Owners (%)

  

Certificate
Number

Alpha Referral Network LLC

   100%    Common Stock    Coldwell Banker Residential Referral Network – 100%
   Uncertificated

American Title Company of Houston

   1,000    Common Stock    ATCOH Holding Company – 100%    3

ATCOH Holding Company

   160    Common Stock    Texas American Title Company – 100%    16

Better Homes and Gardens Real Estate Licensee LLC

   100%    Membership Units    Realogy Services Group LLC – 100%   
Uncertificated

Better Homes and Gardens Real Estate LLC

   100%    Membership Units    Realogy Services Group LLC    Uncertificated

Burgdorff LLC

   100%    Membership Units    NRT LLC    Uncertificated

Burnet Realty LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

Burnet Title Holding LLC

   10,000    Membership Interests    Title Resource Group LLC – 100%    8

Burnet Title LLC

   100%    Membership Units    Title Resource Group LLC – 100%    Uncertificated

Career Development Center, LLC

   100    Common Stock    NRT Arizona LLC – 100%    2

Cartus Asset Recovery Corporation

   1000    Common Stock    Cartus Corporation – 100%    1

Cartus B.V.

   11,700    Common Stock    Cartus Corporation – 65%    Uncertificated

Cartus Corporation

   850    Common Stock    Realogy Services Group LLC – 100%    5



--------------------------------------------------------------------------------

Entity

  

Issued and
Outstanding Stock

  

Type of
Equity
Interest

  

Owners (%)

  

Certificate
Number

Cartus India Private Limited (India)

   16,575    Common Stock   

Cartus Corporation – 51%

Cartus Global Holdings Limited – 49%

   1

Cartus Relocation Canada Limited

  

13;

52

   Common Stock    Cartus Corporation – 65%    CA-1
CB-1

Cartus Financial Corporation

   1,000    Common Stock    Cartus Corporation – 100%    3

Cartus Holdings Limited

   4,875,000    Ordinary Shares    Cartus Corporation – 65%    6

Cartus Relocation Canada Limited (UK)

   100    Ordinary Shares    Cartus Corporation – 65%    4

Cartus Relocation Hong Kong Limited

   6,500    Ordinary Shares    Cartus Corporation – 65%    Uncertificated

Cartus Relocation Limited (UK)

   65    Ordinary Shares    Cartus Corporation – 65%    7

Cartus Sarl

   130    Common Stock    Cartus Corporation – 65%    Uncertificated

Cartus SAS

   226,200    Common Stock    Cartus Corporation – 65%    Uncertificated

CB Commercial NRT Pennsylvania LLC

   100%    Membership Units    NRT Pittsburgh LLC – 100%    Uncertificated

CDRE TM LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

Century 21 Real Estate LLC

   1,000    Membership Units    Realogy Services Group LLC – 100%    9

CGRN, Inc.

   100    Common Stock    Realogy Services Group LLC – 100%    4

Coldwell Banker Commercial Pacific Properties LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

Coldwell Banker LLC

   100%    Membership Units    Realogy Services Group LLC – 100%   
Uncertificated

Coldwell Banker Pacific Properties LLC

   100%    Membership Units    Coldwell Banker Real Estate Services LLC   
Uncertificated



--------------------------------------------------------------------------------

Entity

  

Issued and
Outstanding Stock

  

Type of
Equity
Interest

  

Owners (%)

  

Certificate
Number

Coldwell Banker Real Estate LLC

   100%    Membership Units    Coldwell Banker LLC – 100%    Uncertificated

Coldwell Banker Real Estate Services LLC

   100%    Membership Units    Coldwell Banker Residential Real Estate LLC –
100%    Uncertificated

Coldwell Banker Residential Brokerage Company

   1,000    Common Stock    Coldwell Banker Residential Brokerage LLC – 100%   
9

Coldwell Banker Residential Brokerage LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

Coldwell Banker Residential Real Estate LLC

   100%    Membership Units    Coldwell Banker Residential Brokerage LLC – 100 %
   Uncertificated

Coldwell Banker Residential Referral Network

   1,000    Common Stock    Coldwell Banker Residential Brokerage LLC – 100%   
5

Coldwell Banker Residential Referral Network, Inc.

   100    Common Stock    NRT Pittsburgh LLC – 100%    3

Colorado Commercial, LLC

   100%    Membership Interests    NRT Colorado LLC – 100%    Uncertificated

Cornerstone Title Company

   100    Common Stock    Title Resource Group Holdings LLC – 100%    4

Equity Title Company

   6,000    Common Stock    Title Resource Group LLC – 100%    52

Equity Title Messenger Service Holding LLC

   100%    Membership Units    Title Resource Group LLC – 100%    Uncertificated

ERA Franchise Systems LLC

   100%    Membership Units    Realogy Services Group LLC – 100%   
Uncertificated

Franchise Settlement Services LLC

   100%    Membership Units    Title Resource Group LLC – 100%    Uncertificated

Global Client Solutions LLC

   100%    Membership Units    Realogy Franchise Group LLC – 100%   
Uncertificated



--------------------------------------------------------------------------------

Entity

  

Issued and
Outstanding Stock

  

Type of
Equity
Interest

  

Owners (%)

  

Certificate
Number

Guardian Holding Company

   100    Common Stock    Title Resource Group LLC – 100%    3

Guardian Title Agency, LLC

   100    Membership Units    Title Resource Group LLC – 100%    5

Gulf South Settlement Services, LLC

   100    Membership Units    Title Resource Group Affiliates Holdings LLC –
100%    1

Home Referral Network LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

Jack Gaughen LLC

   100%    Membership Units    NRT Mid-Atlantic LLC – 100%    Uncertificated

Keystone Closing Services LLC

   50    Membership Units    Title Resource Group LLC – 100%    4

Lakecrest Title, LLC

   100%    Membership Units    Title Resource Group LLC – 100%    Uncertificated

Market Street Settlement Group LLC

   100%    Membership Units    Title Resource Group Holdings LLC – 100%   
Uncertificated

Mid-Atlantic Settlement Services LLC

   350    Membership Interests    Title Resource Group LLC – 100%    1

National Coordination Alliance LLC

   100%    Membership Units    Title Resource Group LLC – 100%    Uncertificated

NRT Arizona Commercial LLC

   100%    Membership Units    NRT Arizona LLC – 100%    Uncertificated

NRT Arizona LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT Arizona Referral LLC

   100%    Membership Units    NRT Arizona LLC – 100%    Uncertificated

NRT Colorado LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT Columbus LLC

   100%    Membership Units    Coldwell Banker Residential Real Estate LLC –
100%    Uncertificated

NRT Commercial LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT Commercial Utah LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated



--------------------------------------------------------------------------------

Entity

  

Issued and
Outstanding Stock

  

Type of
Equity
Interest

  

Owners (%)

  

Certificate
Number

NRT Development Advisors LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT Devonshire LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT Hawaii Referral, LLC

   100    Membership Units    NRT LLC – 100%    1

NRT Insurance Agency, Inc.

   1,000    Common Stock    NRT LLC – 100%    4

NRT LLC

   100%    Membership Units    Realogy Services Group LLC – 100%   
Uncertificated

NRT Mid-Atlantic LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT Missouri LLC

   100%    Membership Units    Coldwell Banker Residential Brokerage LLC – 100%
   Uncertificated

NRT Missouri Referral Network LLC

   100%    Membership Units    Coldwell Banker Residential Referral Network –
100%    Uncertificated

NRT New England LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT New York LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT Northfork LLC

   100%    Membership Units    NRT New York LLC – 100%    Uncertificated

NRT Philadelphia LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT Pittsburgh LLC

   100%    Membership Units    Coldwell Banker Residential Real Estate LLC –
100%    Uncertificated

NRT Referral Network LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT Relocation LLC

   100    Membership Units    Realogy Operations LLC – 100%    2

NRT REOExperts LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT Settlement Services of Missouri LLC

   100%    Membership Units    Title Resource Group LLC    Uncertificated



--------------------------------------------------------------------------------

Entity

  

Issued and
Outstanding Stock

  

Type of
Equity
Interest

  

Owners (%)

  

Certificate
Number

NRT Settlement Services of Texas LLC

   100%    Membership Units    Title Resource Group LLC – 100%    Uncertificated

NRT Sunshine Inc.

   100    Common Stock    NRT LLC – 100%    1

NRT Texas LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT Utah LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

NRT West, Inc.

   100    Common Stock    NRT LLC – 100%    1

ONCOR International LLC

   100    Membership Units    Realogy Franchise Group LLC – 100% [f/k/a Realogy
Franchise Group, Inc.]    2

Primacy Relocation Consulting (Shanghai) Co., Ltd.

   65%    Common Stock    Cartus Corporation – 65%    Uncertificated

Processing Solutions LLC

   100%    Membership Units    Title Resource Group LLC – 100%    Uncertificated

Real Estate Referral LLC

   100%    Membership Units    NRT New England LLC – 100%    Uncertificated

Real Estate Referrals LLC

   100%    Membership Units    NRT Mid-Atlantic LLC – 100%    Uncertificated

Real Estate Services LLC

   100%    Membership Units    NRT LLC – 100%    Uncertificated

Realogy Blue Devil Holdco LLC

   65    Membership Units    Coldwell Banker Real Estate LLC [f/k/a Coldwell
Banker Real Estate Corporation] – 65%    1

Realogy Cavalier Holdco, LLC

   65    Membership Units    Cartus Corporation – 65%    2

Realogy Franchise Group LLC

   100%    Membership Units    Realogy Services Group LLC – 100%   
Uncertificated

Realogy Global Services LLC

   100%    Membership Units    Realogy Services Group LLC – 100%   
Uncertificated



--------------------------------------------------------------------------------

Entity

  

Issued and
Outstanding Stock

  

Type of
Equity
Interest

  

Owners (%)

  

Certificate
Number

Realogy Group LLC

   100%    Membership Units    Realogy Intermediate Holdings LLC – 100%   
Uncertificated

Realogy Licensing LLC

   100%    Membership Units    Realogy Services Group LLC – 100%   
Uncertificated

Realogy Operations LLC

   100%    Membership Units    Realogy Services Group LLC – 100%   
Uncertificated

Realogy Services Group LLC

   100    Membership Units    Realogy Group LLC – 100%    2

Realogy Services Venture Partner LLC

   100%    Common Stock    Realogy Services Group LLC – 100%    Uncertificated

Referral Associates of New England LLC

   100%    Membership Units    NRT New England LLC – 100%    Uncertificated

Referral Network LLC

   100    Common Stock    Coldwell Banker Residential Referral Network – 100%   
27

Referral Network Plus, Inc.

   1000    Common Stock    Coldwell Banker Residential Brokerage Company – 100%
   2

Referral Network, LLC

   100%    Membership Interests    NRT Colorado LLC – 100%    Uncertificated

Secured Land Transfers LLC

   100%    Membership Interests    Title Resource Group LLC – 100%   
Uncertificated

Sotheby’s International Realty Affiliates LLC

   100%    Membership Units    Realogy Services Group LLC – 100%   
Uncertificated

Sotheby’s International Realty Licensee LLC

   100%    Membership Units    Realogy Services Group LLC – 100%   
Uncertificated

Sotheby’s International Realty Referral Company, LLC

   100    Membership Units    Sotheby’s International Realty, Inc. – 100%    1

Sotheby’s International Realty, Inc.

   8,333    Common Stock    NRT LLC – 100%    6



--------------------------------------------------------------------------------

Entity

  

Issued and
Outstanding Stock

  

Type of
Equity
Interest

  

Owners (%)

  

Certificate
Number

St. Joe Title Services LLC

   100%    Membership Interests    Title Resource Group LLC – 100%   
Uncertificated

TAW Holding Inc.

   750    Common Stock    ATCOH Holding Company – 100%    12

Texas American Title Company

   450    Common Stock    Title Resource Group LLC – 100%    13

The Sunshine Group (Florida) Ltd. Corp.

   1,000    Common Stock    NRT Sunshine, Inc. – 100%    6

The Sunshine Group, Ltd.

   1,000    Common Stock    NRT Sunshine Inc. – 100%    3

Title Resource Group Affiliates Holdings LLC

   100%    Membership Units    Title Resource Group Holdings LLC – 100%   
Uncertificated

Title Resource Group Holdings LLC

   100%    Membership Units    Title Resource Group LLC – 100%    Uncertificated

Title Resource Group LLC

   100%    Membership Units    Realogy Services Group LLC – 100%    4

Title Resource Group Services LLC

   100%    Membership Units    St. Joe Title Services LLC – 100%   
Uncertificated

Title Resources Incorporated

   1,500    Common Stock    TAW Holding Inc. – 100%    1

TRG Settlement Services, LLP

   1    Partnership Interest    Title Resource Group LLC – 1%    4   

99

     

Title Resource Group Services LLC – 99%

  

5

Valley of California, Inc.

   1,000    Common Stock    Coldwell Banker Residential Brokerage LLC – 100%   
5

World Real Estate Marketing LLC

   100%    Membership Units    Century 21 Real Estate LLC – 100%   
Uncertificated

WREM, Inc.

   100%    Common Stock    World Real Estate Marketing LLC –100%    1



--------------------------------------------------------------------------------

Debt Securities

 

Instruments Pledged Global Intercompany Note, dated May 7, 2009



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

INTELLECTUAL PROPERTY OWNED BY GRANTORS

Patents and Patent Applications

US Patents

 

Owner Name

  

Type of

Patent

  

Patent Title

  

Patent No.

Cartus Corporation    Utility    System and Method of Selecting Freight
Forwarding Companies    8,131,598

US Patent Applications

 

Owner Name

  

Type of

Patent

  

Patent Title

  

Application
No.

Realogy Operations LLC    Utility    Methods and Arrangements For Facilitating
The Processing of Real Estate Information    10/167,132 Coldwell Banker Real
Estate LLC    Utility    System and Method for Searching Real Estate Listings
Using Imagery    13/271,512



--------------------------------------------------------------------------------

Trademarks and Trademark Applications

Better Homes and Gardens Real Estate Licensee LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. BROKERMAP    United States    Better Homes and Gardens Real Estate Licensee
LLC    77924620    4091533 GREENLIGHT PROGRAM    United States    Better Homes
and Gardens Real Estate Licensee LLC    77822354    3792595 HOME SELECTION
ASSISTANT    United States    Better Homes and Gardens Real Estate Licensee LLC
   77914332    3905924 HOME, FIRST HOME    United States    Better Homes and
Gardens Real Estate Licensee LLC    85476108   

Burnet Realty LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. DISTINCTIVE HOMES    United States    Burnet Realty LLC    74085862   
1712157 MAKING DREAMS COME HOME    United States    Burnet Realty LLC   
78486327    3127865



--------------------------------------------------------------------------------

Cartus Corporation

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. CARTUS    Australia    Cartus Corporation    1097159    1097159 CARTUS AND
GLOBE DESIGN    Australia    Cartus Corporation    1099707    1099707 CARTUS AND
GLOBE DESIGN (in color)    Australia    Cartus Corporation    1100296    1100296
CARTUS RESOURCES    Australia    Cartus Corporation    1097160    1097160 GLOBE
DESIGN    Australia    Cartus Corporation    1099706    1099706 GLOBE DESIGN (in
color)    Australia    Cartus Corporation    1100295    1100295 CARTUS    Canada
   Cartus Corporation    1288571    735956 CARTUS AND GLOBE DESIGN    Canada   
Cartus Corporation    1290421    735755 GLOBALNET    Canada   
Cartus Corporation    798683    577034 GLOBE DESIGN    Canada    Cartus
Corporation    1290423    735769 GLOBE DESIGN (in color)    Canada    Cartus
Corporation    1290424    735757 CARTUS    China (People’s Republic)    Cartus
Corporation    5159090    5159090 CARTUS    China (People’s Republic)    Cartus
Corporation    5158802    5158802 CARTUS    China (People’s Republic)    Cartus
Corporation    5158803    5158803 CARTUS    China (People’s Republic)    Cartus
Corporation    5158804    5158804 CARTUS AND GLOBE DESIGN    China (People’s
Republic)    Cartus Corporation    5168322    5168322 CARTUS AND GLOBE DESIGN   
China (People’s Republic)    Cartus Corporation    5168323    5168323 CARTUS AND
GLOBE DESIGN    China (People’s Republic)    Cartus Corporation    5168324   
5168324 CARTUS AND GLOBE DESIGN    China (People’s Republic)    Cartus
Corporation    5168325    5168325 GLOBE DESIGN    China (People’s Republic)   
Cartus Corporation    5168334    5168334 GLOBE DESIGN    China (People’s
Republic)    Cartus Corporation    5168335    5168335 GLOBE DESIGN    China
(People’s Republic)    Cartus Corporation    5168316    5168316 GLOBE DESIGN   
China (People’s Republic)    Cartus Corporation    5168317    5168317 GLOBE
DESIGN (in color)    China (People’s Republic)    Cartus Corporation    5168318
   5168318 GLOBE DESIGN (in color)    China (People’s Republic)    Cartus
Corporation    5168319    5168319 GLOBE DESIGN (in color)    China (People’s
Republic)    Cartus Corporation    5168320    5168320 GLOBE DESIGN (in color)   
China (People’s Republic)    Cartus Corporation    5168321    5168321 ONLY
RELOCATION. ONLY PRIMACY    China (People’s Republic)    Cartus Corporation   
6202280    6202280 ONLY RELOCATION. ONLY PRIMACY    China (People’s Republic)   
Cartus Corporation    6202279    6202279 PRIMACY PU BAI SI in Chinese Characters
   China (People’s Republic)    Cartus Corporation    7182483    7182483 PRIMACY
PU BAI SI in Chinese Characters    China (People’s Republic)    Cartus
Corporation    7182482    7182482 PRIMACY PU BAI SI in Chinese Characters   
China (People’s Republic)    Cartus Corporation    7843180    7843180 PRIMACY
RELOCATION    China (People’s Republic)    Cartus Corporation    6202321   
6202321 PRIMACY RELOCATION    China (People’s Republic)    Cartus Corporation   
6202322    6202322 PRIMACY RELOCATION (Stylized)    China (People’s Republic)   
Cartus Corporation    6202323    6202323



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. PRIMACY RELOCATION (Stylized)    China (People’s Republic)    Cartus
Corporation    6202324    6202324 PU BAI SI (Chinese Characters)    China
(People’s Republic)    Cartus Corporation    7186714    7186714 PU BAI SI
(Chinese Characters)    China (People’s Republic)    Cartus Corporation   
7186713    7186713 PU BAI SI in Chinese Characters    China (People’s Republic)
   Cartus Corporation    7843179    7843179 SHORTEN THE DISTANCE    China
(People’s Republic)    Cartus Corporation    6202329    6202329 SUNBURST LOGO   
China (People’s Republic)    Cartus Corporation    6202325    6202325 SUNBURST
LOGO    China (People’s Republic)    Cartus Corporation    6202326    6202326
THE PRIMACY DIFFERENCE    China (People’s Republic)    Cartus Corporation   
6202327    6202327 THE PRIMACY DIFFERENCE    China (People’s Republic)    Cartus
Corporation    6202328    6202328 CARTUS    European Community    Cartus
Corporation    4892832    4892832 CARTUS AND GLOBE DESIGN    European Community
   Cartus Corporation    4924023    4924023 GLOBALNET    European Community   
Cartus Corporation    126607    126607 GLOBE DESIGN    European Community   
Cartus Corporation    4924031    4924031 GLOBE DESIGN (in color)    European
Community    Cartus Corporation    4924049    4924049 CARTUS    Hong Kong   
Cartus Corporation    300575721    300575721 CARTUS AND GLOBE DESIGN (in series)
   Hong Kong    Cartus Corporation    300583588    300583588 CARTUS RESOURCES   
Hong Kong    Cartus Corporation    300575730    300575730 GLOBE DESIGN (in
series)    Hong Kong    Cartus Corporation    300583597    300583597 CARTUS   
India    Cartus Corporation    1960888    1960888 CARTUS    India    Cartus
Corporation    1960889    1960889 CARTUS    India    Cartus Corporation   
1960890    1960890 CARTUS    India    Cartus Corporation    1960891    1960891
CARTUS AND GLOBE DESIGN    India    Cartus Corporation    1960896    1960896
CARTUS AND GLOBE DESIGN    India    Cartus Corporation    1960897    CARTUS AND
GLOBE DESIGN    India    Cartus Corporation    1960898    1960898 CARTUS AND
GLOBE DESIGN    India    Cartus Corporation    1960899    1960899 GLOBE DESIGN
   India    Cartus Corporation    1960895    GLOBE DESIGN    India    Cartus
Corporation    1960894    GLOBE DESIGN    India    Cartus Corporation    1960893
   GLOBE DESIGN    India    Cartus Corporation    1960892    PRIMACY & Sunburst
Logo (Series of 3)    India    Primacy Relocation LLC*    1677337    1677337
SUNBURST LOGO (series of 3)    India    Primacy Relocation LLC*    1677336   
1677336 CARTUS AND GLOBE DESIGN    Mexico    Cartus Corporation    842198   
992079 CARTUS    Singapore    Cartus Corporation    T0602094F    T0602094F
CARTUS    Singapore    Cartus Corporation    T0602095D    T0602095D CARTUS   
Singapore    Cartus Corporation    T0602096B    T0602096B CARTUS    Singapore   
Cartus Corporation    T0602097J    T0602097J CARTUS AND GLOBE DESIGN (in series)
   Singapore    Cartus Corporation    T0603007J    T0603007J CARTUS AND GLOBE
DESIGN (in series)    Singapore    Cartus Corporation    T0603008I    T0603008I



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. CARTUS AND GLOBE DESIGN (in series)    Singapore    Cartus Corporation   
T0603009G    T0603009G CARTUS AND GLOBE DESIGN (in series)    Singapore   
Cartus Corporation    T0603011I    T0603011I CARTUS RESOURCES    Singapore   
Cartus Corporation    T0602099G    T0602099G CARTUS RESOURCES    Singapore   
Cartus Corporation    T0602100D    T0602100D CARTUS RESOURCES    Singapore   
Cartus Corporation    T0602101B    T0602101B GLOBE DESIGN (in series)   
Singapore    Cartus Corporation    T0603003H    T0603003H GLOBE DESIGN (in
series)    Singapore    Cartus Corporation    T0603004F    T0603004F GLOBE
DESIGN (in series)    Singapore    Cartus Corporation    T0603005D    T0603005D
GLOBE DESIGN (in series)    Singapore    Cartus Corporation    T0603006B   
T0603006B CARTUS    Switzerland    Cartus Corporation    54569/2010    612621
CARTUS AND GLOBE DESIGN    Switzerland    Cartus Corporation    54212/2010   
612613 CARTUS AND GLOBE DESIGN (in color)    Switzerland    Cartus Corporation
   54213/2010    612614 GLOBE DESIGN    Switzerland    Cartus Corporation   
54216/2010    612616 GLOBE DESIGN (in color)    Switzerland    Cartus
Corporation    54214/2010    612615 CARTUS    United Kingdom    Cartus
Corporation    2412844    2412844 CARTUS AND GLOBE DESIGN (in series)    United
Kingdom    Cartus Corporation    2414215    2414215 CARTUS RESOURCES    United
Kingdom    Cartus Corporation    2412845    2412845 GLOBE DESIGN (in series)   
United Kingdom    Cartus Corporation    2414216    2414216 HOME AND MOVE FROM
CARTUS & Gate Design    United Kingdom    Cartus Corporation    2419497   
2419497 RELOCATION AGENT NETWORK & LEFT SIDE HOUSE DESIGN    United Kingdom   
Cartus Corporation    2619135    2619135 RELOCATION AGENT NETWORK & TOP LEFT
ARROW DESIGN    United Kingdom    Cartus Corporation    2625214    2625214
RELOCATION AGENT NETWORK & TOP LEFT ARROW RECTANGLE DESIGN    United Kingdom   
Cartus Corporation    2645110    RELOCATION AGENT NETWORK & TOP LEFT HOUSE
DESIGN    United Kingdom    Cartus Corporation    2619137    2619137 RELOCATION
ALLIANCE & LEFT SIDE HOUSE DESIGN    United Kingdom    Cartus Corporation   
2619353    2619353 WE MOVE THE PEOPLE WHO MOVE THE WORLD    United Kingdom   
Cartus Corporation    2137549    2137549 CARTUS    United States    Cartus
Corporation    78808792    3370574 CARTUS AND GLOBE DESIGN    United States   
Cartus Corporation    78817923    3314369 CARTUS AND GLOBE DESIGN    United
States    Cartus Corporation    78818045    3314372 CARTUS AND GLOBE DESIGN   
United States    Cartus Corporation    78818064    3321204 CARTUS AND GLOBE
DESIGN    United States    Cartus Corporation    78818082    3383108 EASYTOUR   
United States    Cartus Corporation    78659865    3331185 GLOBALNET    United
States    Cartus Corporation    75153284    2198869 GLOBE DESIGN    United
States    Cartus Corporation    78817943    3314370



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. GLOBE DESIGN    United States    Cartus Corporation    78818047    3314373
GLOBE DESIGN    United States    Cartus Corporation    78818069    3321205 GLOBE
DESIGN    United States    Cartus Corporation    78818087    3379520 GLOBE
DESIGN (in color)    United States    Cartus Corporation    78817954    3314371
GLOBE DESIGN (in color)    United States    Cartus Corporation    78818055   
3314374 GLOBE DESIGN (in color)    United States    Cartus Corporation   
78818077    3321206 GLOBE DESIGN (in color)    United States    Cartus
Corporation    78818090    3379521 HOME AND MOVE    United States    Cartus
Corporation    78817256    3372957 HOME AND MOVE & Design    United States   
Cartus Corporation    78817258    3372958 MEMBERMOVE    United States    Cartus
Corporation    73748964    1554062 MILES FROM HOME    United States    Cartus
Corporation    77790815    3792478 MOVEPLUS    United States    Cartus
Corporation    85073868    3917108 PRIMACY HOME LOANS & DEVICE    United States
   Cartus Corporation    77457745    3579179 PRIMACY RELOCATION & DEVICE   
United States    Cartus Corporation    75622523    2326003 SUNBURST LOGO   
United States    Cartus Corporation    75622522    2316479 WE MOVE THE PEOPLE
WHO MOVE THE WORLD    United States    Cartus Corporation    75304946    2455642

 

* Primacy Relocation LLC* merged into Cartus Corporation as of December 31,
2010, and Cartus Corporation now owns all of Primacy’s marks. Recordal of that
merger has been filed and recordal certificates are pending.

CDRE TM LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. A DIFFERENT KIND OF REAL ESTATE COMPANY    United States    CDRE TM LLC   
75789598    2635982 CAPE COD STYLE    United States    CDRE TM LLC    76410655
   2971401 CAPE COD STYLE    United States    CDRE TM LLC    76410657    2736246
CORCORAN    United States    CDRE TM LLC    75688924    2533288 CORCORAN   
United States    CDRE TM LLC    77251976    3417729 CORCORAN WEXLER    United
States    CDRE TM LLC    76315555    2576142 CORNERSTONES OF LIFE PROGRAM &
Design    United States    CDRE TM LLC    77119473    3421531 CS and
Interlocking Circles Design    United States    CDRE TM LLC    77287785   
3418149 FS & Design    United States    CDRE TM LLC    73330013    1228982 FS
FRED SANDS REALTORS & Design    United States    CDRE TM LLC    73330014   
1228983 GREENWICHSTYLE    United States    CDRE TM LLC    77619262    3639386



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. IT’S ABOUT LIFE    United States    CDRE TM LLC    78280153    2973564
LEADING AGENTS, LEADING THE WAY    United States    CDRE TM LLC    77022828   
3423467 LEAVE IT TO THE EXPERTS    United States    CDRE TM LLC    85201698   
4043351 LITCHFIELDCOUNTYSTYLE    United States    CDRE TM LLC    77619263   
3639387 LIVE WHO YOU ARE    United States    CDRE TM LLC    78713347    3178618
LOCALINK    United States    CDRE TM LLC    78525869    3110476 MORE BROKER PER
SQ FT    United States    CDRE TM LLC    77612078    3635209 NEW WAVE OF REAL
ESTATE & Design    United States    CDRE TM LLC    85535694    4205722
NEWYORKCITYSTYLE    United States    CDRE TM LLC    77819231    3858479 ONLY
WITH US    United States    CDRE TM LLC    85690452    4272410 OUR TOWN   
United States    CDRE TM LLC    78449628    3094142 PREFERRED MOVES    United
States    CDRE TM LLC    78871795    3398527 SALES + RENTALS. KNOWLEDGE +
GUIDANCE.    United States    CDRE TM LLC    85662605    THE CORCORAN GROUP   
United States    CDRE TM LLC    75689238    2366134 THE SUNSHINE GROUP LTD   
United States    CDRE TM LLC    76408231    2768873 WESTCHESTERSTYLE    United
States    CDRE TM LLC    77619264    3918443 WWW.CORCORAN.COM    United States
   CDRE TM LLC    75732288    2499454 YOU SHOULD SOBE HERE & Design    United
States    CDRE TM LLC    85279992    4048717 YOUR NEW WAY HOME    United States
   CDRE TM LLC    85629502   

CGRN Inc.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No.

CGRN

   United States    CGRN Inc.    75540186    2466103

Stick Man Design

   United States    CGRN Inc.    75673268    2332340



--------------------------------------------------------------------------------

Sotheby’s International Realty Licensee LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No.

RESIDE

   Egypt    Sotheby’s International Realty Licensee LLC    A0026174   

RESIDE

   European Community    Sotheby’s International Realty Licensee LLC   
009324302    009324302

RESIDE

   Int’l Registration    Sotheby’s International Realty Licensee LLC    A0026174
   1094329

RESIDE

   Japan    Sotheby’s International Realty Licensee LLC    A0026174   

RESIDE

   Monaco    Sotheby’s International Realty Licensee LLC    A0026174   

RESIDE

   Morocco    Sotheby’s International Realty Licensee LLC    A0026174   

RESIDE

   Oman    Sotheby’s International Realty Licensee LLC    A0026174   

RESIDE

   Russian Federation    Sotheby’s International Realty Licensee LLC    A0026174
  

RESIDE

   Singapore    Sotheby’s International Realty Licensee LLC    A0026174   
IR 1094329

RESIDE

   Switzerland    Sotheby’s International Realty Licensee LLC    A0026174   

RESIDE

   Turkey    Sotheby’s International Realty Licensee LLC    A0026174   
ARTFULLY UNITING EXTRAORDINARY HOMES WITH EXTRAORDINARY LIVES    United States
   Sotheby’s International Realty Licensee LLC    85028407    4086034 FOR THE
ONGOING COLLECTION OF LIFE    United States    Sotheby’s International Realty
Licensee LLC    78490698    3069400



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No.

RESIDE

   United States    Sotheby’s International Realty Licensee LLC    77089845   
3415244

RESIDE

   Viet Nam    Sotheby’s International Realty Licensee LLC    A0026174   

Title Resource Group LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. AMERICAN TITLE COMPANY & Design    United States    Title Resource Group LLC
   85314000    4070488 BURNET TITLE    United States    Title Resource Group LLC
   85316954    4101529 BURNET TITLE & Design    United States    Title Resource
Group LLC    85316962    4076711 BURROW ESCROW SERVICES & Design    United
States    Title Resource Group LLC    85317756    4076724 CCS CONVENIENT CLOSING
SERVICES & Design    United States    Title Resource Group LLC    85311808   
4070394 CENSTAR    United States    Title Resource Group LLC    78439772   
3213898 Circle Logo (TRG)    United States    Title Resource Group LLC   
78869716    3293882 Circle Logo (TRG)    United States    Title Resource Group
LLC    78869726    3279724 COUNT ON OUR EXCELLENCE    United States    Title
Resource Group LLC    78783827    3532528 DON’T SETTLE FOR COMPLICATED, SETTLE
FOR CONVENIENCE    United States    Title Resource Group LLC    78484489   
3262070 E EQUITY CLOSING & Design    United States    Title Resource Group LLC
   85319019    4076741 E EQUITY TITLE & Design (in color)    United States   
Title Resource Group LLC    85319350    4076746 E EQUITY TITLE COMPANY & Design
(in color)    United States    Title Resource Group LLC    85319360    4170293



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. FIRST CALIFORNIA ESCROW    United States    Title Resource Group LLC   
85319428    4098393 GATEWAY SETTLEMENT SERVICES & Design    United States   
Title Resource Group LLC    78768106    3224478 IN HOUSE    United States   
Title Resource Group LLC    78626295    3607601 KEYSTONE CLOSING SERVICES &
Design    United States    Title Resource Group LLC    85323511    4070751
KEYSTONE TITLE SERVICES & Design    United States    Title Resource Group LLC   
85323540    4083175 L LANDWAY SETTLEMENT SERVICES & Design    United States   
Title Resource Group LLC    78815007    3219806 LAKECREST RELOCATION SERVICES   
United States    Title Resource Group LLC    85172501    4057529 LAKECREST
RELOCATION SERVICES & Design    United States    Title Resource Group LLC   
85172504    4057530 MAKING HOUSES INTO HOMES    United States    Title Resource
Group LLC    78466961    3288623 MAKING HOUSES INTO HOMES COAST TO COAST   
United States    Title Resource Group LLC    85365082    4084012 MARDAN
SETTLEMENT SERVICES & Design    United States    Title Resource Group LLC   
78814998    3282646 MARKET STREET & Design    United States    Title Resource
Group LLC    85324179    4104721 MID-ATLANTIC SETTLEMENT SERVICES & Design   
United States    Title Resource Group LLC    85327090    4093455 SECURED LAND
TRANSFERS INC. & Design    United States    Title Resource Group LLC    85331341
   4093501 SHORT TRAC    United States    Title Resource Group LLC    85090682
   4007465 SHORT TRAC & House Design    United States    Title Resource Group
LLC    85090690    4007466 SHORT TRAC House Design    United States    Title
Resource Group LLC    85090665    4007464 SINGLE SOLUTION    United States   
Title Resource Group LLC    77548999    3597988



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. SOUTHERN EQUITY SERVICES & Design    United States    Title Resource Group
LLC    78815000    3219805 SUNBELT TITLE AGENCY & Design    United States   
Title Resource Group LLC    85331345    4093502 SUNBELT TITLE AGENCY & Sun
Design    United States    Title Resource Group LLC    85679258    TITLE
RESOURCES GUARANTY COMPANY & Design    United States    Title Resource Group LLC
   85326284    4095791 Title!Snap    United States    Title Resource Group LLC
   85618108    Title!Snap & Design    United States    Title Resource Group LLC
   85618540    TRG & Circle Design    United States    Title Resource Group LLC
   85326266    4090297 U.S. TITLE & Design    United States    Title Resource
Group LLC    85326274    4095790 WEST COAST ESCROW FIRST IN PEOPLE FIRST IN
SERVICE & Design    United States    Title Resource Group LLC    85326253   
4095789

Century 21 Real Estate LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. CENTURY 21    African Union Territories (OAPI)    Century 21 Real Estate LLC
   3200601329    54333 CENTURY 21    African Union Territories (OAPI)    Century
21 Real Estate LLC    3200601330    54334 CENTURY 21 & New House Design   
African Union Territories (OAPI)    Century 21 Real Estate LLC    54336    54336
CENTURY 21 & New House Design    African Union Territories (OAPI)    Century 21
Real Estate LLC    54335    54335 CENTURY 21    Albania    Century 21 Real
Estate LLC    AL/T/2007/475    11869 CENTURY 21 & New House Design    Albania   
Century 21 Real Estate LLC    AL/T/2007/476    11880



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. CENTURY 21    Algeria    Century 21 Real Estate LLC    052378    72968
CENTURY 21 & New House Design    Algeria    Century 21 Real Estate LLC    052379
   72969 CENTURY 21    Angola    Century 21 Real Estate LLC    17686    CENTURY
21    Angola    Century 21 Real Estate LLC    17687    CENTURY 21 & New House
Design    Angola    Century 21 Real Estate LLC    17688    CENTURY 21 & New
House Design    Angola    Century 21 Real Estate LLC    17689    CENTURY 21   
Anguilla    Century 21 Real Estate LLC       4386 CENTURY 21    Anguilla   
Century 21 Real Estate LLC       2706 CENTURY 21 & New House Design    Anguilla
   Century 21 Real Estate LLC       4387 CENTURY 21 & New House Design   
Anguilla    Century 21 Real Estate LLC       4388 CENTURY 21    Antigua and
Barbuda    Century 21 Real Estate LLC    99232064    7004 CENTURY 21 & New House
Design    Antigua and Barbuda    Century 21 Real Estate LLC    99232065    7005
CENTURY 21    Argentina    Century 21 Real Estate LLC    1789489    1939876
CENTURY 21    Argentina    Century 21 Real Estate LLC    1789490    1939877
CENTURY 21 & New House Design    Argentina    Century 21 Real Estate LLC   
1793605    1940048 CENTURY 21 & New House Design    Argentina    Century 21 Real
Estate LLC    1793606    1940040 SIGLO 21    Argentina    Century 21 Real Estate
LLC    3005173    CENTURY 21    Aruba    Century 21 Real Estate LLC    89051914
   14483 CENTURION    Australia    Century 21 Real Estate LLC    559492   
559492 CENTURY 21    Australia    Century 21 Real Estate LLC    326586    326586
CENTURY 21    Australia    Century 21 Real Estate LLC    491234    491234
CENTURY 21    Australia    Century 21 Real Estate LLC    491233    491233
CENTURY 21 & New House & Sign Design (Series of 2)    Australia    Century 21
Real Estate LLC    554728    554728 CENTURY 21 & New House Design    Australia
   Century 21 Real Estate LLC    542303    542303 CENTURY 21 & Sign & Post
Design (Series of 2)    Australia    Century 21 Real Estate LLC    554730   
554730 SMARTER.BOLDER.FASTER.    Australia    Century 21 Real Estate LLC   
1502579    THE WORLD IS SOLD ON CENTURY 21    Australia    Century 21 Real
Estate LLC    1050167    1050167 CENTURY 21    Austria    Century 21 Real Estate
LLC    AM 2269/75    81547 CENTURY 21 & New House Design    Austria    Century
21 Real Estate LLC    AM 5860/90    136271 CENTURY 21    Azerbaijan    Century
21 Real Estate LLC    20060373    20070412 CENTURY 21 & New House Design   
Azerbaijan    Century 21 Real Estate LLC    20060374    20070411



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

   Application
No.    Registration
No. CENTURY 21    Bahamas    Century 21 Real Estate LLC    8282    8282 CENTURY
21 & New House Design    Bahamas    Century 21 Real Estate LLC    14542    14542
CENTURY 21    Bahrain    Century 21 Real Estate LLC    422/89    12537 CENTURY
21    Bahrain    Century 21 Real Estate LLC    423/89    706 CENTURY 21 & New
House Design    Bahrain    Century 21 Real Estate LLC    387/91    884 CENTURY
21 & New House Design    Bahrain    Century 21 Real Estate LLC    425/89    707
CENTURY 21 & New House Design    Bahrain    Century 21 Real Estate LLC    424/89
   12538 CENTURY 21    Bangladesh    Century 21 Real Estate LLC    122235   
CENTURY 21    Bangladesh    Century 21 Real Estate LLC    122234    CENTURY 21 &
New Pitched Roof House Design    Bangladesh    Century 21 Real Estate LLC   
122233    CENTURY 21 & New Pitched Roof House Design    Bangladesh    Century 21
Real Estate LLC    122232    CENTURY 21    Barbados    Century 21 Real Estate
LLC       81/490 CENTURY 21    Barbados    Century 21 Real Estate LLC      
81/6593 CENTURY 21    Barbados    Century 21 Real Estate LLC       81/534
CENTURY 21 & New House Design    Barbados    Century 21 Real Estate LLC      
81/6594 CENTURY 21 & New House Design    Barbados    Century 21 Real Estate LLC
      81/6249 CENTURY 21    Belize    Century 21 Real Estate LLC    6234    6234
CENTURY 21    Belize    Century 21 Real Estate LLC    1724.03    1724.03 CENTURY
21 & New House Design    Belize    Century 21 Real Estate LLC    1725.03   
1725.03 SIGLO 21    Belize    Century 21 Real Estate LLC    1723.03    1723.03
CENTURION    Benelux    Century 21 Real Estate LLC    766104    497239 CENTURY
21    Benelux    Century 21 Real Estate LLC    834723    556946 CENTURY 21   
Benelux    Century 21 Real Estate LLC    34606    335022 CENTURY 21    Benelux
   Century 21 Real Estate LLC    691728    151437 CENTURY 21 & New House Design
   Benelux    Century 21 Real Estate LLC    755505    487878 CENTURY 21 & New
House Design    Benelux    Century 21 Real Estate LLC    834724    556947
CENTURY 21 & Sign & Post Design    Benelux    Century 21 Real Estate LLC   
774593    508016 CENTURY 21 & Sign Design    Benelux    Century 21 Real Estate
LLC    774594    508017 EEUW 21    Benelux    Century 21 Real Estate LLC   
739532    475269 SIECLE 21    Benelux    Century 21 Real Estate LLC    739533   
475270 CENTURY 21    Bermuda    Century 21 Real Estate LLC    42240    42240
CENTURY 21    Bermuda    Century 21 Real Estate LLC    7935    7935



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

CENTURY 21 & New House Design    Bermuda    Century 21 Real Estate LLC    42241
   42241 CENTURY 21 & New House Design    Bermuda    Century 21 Real Estate LLC
   21330    21330 CENTURY 21    Bolivia    Century 21 Real Estate LLC    146214
   73321 CENTURY 21    Bolivia    Century 21 Real Estate LLC    146214    73319
CENTURY 21    Bolivia    Century 21 Real Estate LLC    146214    73320 CENTURY
21 & New House Design    Bolivia    Century 21 Real Estate LLC    146214   
73318 SIGLO 21    Bolivia    Century 21 Real Estate LLC    2541921    75829
CENTURY 21    Bosnia and Herzegovina    Century 21 Real Estate LLC    BAZ069892A
   BAZ069892 CENTURY 21 & New House Design    Bosnia and Herzegovina    Century
21 Real Estate LLC    BAZ069891A    BAZ069891 CENTURY 21    Brazil    Century 21
Real Estate LLC    26404/75    7061021 CENTURY 21    Brazil    Century 21 Real
Estate LLC    10882/79    7201044 CENTURY 21    Brazil    Century 21 Real Estate
LLC    817906088    817906088 CENTURY 21    Brazil    Century 21 Real Estate LLC
   817906096    817906096 CENTURY 21 & New House Design    Brazil    Century 21
Real Estate LLC    815818670    815818670 CENTURY 21 & New House Design   
Brazil    Century 21 Real Estate LLC    815817355    815817355 CENTURY 21 & New
House Design    Brazil    Century 21 Real Estate LLC    817906100    817906100
SECULO 21    Brazil    Century 21 Real Estate LLC    820829749    820829749
CENTURY 21    Brunei Darussalam    Century 21 Real Estate LLC    35586    35586
CENTURY 21 & New House Design    Brunei Darussalam    Century 21 Real Estate LLC
   35588    35588 CENTURY 21    Bulgaria    Century 21 Real Estate LLC    12207
   18876 CENTURY 21    Bulgaria    Century 21 Real Estate LLC    12208    1675
CENTURY 21 & New House Design    Bulgaria    Century 21 Real Estate LLC    67145
   52033 AD/PAC    Canada    Century 21 Real Estate LLC    476194    286901
BRANCHE A VOTRE MAISON    Canada    Century 21 Real Estate LLC    1473336   
791319 BRANCHE SUR BIEN PLUS    Canada    Century 21 Real Estate LLC    1473337
   791322 CAMPUS 21    Canada    Century 21 Real Estate LLC    1496345    CAMPUS
21 & Design    Canada    Century 21 Real Estate LLC    1499258    820059 CENTURY
21    Canada    Century 21 Real Estate LLC    587710    368747 CENTURY 21   
Canada    Century 21 Real Estate LLC    417509    233529 CENTURY 21 & New House
Design    Canada    Century 21 Real Estate LLC    673859    397607 CENTURY 21 &
New House Design    Canada    Century 21 Real Estate LLC    673854    401397
CENTURY 21 & New House Design    Canada    Century 21 Real Estate LLC    673857
   397606



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 & Old Design    Canada    Century 21 Real Estate LLC    587712   
368748 CENTURY 21 & Sign & Post Design    Canada    Century 21 Real Estate LLC
   673855    400535 CENTURY 21 & Sign & Post Design (Color)    Canada    Century
21 Real Estate LLC    673856    400536 CENTURY 21 CONNECTIONS GUICHET UNIQUE
VALUER AJOUTEE & Design    Canada    Century 21 Real Estate LLC    1080726   
595238 CENTURY 21 CONNECTIONS REAL CONVENIENCE REAL VALUE & Design    Canada   
Century 21 Real Estate LLC    1027978    587032 CENTURY 21 Sign & Post Design
(Gold & Black)    Canada    Century 21 Real Estate LLC    673852    397605
CENTURY 21 SignPost Design (Gold)    Canada    Century 21 Real Estate LLC   
1179262    605650 CGRN—CENTURY 21 GLOBAL REFERRAL NETWORK    Canada    Century
21 Real Estate LLC    1534694    CONNECTED TO MORE    Canada    Century 21 Real
Estate LLC    1470603    808289 CONNECTED TO MORE in Chinese Characters   
Canada    Century 21 Real Estate LLC    1479259    805968 CONNECTED TO YOUR HOME
   Canada    Century 21 Real Estate LLC    1470604    808293 CONNECTED TO YOUR
HOME in Chinese Characters    Canada    Century 21 Real Estate LLC    1481527   
800984 CREATE 21    Canada    Century 21 Real Estate LLC    1234772    699134
LES EXPERTS LOCAUX.    Canada    Century 21 Real Estate LLC    1121819    629386
L’EXPERT LOCAL.    Canada    Century 21 Real Estate LLC    1121818    627614 OWN
OUR EXPERTISE    Canada    Century 21 Real Estate LLC    1249338    663713 Plus
Intelligent. Plus Audacieux. Plus Rapide.    Canada    Century 21 Real Estate
LLC    1563855    RIRC—RESEAU INTERNATIONAL DE REFERENCES CENTURY 21    Canada
   Century 21 Real Estate LLC    1534695    SHOWCASE 21    Canada    Century 21
Real Estate LLC    1345086    712903 SMARTER.BOLDER.FASTER.    Canada    Century
21 Real Estate LLC    1563851    THE LOCAL EXPERT.    Canada    Century 21 Real
Estate LLC    1105294    579125 THE LOCAL EXPERTS.    Canada    Century 21 Real
Estate LLC    1105295    579230 THE REAL ESTATE INVESTMENT JOURNAL    Canada   
Century 21 Real Estate LLC    476195    292131 CENTURY 21    Cape Verde   
Century 21 Real Estate LLC    202/2007    CENTURY 21 & New House Design    Cape
Verde    Century 21 Real Estate LLC    200/2007   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21    Caribbean Netherlands(Bonaire, St Eustatius, Saba)    Century 21
Real Estate LLC    1650    1650 CENTURY 21 & New House Design    Caribbean
Netherlands(Bonaire, St Eustatius, Saba)    Century 21 Real Estate LLC    1623
   1623 CENTURY 21 & New House Design    Caribbean Netherlands(Bonaire, St
Eustatius, Saba)    Century 21 Real Estate LLC    1622    1622 CENTURY 21   
Cayman Islands    Century 21 Real Estate LLC       1062225 CENTURY 21    Cayman
Islands    Century 21 Real Estate LLC       1274764 CENTURY 21    Cayman Islands
   Century 21 Real Estate LLC       1274765 CENTURY 21 & New House Design   
Cayman Islands    Century 21 Real Estate LLC       1453969 CENTURY 21 & Sign &
Post Design    Cayman Islands    Century 21 Real Estate LLC       1459099
CENTURY 21 & Sign Design    Cayman Islands    Century 21 Real Estate LLC      
1459101 CENTURY 21    Chile    Century 21 Real Estate LLC    299472    760388
CENTURY 21    Chile    Century 21 Real Estate LLC    299473    932634 CENTURY
21 & New House Design    Chile    Century 21 Real Estate LLC    272613    935897
CENTURY 21 & New House Design    Chile    Century 21 Real Estate LLC    272614
   935898 CENTURY 21    China (People’s Republic)    Century 21 Real Estate LLC
   8924591    523152 CENTURY 21    China (People’s Republic)    Century 21 Real
Estate LLC    93094145    777124 CENTURY 21 & New House Design    China
(People’s Republic)    Century 21 Real Estate LLC       3065318 CENTURY 21 & New
House Design    China (People’s Republic)    Century 21 Real Estate LLC      
3065316 CENTURY 21 & New House Design    China (People’s Republic)    Century 21
Real Estate LLC    90053105    577417 CENTURY 21 & New House Design    China
(People’s Republic)    Century 21 Real Estate LLC    93094136    777122 CENTURY
21 & New House Design (with Chinese)    China (People’s Republic)    Century 21
Real Estate LLC    2000085849    1699741 CENTURY 21 & New House Design (with
Chinese)    China (People’s Republic)    Century 21 Real Estate LLC   
2000085850    1651932 CENTURY 21 & New House Design (with Chinese)    China
(People’s Republic)    Century 21 Real Estate LLC    2000085135    1655868
CENTURY 21 & New House Design (with Chinese)    China (People’s Republic)   
Century 21 Real Estate LLC    2000055327    1647735



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 & New House Design (with Chinese)    China (People’s Republic)   
Century 21 Real Estate LLC    2000055326    1672792 CENTURY 21 & New Pitched
Roof House Design    China (People’s Republic)    Century 21 Real Estate LLC   
6950882    CENTURY 21 & New Pitched Roof House Design    China (People’s
Republic)    Century 21 Real Estate LLC    6950881    6950881 CENTURY 21 (in
Chinese)    China (People’s Republic)    Century 21 Real Estate LLC      
3501579 CENTURY 21 COMMERCIAL    China (People’s Republic)    Century 21 Real
Estate LLC    8917948    CENTURY 21 COMMERCIAL    China (People’s Republic)   
Century 21 Real Estate LLC    8917960    8917960 CENTURY 21 COMMERCIAL    China
(People’s Republic)    Century 21 Real Estate LLC    8917947    8917947 CENTURY
21 COMMERCIAL    China (People’s Republic)    Century 21 Real Estate LLC   
8917949    8917949 CENTURY 21 COMMERCIAL    China (People’s Republic)    Century
21 Real Estate LLC    8917930    8917930 CENTURY 21 COMMERCIAL in Chinese
Characters    China (People’s Republic)    Century 21 Real Estate LLC    8917987
   CENTURY 21 COMMERCIAL in Chinese Characters    China (People’s Republic)   
Century 21 Real Estate LLC    8917935    CENTURY 21 COMMERCIAL in Chinese
Characters    China (People’s Republic)    Century 21 Real Estate LLC    8917977
   CENTURY 21 COMMERCIAL in Chinese Characters    China (People’s Republic)   
Century 21 Real Estate LLC    8917978    8917978 CENTURY 21 COMMERCIAL in
Chinese Characters    China (People’s Republic)    Century 21 Real Estate LLC   
8917961    8917961 CENTURY 21 COMMERCIAL Logo    China (People’s Republic)   
Century 21 Real Estate LLC    8917934    CENTURY 21 COMMERCIAL Logo    China
(People’s Republic)    Century 21 Real Estate LLC    8917966    8917966 CENTURY
21 COMMERCIAL Logo    China (People’s Republic)    Century 21 Real Estate LLC   
8917931    8917931 CENTURY 21 COMMERCIAL Logo    China (People’s Republic)   
Century 21 Real Estate LLC    8917933    8917933 CENTURY 21 COMMERCIAL Logo   
China (People’s Republic)    Century 21 Real Estate LLC    8917932    8917932
CENTURY 21 Logo w/ COMMERCIAL in Chinese    China (People’s Republic)    Century
21 Real Estate LLC    8917964    CENTURY 21 Logo w/ COMMERCIAL in Chinese   
China (People’s Republic)    Century 21 Real Estate LLC    8917965    8917965
CENTURY 21 Logo w/ COMMERCIAL in Chinese    China (People’s Republic)    Century
21 Real Estate LLC    8917979    8917979



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration No.

CENTURY 21 Logo w/ COMMERCIAL in Chinese    China (People’s Republic)    Century
21 Real Estate LLC    8917962    8917962 CENTURY 21 Logo w/ COMMERCIAL in
Chinese    China (People’s Republic)    Century 21 Real Estate LLC    8917963   
8917963 CENTURY 22    China (People’s Republic)    Century 21 Real Estate LLC   
3894724    CENTURY 22    China (People’s Republic)    Century 21 Real Estate LLC
   3894725    3894725 CENTURY 21    Colombia    Century 21 Real Estate LLC   
306033    141916 CENTURY 21    Colombia    Century 21 Real Estate LLC    306032
   141915 CENTURY 21 & New House Design    Colombia    Century 21 Real Estate
LLC    97069262    211360 CENTURY 21 & Old Design    Colombia    Century 21 Real
Estate LLC    306054    141917 CENTURY 21 & Old Design    Colombia    Century 21
Real Estate LLC    306055    141918 CENTURY 21 COMMERCIAL (Stylized)    Colombia
   Century 21 Real Estate LLC    12041061    CENTURY 21 COMMERCIAL (Stylized)   
Colombia    Century 21 Real Estate LLC    12041064    SIGLO 21    Colombia   
Century 21 Real Estate LLC    98022229    214489 CENTURY 21    Costa Rica   
Century 21 Real Estate LLC    72530    72530 CENTURY 21    Costa Rica    Century
21 Real Estate LLC    72248    72248 CENTURY 21 & New House Design    Costa Rica
   Century 21 Real Estate LLC    78188    78188 CENTURY 21 & New House Design   
Costa Rica    Century 21 Real Estate LLC    77838    77838 SIGLO 21    Costa
Rica    Century 21 Real Estate LLC    111092    111092 CENTURY 21    Croatia   
Century 21 Real Estate LLC    Z20060597A    Z20060597 CENTURY 21 & New House
Design    Croatia    Century 21 Real Estate LLC    Z20060598A    Z20060598
CENTURY 21    Cuba    Century 21 Real Estate LLC    437/2012    CENTURY 21   
Curacao    Century 21 Real Estate LLC    D-600644    12451 CENTURY 21 & New
House Design    Curacao    Century 21 Real Estate LLC    16277    01028 CENTURY
21 & New House Design    Curacao    Century 21 Real Estate LLC    D-300531   
10146 CENTURY 21    Cyprus, Republic of    Century 21 Real Estate LLC    33210
   33210 CENTURY 21    Cyprus, Republic of    Century 21 Real Estate LLC   
30846    30846 CENTURY 21 & New House Design    Cyprus, Republic of    Century
21 Real Estate LLC    33209    33209 CENTURY 21 & New House Design    Cyprus,
Republic of    Century 21 Real Estate LLC    30847    30847 CENTURY 21    Czech
Republic    Century 21 Real Estate LLC    170452    170452 21 ARHUNDREDE   
Denmark    Century 21 Real Estate LLC    00080    VR199108796 CENTURY 21   
Denmark    Century 21 Real Estate LLC    04211    VR197900100



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration No.

CENTURY 21 & New House Design    Denmark    Century 21 Real Estate LLC    08959
   VR199107414 CENTURY 21    Dominica    Century 21 Real Estate LLC    1/89   
1/89 CENTURY 21    Dominican Republic    Century 21 Real Estate LLC    41404   
41404 CENTURY 21    Dominican Republic    Century 21 Real Estate LLC    41405   
41405 CENTURY 21 & New House Design    Dominican Republic    Century 21 Real
Estate LLC    60133    60133 CENTURY 21 & New House Design    Dominican Republic
   Century 21 Real Estate LLC    60153    60153 CENTURY 21 & New House Design   
Dominican Republic    Century 21 Real Estate LLC    34822    34822 CENTURY 21   
Ecuador    Century 21 Real Estate LLC    61732    5916 CENTURY 21    Ecuador   
Century 21 Real Estate LLC    61731    5593 CENTURY 21    Ecuador    Century 21
Real Estate LLC    61730    5592 CENTURY 21 & New House Design    Ecuador   
Century 21 Real Estate LLC    57792    5987 CENTURY 21 & New House Design   
Ecuador    Century 21 Real Estate LLC    57790    5591 CENTURY 21 & New House
Design    Ecuador    Century 21 Real Estate LLC    57791    5986 SIGLO 21   
Ecuador    Century 21 Real Estate LLC    86.879    4846-10 CENTURY 21    Egypt
   Century 21 Real Estate LLC    249810    CENTURY 21    Egypt    Century 21
Real Estate LLC    74584    74584 CENTURY 21 & New House Design    Egypt   
Century 21 Real Estate LLC    78960    78960 CENTURY 21 & New House Design   
Egypt    Century 21 Real Estate LLC    78959    78959 CENTURY 21    El Salvador
   Century 21 Real Estate LLC    1596-98    58 book 95 CENTURY 21    El Salvador
   Century 21 Real Estate LLC       112 book 6 CENTURY 21 & New House Design   
El Salvador    Century 21 Real Estate LLC       18 book 10 CENTURY 21 & New
House Design    El Salvador    Century 21 Real Estate LLC       10 book 23 SIGLO
21    El Salvador    Century 21 Real Estate LLC    E-1599-98    146 book 93
CENTURY 21    Estonia    Century 21 Real Estate LLC    2226    7566 21
ARHUNDREDE    European Community    Century 21 Real Estate LLC    146746   
146746 21OS AIUN    European Community    Century 21 Real Estate LLC    146589
   146589 AD/PAC    European Community    Century 21 Real Estate LLC    146787
   146787 ARHUNDRADE 21    European Community    Century 21 Real Estate LLC   
EU 146415    EU 146415 CENTURION    European Community    Century 21 Real Estate
LLC    146316    146316 CENTURY 21    European Community    Century 21 Real
Estate LLC    146068    146068



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 & New House Design    European Community    Century 21 Real Estate
LLC    146357    146357 CENTURY 21 & New Pitched Roof House Design    European
Community    Century 21 Real Estate LLC    011254191    CENTURY 21 & Sign & Post
Design    European Community    Century 21 Real Estate LLC    146258    146258
CENTURY 21 & Sign Design    European Community    Century 21 Real Estate LLC   
146191    146191 CENTURY 21 2 & 1    European Community    Century 21 Real
Estate LLC    146761    146761 CENTURY 21 COMMERCIAL    European Community   
Century 21 Real Estate LLC    009601121    009601121 CENTURY 21 COMMERCIAL
(Stylized)    European Community    Century 21 Real Estate LLC    009601238   
009601238 CENTURY 21 FINE HOMES & ESTATES    European Community    Century 21
Real Estate LLC    011253961    CENTURY 21 FINE HOMES & ESTATES & New Pointed
Gate Design    European Community    Century 21 Real Estate LLC    011254018   
CENTURY 21 GESTION    European Community    Century 21 Real Estate LLC    146332
   146332 KIOSQUE 21    European Community    Century 21 Real Estate LLC   
146233    146233 SECOLO 21    European Community    Century 21 Real Estate LLC
   146555    146555 SECULO 21    European Community    Century 21 Real Estate
LLC    146522    146522 SEKEL 21    European Community    Century 21 Real Estate
LLC    146472    146472 SIECLE 21    European Community    Century 21 Real
Estate LLC    146720    146720 SIGLO 21    European Community    Century 21 Real
Estate LLC    146449    146449 SMARTER.BOLDER.FASTER.    European Community   
Century 21 Real Estate LLC    011455681    VIP    European Community    Century
21 Real Estate LLC    146142    146142 VOISISATA 21    European Community   
Century 21 Real Estate LLC    146373    146373 CENTURY 21    Fiji    Century 21
Real Estate LLC    20423    20423 CENTURY 21 & New House Design    Fiji   
Century 21 Real Estate LLC    160/06    160/06 CENTURY 21 & Old House Design   
Fiji    Century 21 Real Estate LLC    20424    20424 CENTURY 21    Finland   
Century 21 Real Estate LLC    3976/75    72169 CENTURY 21 & New House Design   
Finland    Century 21 Real Estate LLC    4832/90    117908 VUOSISATA 21   
Finland    Century 21 Real Estate LLC    5820/89    124952 CENTURION    France
   Century 21 Real Estate LLC    300135    1682705 CENTURY 21    France   
Century 21 Real Estate LLC    841807    1399704



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration

No.

CENTURY 21 & New House Design    France    Century 21 Real Estate LLC    239193
   1617044 CENTURY 21 & Sign & Post Design    France    Century 21 Real Estate
LLC    063454990    063454990 CENTURY 21 & Sign Design    France    Century 21
Real Estate LLC    063454991    063454991 CENTURY 21 GESTION    France   
Century 21 Real Estate LLC    476409    93476409 CENTURY 21 IMMOBILIER
D’ENTREPRISE & Design    France    Century 21 Real Estate LLC    99775039   
99775039 KIOSQUE 21    France    Century 21 Real Estate LLC       94516614
SIECLE 21    France    Century 21 Real Estate LLC    166203    1636431 CENTURY
21 & New House Design    Gaza District    Century 21 Real Estate LLC    5126   
5126 CENTURY 21 (in English & Arabic)    Gaza District    Century 21 Real Estate
LLC    5127    5127 CENTURY 21    Georgia    Century 21 Real Estate LLC   
58691/03    M21818 CENTURY 21 & New House Design    Georgia    Century 21 Real
Estate LLC    58692/03    M21819 CENTURY 21    Germany    Century 21 Real Estate
LLC    65907/16    653579 CENTURY 21    Germany    Century 21 Real Estate LLC   
25330/16    976127 CENTURY 21    Germany    Century 21 Real Estate LLC   
27704/36    992054 CENTURY 21    Germany    Century 21 Real Estate LLC   
302008065977.7/36    302008065977 CENTURY 21 & New House Design    Germany   
Century 21 Real Estate LLC    41001/36    1184574 CENTURY 21    Ghana    Century
21 Real Estate LLC    001972/2008    CENTURY 21    Ghana    Century 21 Real
Estate LLC    001984/2008    CENTURY 21 & New Pitched Roof House Design    Ghana
   Century 21 Real Estate LLC    001985/2008    CENTURY 21 & New Pitched Roof
House Design    Ghana    Century 21 Real Estate LLC    001971/2008    CENTURY 21
   Greece    Century 21 Real Estate LLC    55558    55558 CENTURY 21    Greece
   Century 21 Real Estate LLC    111125    111125 CENTURY 21 & New House Design
   Greece    Century 21 Real Estate LLC    111062    111062 CENTURY 21   
Grenada    Century 21 Real Estate LLC       91/1998 CENTURY 21    Grenada   
Century 21 Real Estate LLC       90/1998 CENTURY 21 & New House Design   
Grenada    Century 21 Real Estate LLC       84/1998 CENTURY 21 & New House
Design    Grenada    Century 21 Real Estate LLC       85/1998 CENTURY 21   
Guatemala    Century 21 Real Estate LLC    002723    121356 CENTURY 21   
Guatemala    Century 21 Real Estate LLC    002722    121727 CENTURY 21 & New
House Design    Guatemala    Century 21 Real Estate LLC    4975    64944



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 & New House Design    Guatemala    Century 21 Real Estate LLC   
04974    66514 SIGLO 21    Guatemala    Century 21 Real Estate LLC    2783   
104939 CENTURY 21    Guyana    Century 21 Real Estate LLC    16553A    16553A
CENTURY 21 & Design    Guyana    Century 21 Real Estate LLC    16552A    16552A
CENTURY 21    Haiti    Century 21 Real Estate LLC    176-149    176-149 CENTURY
21    Haiti    Century 21 Real Estate LLC    227-87    210-170 CENTURY 21 & New
House Design    Haiti    Century 21 Real Estate LLC    234-99    375-140 CENTURY
21 & New House Design    Haiti    Century 21 Real Estate LLC    233-99   
374-140 CENTURY 21    Honduras    Century 21 Real Estate LLC    5393-89    941
CENTURY 21    Honduras    Century 21 Real Estate LLC    5408-89    52329 CENTURY
21 & New House Design    Honduras    Century 21 Real Estate LLC    3616/91   
1210 CENTURY 21 & New House Design    Honduras    Century 21 Real Estate LLC   
3617/91    55034 SIGLO 21    Honduras    Century 21 Real Estate LLC    3757/98
   5064 CENTURION    Hong Kong    Century 21 Real Estate LLC    7146/1991   
199300599 CENTURION    Hong Kong    Century 21 Real Estate LLC    5898/1992   
4807/1993 CENTURION    Hong Kong    Century 21 Real Estate LLC    5513/1992   
7743/1995 CENTURY (in Chinese characters)    Hong Kong    Century 21 Real Estate
LLC    300698086    300698086 CENTURY (in Chinese) 21 & New House Design    Hong
Kong    Century 21 Real Estate LLC    11943/1993    B3447/1997 CENTURY (in
Chinese) 21 & New House Design    Hong Kong    Century 21 Real Estate LLC   
11944/1993    B3448/1997 CENTURY (in series)    Hong Kong    Century 21 Real
Estate LLC    300698077    300698077 CENTURY 21    Hong Kong    Century 21 Real
Estate LLC    5830/1992    B602/1995 CENTURY 21    Hong Kong    Century 21 Real
Estate LLC    4567/1993    B6914/1996 CENTURY 21    Hong Kong    Century 21 Real
Estate LLC    6197/1988    2843/1992 CENTURY 21 & New House Design    Hong Kong
   Century 21 Real Estate LLC    4565/1993    B8023/1996 CENTURY 21 & New House
Design    Hong Kong    Century 21 Real Estate LLC    5831/1992    B603/1995
CENTURY 21 & New House Design    Hong Kong    Century 21 Real Estate LLC   
6196/1988    2842/1992 CENTURY 21 & New House Design (with Chinese)    Hong Kong
   Century 21 Real Estate LLC    11945/1993    B3449/1997 CENTURY 21 & Sign &
Post Design    Hong Kong    Century 21 Real Estate LLC    114/1992    1994B05441
CENTURY 21 & Sign Design    Hong Kong    Century 21 Real Estate LLC    115/1992
   1995B02683 CENTURY 21 (in Chinese)    Hong Kong    Century 21 Real Estate LLC
   10475/1993    B3446/1997



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration

No.

CENTURY 21 (in Chinese)    Hong Kong    Century 21 Real Estate LLC    6503/1988
   B601/1995 CENTURY 21 VIP    Hong Kong    Century 21 Real Estate LLC   
10476/1993    B8068/1997 VIP    Hong Kong    Century 21 Real Estate LLC   
5424/1992    1903/1995 CENTURY 21    Hungary    Century 21 Real Estate LLC   
46/90    138029 CENTURY 21 & New House Design    Hungary    Century 21 Real
Estate LLC    3647/90    139852 CENTURY 21 & New House Design    Hungary   
Century 21 Real Estate LLC    M1001345    202023 CENTURY 21    Iceland   
Century 21 Real Estate LLC    172/1989    199/1991 CENTURY 21 & New House Design
   Iceland    Century 21 Real Estate LLC    173/1989    380/1991 OLDIN 21   
Iceland    Century 21 Real Estate LLC    789/1990    80/1991 OLDIN 21    Iceland
   Century 21 Real Estate LLC    11/1990    203/1991 CENTURY 21    India   
Century 21 Real Estate LLC    1359561    CENTURY 21    India    Century 21 Real
Estate LLC    506834    506834 CENTURY 21 & New House Design    India    Century
21 Real Estate LLC    1359563    CENTURY 21 & Old House Design    India   
Century 21 Real Estate LLC    506833    506833 CENTURY 21 COMMERCIAL    India   
Century 21 Real Estate LLC    2469598    CENTURY 21 COMMERCIAL (Stylized)   
India    Century 21 Real Estate LLC    2469600    CENTURY 21 FINE HOMES &
ESTATES & New Pointed Gate Design    India    Century 21 Real Estate LLC   
2469599    CENTURY 21 INDIA    India    Century 21 Real Estate LLC    1775850   
CENTURY 21 INDIA & New House Design    India    Century 21 Real Estate LLC   
1775849    CENTURY 21 INDIA & New House Design (in Hindi)    India    Century 21
Real Estate LLC    1775848    CENTURY 21    Indonesia    Century 21 Real Estate
LLC       IDM000332229 CENTURY 21    Indonesia    Century 21 Real Estate LLC   
   IDM000332227 CENTURY 21    Indonesia    Century 21 Real Estate LLC      
IDM000077182 CENTURY 21 & New House Design    Indonesia    Century 21 Real
Estate LLC       488203 CENTURY 21 & New House Design    Indonesia    Century 21
Real Estate LLC       IDM000077183 CENTURY 21 & New Pitched Roof House Design   
Indonesia    Century 21 Real Estate LLC    D002012060681    CENTURION    Ireland
   Century 21 Real Estate LLC    3402    150073 CENTURION    Ireland    Century
21 Real Estate LLC    4702    150608 CENTURY 21    Ireland    Century 21 Real
Estate LLC    2700    088749



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

CENTURY 21    Ireland    Century 21 Real Estate LLC    4088    201312 CENTURY
21 & New House Design    Ireland    Century 21 Real Estate LLC    6690    142535
CENTURY 21 & New House Design    Ireland    Century 21 Real Estate LLC    4090
   201423 CENTURY 21 & Sign & Post Design    Ireland    Century 21 Real Estate
LLC    0857    151789 CENTURY 21 & Sign Design    Ireland    Century 21 Real
Estate LLC    0858    151790 CENTURY 21    Israel    Century 21 Real Estate LLC
   46053    46053 CENTURY 21    Israel    Century 21 Real Estate LLC    46054   
46054 CENTURY 21    Israel    Century 21 Real Estate LLC    85988    85988
CENTURY 21 & New House Design    Israel    Century 21 Real Estate LLC    78818
   78818 CENTURY 21 & New House Design    Israel    Century 21 Real Estate LLC
   78817    78817 CENTURY 21 (in Hebrew)    Israel    Century 21 Real Estate LLC
   74955    74955 CENTURY 21 (in Hebrew)    Israel    Century 21 Real Estate LLC
   74956    74956 CENTURY 21    Italy    Century 21 Real Estate LLC    34978/75
   1138298 CENTURY 21    Italy    Century 21 Real Estate LLC    MI2010C008748   
1421922 CENTURY 21 & New House Design    Italy    Century 21 Real Estate LLC   
26645C/90    1332491 CENTURY 21 & New House Design    Italy    Century 21 Real
Estate LLC    MI2010C008750    1421924 CENTURY 21 & Sign & Post Design    Italy
   Century 21 Real Estate LLC    92C000632    1465730 CENTURY 21 & Sign Design
   Italy    Century 21 Real Estate LLC    92C000633    1465731 SECOLO 21   
Italy    Century 21 Real Estate LLC    98C000928    1273293 SECOLO 21    Italy
   Century 21 Real Estate LLC    38699C/90    1392374 CENTURY 21    Jamaica   
Century 21 Real Estate LLC    16/616    B19093 CENTURY 21    Jamaica    Century
21 Real Estate LLC    41296    41296 CENTURY 21 & New House Design    Jamaica   
Century 21 Real Estate LLC    16/1470    25542 CENTURY 21 & New Pitched Roof
House Design    Jamaica    Century 21 Real Estate LLC    61493   
SMARTER.BOLDER.FASTER.    Jamaica    Century 21 Real Estate LLC    61494   
CENTURY 21    Japan    Century 21 Real Estate LLC    76430    5175544 CENTURY
21 & New House Design    Japan    Century 21 Real Estate LLC    241187/92   
3158940 CENTURY 21 & New House Design    Japan    Century 21 Real Estate LLC   
76429/2007    5115017 CENTURY 21 & New House Design    Japan    Century 21 Real
Estate LLC    83473/2007    5172405 CENTURY 21 FINE HOMES & ESTATES    Japan   
Century 21 Real Estate LLC    20466    5192572



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 FINE HOMES & ESTATES & New Pointed Gate Design    Japan    Century 21
Real Estate LLC    20467    5192573 CENTURY 21 HOME in Katakana    Japan   
Century 21 Real Estate LLC    168212/97    4253681 CENTURY 21 HOUSING in
Katakana    Japan    Century 21 Real Estate LLC    168213/97    4253682 CENTURY
21 IMPORT HOME in Katakana    Japan    Century 21 Real Estate LLC    168215/97
   4303578 CENTURY 21 IMPORT HOUSE in Katakana    Japan    Century 21 Real
Estate LLC    168214/97    4303577 CENTURY 21 IMPORT HOUSE in Katakana    Japan
   Century 21 Real Estate LLC    168211/97    4303576 CENTURY 21 in Katakana   
Japan    Century 21 Real Estate LLC    241188/92    3202692 CENTURY 21 MY HOME
AUCTION (in Katakana)    Japan    Century 21 Real Estate LLC    82130/00   
4547714 CENTURY 21 REAL ESTATE    Japan    Century 21 Real Estate LLC    979/84
   1854786 CENTURY 21 REAL ESTATE AUCTION (in Japanese)    Japan    Century 21
Real Estate LLC    82131/00    4511522 CENTURY 21 REAL ESTATE CORPORATION &
Design    Japan    Century 21 Real Estate LLC    111178/90    2691387 CENTURY 21
REAL ESTATE in Katakana    Japan    Century 21 Real Estate LLC    11558/90   
2476784 CENTURY 21 Sign & Post Design    Japan    Century 21 Real Estate LLC   
42404/91    2696263 CENTURY 21 Sign Design    Japan    Century 21 Real Estate
LLC    42405/91    2696264 CENTURY 22    Japan    Century 21 Real Estate LLC   
162372/97    4693536 CLUBCENTURION (with Katakana)    Japan    Century 21 Real
Estate LLC    10977/99    4405634 CENTURY 21    Jordan    Century 21 Real Estate
LLC    83595    83595 CENTURY 21    Jordan    Century 21 Real Estate LLC   
83335    83335 CENTURY 21 & New House Design    Jordan    Century 21 Real Estate
LLC    83644    83644 CENTURY 21 & New House Design    Jordan    Century 21 Real
Estate LLC    83576    83576 CENTURY 21    Kazakhstan    Century 21 Real Estate
LLC    33108    22498 CENTURY 21 & New House Design    Kazakhstan    Century 21
Real Estate LLC    33109    22499 CENTURY 21 & New House Design (in Cyrillic)   
Kazakhstan    Century 21 Real Estate LLC    34845    23938 CENTURY 21 & New
House Design (in Kazakh)    Kazakhstan    Century 21 Real Estate LLC    34554   
23514 CENTURY 21 (in Cyrillic)    Kazakhstan    Century 21 Real Estate LLC   
34846    24069 CENTURY 21 (in Kazakh)    Kazakhstan    Century 21 Real Estate
LLC    34555    23515



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 COMMERCIAL & Design    Kazakhstan    Century 21 Real Estate LLC   
40134    28042 CENTURY 21 COMMERCIAL & Design (in Cyrillic)    Kazakhstan   
Century 21 Real Estate LLC    40136    28044 CENTURY 21 FINE HOMES & ESTATES &
New Gate Design    Kazakhstan    Century 21 Real Estate LLC    40133    28041
CENTURY 21 FINE HOMES & ESTATES & New Gate Design (in Cyrillic)    Kazakhstan   
Century 21 Real Estate LLC    40135    28043 CENTURY 21    Kenya    Century 21
Real Estate LLC    64626    64626 CENTURY 21    Kenya    Century 21 Real Estate
LLC    36999    36999 CENTURY 21    Kenya    Century 21 Real Estate LLC    0191
   0191 CENTURY 21 & New House Design    Kenya    Century 21 Real Estate LLC   
0192    0192 CENTURY 21 & New Pitched Roof House Design    Kenya    Century 21
Real Estate LLC    64625    64625 CENTURY 21    Korea, Republic of    Century 21
Real Estate LLC    1984-1027    5370 CENTURY 21    Korea, Republic of    Century
21 Real Estate LLC    1984-15644    117926 CENTURY 21 & New House Design (with
Korean)    Korea, Republic of    Century 21 Real Estate LLC    2000-15614   
72575 CENTURY 21    Kosovo    Century 21 Real Estate LLC    6772    1363 CENTURY
21 & New House Design    Kosovo    Century 21 Real Estate LLC    7285    1561
CENTURY 21    Kuwait    Century 21 Real Estate LLC    33326    30493 CENTURY 21
   Kuwait    Century 21 Real Estate LLC    33327    30494 CENTURY 21 & New House
Design    Kuwait    Century 21 Real Estate LLC    33328    30497 CENTURY 21   
Latvia    Century 21 Real Estate LLC    M-92-1273    M10874 CENTURY 21 & New
House Design    Latvia    Century 21 Real Estate LLC    M-02-1615    M51933
CENTURY 21    Lebanon    Century 21 Real Estate Corp    182665/7    105819
CENTURY 21    Lebanon    Century 21 Real Estate Corp    244649/490    53458
CENTURY 21 & New House Design    Lebanon    Century 21 Real Estate Corp   
182665/6    105820 CENTURY 21 & New House Design    Lebanon    Century 21 Real
Estate Corp    142171/285    105801 CENTURY 21 & Old Design    Lebanon   
Century 21 Real Estate Corp    244649/490    53459 CENTURY 21    Liberia   
Century 21 Real Estate LLC       00067/2006 CENTURY 21 & New House Design   
Liberia    Century 21 Real Estate LLC       00068/2006 CENTURY 21    Libya   
Century 21 Real Estate LLC    17338    CENTURY 21    Libya    Century 21 Real
Estate LLC    17341   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 & New Pitched Roof House Design    Libya    Century 21 Real Estate
LLC    17339    CENTURY 21 & New Pitched Roof House Design    Libya    Century
21 Real Estate LLC    17340    CENTURY 21    Lithuania    Century 21 Real Estate
LLC    4512    7971 CENTURY 21 & New House Design    Lithuania    Century 21
Real Estate LLC    4514    21930 CENTURY 21    Macau    Century 21 Real Estate
LLC    12658 M    12658 M CENTURY 21    Macau    Century 21 Real Estate LLC   
12657 M    12657 M CENTURY 21 & New House Design    Macau    Century 21 Real
Estate LLC    12660 M    12660 M CENTURY 21 & New House Design    Macau   
Century 21 Real Estate LLC    12659 M    12659 M CENTURY 21 & Sign & Post Design
   Macau    Century 21 Real Estate LLC    12663 M    12663 M CENTURY 21 & Sign &
Post Design    Macau    Century 21 Real Estate LLC    12662 M    12662 M CENTURY
21    Macedonia    Century 21 Real Estate LLC    2005/862    13234 CENTURY 21 &
New House Design    Macedonia    Century 21 Real Estate LLC    2005/863    13233
CENTURY 21    Madagascar    Century 21 Real Estate LLC    20110492    12608
CENTURY 21 & New Pitched Roof House Design    Madagascar    Century 21 Real
Estate LLC    20110491    12607 CENTURION    Malaysia    Century 21 Real Estate
LLC    97018284    97018284 CENTURION    Malaysia    Century 21 Real Estate LLC
   9201794    9201794 CENTURION    Malaysia    Century 21 Real Estate LLC   
97018285    97018285 CENTURY 21    Malaysia    Century 21 Real Estate LLC   
8804830    8804830 CENTURY 21    Malaysia    Century 21 Real Estate LLC   
98001032    98001032 CENTURY 21 & New House Design    Malaysia    Century 21
Real Estate LLC    8804829    8804829 CENTURY 21 & New House Design    Malaysia
   Century 21 Real Estate LLC    98001033    98001033 CENTURY 21 & Sign & Post
Design    Malaysia    Century 21 Real Estate LLC    91001718    91001718 CENTURY
21 Sign & Post (color)    Malaysia    Century 21 Real Estate LLC    91004500   
91004500 CENTURY 21 Sign Design    Malaysia    Century 21 Real Estate LLC   
91001717    91001717 CENTURY 21 Sign Design (color)    Malaysia    Century 21
Real Estate LLC    9103818    9103818 CENTURY 21    Malta    Century 21 Real
Estate LLC    20260    20260 CENTURY 21 & New House Design    Malta    Century
21 Real Estate LLC    20261    20261 CENTURY 21 & Sign & Post Design    Malta   
Century 21 Real Estate LLC    20398    20398 CENTURY 21 & Sign Design    Malta
   Century 21 Real Estate LLC    20399    20399 CENTURY 21    Mauritius   
Century 21 Real Estate LLC    MU/M/08/08584    07385/2009



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 & New Pitched Roof House Design    Mauritius    Century 21 Real
Estate LLC    MU/M/08/08585    07386/2009 CASA ABIERTA    Mexico    Century 21
Real Estate LLC    154195    483652 CENTURION    Mexico    Century 21 Real
Estate LLC    119467    422142 CENTURION    Mexico    Century 21 Real Estate LLC
   119465    483935 CENTURY 21    Mexico    Century 21 Real Estate LLC    117459
   849730 CENTURY 21    Mexico    Century 21 Real Estate LLC    47531    434652
CENTURY 21    Mexico    Century 21 Real Estate LLC    77331    388000 CENTURY 21
   Mexico    Century 21 Real Estate LLC    52728    360993 CENTURY 21    Mexico
   Century 21 Real Estate LLC    52726    360991 CENTURY 21    Mexico    Century
21 Real Estate LLC    52727    360992 CENTURY 21    Mexico    Century 21 Real
Estate LLC    52724    360990 CENTURY 21    Mexico    Century 21 Real Estate LLC
   117471    527091 CENTURY 21 & New House Design    Mexico    Century 21 Real
Estate LLC    97783    435000 CENTURY 21 & New House Design    Mexico    Century
21 Real Estate LLC    117479    422506 CENTURY 21 & New House Design    Mexico
   Century 21 Real Estate LLC    117455    454485 CENTURY 21 & New House Design
   Mexico    Century 21 Real Estate LLC    117466    478179 CENTURY 21 & Sign &
Post Design    Mexico    Century 21 Real Estate LLC    107933    403696 CENTURY
21 & Sign & Post Design    Mexico    Century 21 Real Estate LLC    117470   
420317 CENTURY 21 & Sign & Post Design    Mexico    Century 21 Real Estate LLC
   117473    423754 CENTURY 21 & Sign Design    Mexico    Century 21 Real Estate
LLC    117467    420316 CENTURY 21 HOME IMPROVEMENTS    Mexico    Century 21
Real Estate LLC    247363    546079 CENTURY 21 HOME IMPROVEMENTS    Mexico   
Century 21 Real Estate LLC    247362    549869 CENTURY 21 HOME IMPROVEMENTS   
Mexico    Century 21 Real Estate LLC    247367    612100 CENTURY 21 HOME
IMPROVEMENTS    Mexico    Century 21 Real Estate LLC    247368    524433 CENTURY
21 HOME IMPROVEMENTS    Mexico    Century 21 Real Estate LLC    247364    524431
CENTURY 21 HOME IMPROVEMENTS    Mexico    Century 21 Real Estate LLC    247361
   524430 CENTURY 21 HOME IMPROVEMENTS    Mexico    Century 21 Real Estate LLC
   247365    524432 PONGA SU CONFIANZA EN EL NUMERO UNO    Mexico    Century 21
Real Estate LLC    119469    410949



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

PONGA SU CONFIANZA EN EL NUMERO UNO    Mexico    Century 21 Real Estate LLC   
119468    410948 SIGLO 21    Mexico    Century 21 Real Estate LLC    117465   
659818 SIGLO 21    Mexico    Century 21 Real Estate LLC    117472    1140607
SIGLO 21    Mexico    Century 21 Real Estate LLC    117454    841573 SIGLO 21   
Mexico    Century 21 Real Estate LLC    52725    507194 SIGLO 21    Mexico   
Century 21 Real Estate LLC    117474    436004 CENTURION    Monaco    Century 21
Real Estate LLC    14083    2R01-22851 CENTURY 21    Monaco    Century 21 Real
Estate LLC    13115    00.21138 CENTURY 21    Monaco    Century 21 Real Estate
LLC    11316    2R97.17947 CENTURY 21 & New House Design    Monaco    Century 21
Real Estate LLC    26756    06.25281 CENTURY 21 & Sign & Post Design    Monaco
   Century 21 Real Estate LLC    14180    2R92.14147 CENTURY 21 & Sign Design   
Monaco    Century 21 Real Estate LLC    14179    2R92.14146 SIECLE 21    Monaco
   Century 21 Real Estate LLC    13114    00.21137 CENTURY 21    Mongolia   
Century 21 Real Estate LLC    12075    CENTURY 21 & New Pitched Roof House
Design    Mongolia    Century 21 Real Estate LLC    12076    CENTURY 21
COMMERCIAL    Mongolia    Century 21 Real Estate LLC       CENTURY 21 FINE
HOMES & ESTATES & New Pointed Gate Design    Mongolia    Century 21 Real Estate
LLC       CENTURY 21    Montenegro    Century 21 Real Estate LLC    Z-1284/2000
   04532PP CENTURY 21 & New House Design    Montenegro    Century 21 Real Estate
LLC    Z-800/2006    04530PP CENTURY 21    Montserrat    Century 21 Real Estate
LLC    1432    1432 CENTURY 21    Morocco    Century 21 Real Estate LLC    75533
   75533 CENTURY 21 & New House Design    Morocco    Century 21 Real Estate LLC
   75534    75534 CENTURY 21    Mozambique    Century 21 Real Estate LLC   
12675/2007    12675/2007 CENTURION    New Zealand    Century 21 Real Estate LLC
   211268    211268 CENTURION    New Zealand    Century 21 Real Estate LLC   
211267    211267 CENTURY 21    New Zealand    Century 21 Real Estate LLC   
113348    113348 CENTURY 21    New Zealand    Century 21 Real Estate LLC   
182993    182993 CENTURY 21    New Zealand    Century 21 Real Estate LLC   
192823    192823 CENTURY 21 & New House Design    New Zealand    Century 21 Real
Estate LLC    204878    204878 CENTURY 21 & New House Design    New Zealand   
Century 21 Real Estate LLC    204877    204877 CENTURY 21 & Sign & Post Design
   New Zealand    Century 21 Real Estate LLC    209832    209832 CENTURY 21 &
Sign & Post Design    New Zealand    Century 21 Real Estate LLC    209833   
209833



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 & Sign Design    New Zealand    Century 21 Real Estate LLC    209834
   209834 CENTURY 21 & Sign Design    New Zealand    Century 21 Real Estate LLC
   209835    209835 CENTURY 21    Nicaragua    Century 21 Real Estate LLC   
4327    20120 CENTURY 21    Nicaragua    Century 21 Real Estate LLC    4419   
20151 CENTURY 21 & New House Design    Nicaragua    Century 21 Real Estate LLC
   2001/00773    51219 CC CENTURY 21 & New House Design    Nicaragua    Century
21 Real Estate LLC    98-01044    38878 CC SIGLO 21    Nicaragua    Century 21
Real Estate LLC    98-01046    38889 CC CENTURY 21    Nigeria    Century 21 Real
Estate LLC    13455    CENTURY 21    Nigeria    Century 21 Real Estate LLC   
13453    CENTURY 21    Nigeria    Century 21 Real Estate LLC    TP 6465    55325
CENTURY 21 & New House Design    Nigeria    Century 21 Real Estate LLC    13454
   CENTURY 21 & New House Design    Nigeria    Century 21 Real Estate LLC    TP
6466    55326 CENTURY 21 & New House Design    Nigeria    Century 21 Real Estate
LLC    13452    91656 SMARTER.BOLDER.FASTER.    Nigeria    Century 21 Real
Estate LLC    F/TM/2012/08883    THE GOLD STANDARD    Nigeria    Century 21 Real
Estate LLC    F/TM/2012/08881    ARHUNDRE 21    Norway    Century 21 Real Estate
LLC    905034    153820 CENTURY 21    Norway    Century 21 Real Estate LLC   
123490    102752 CENTURY 21 & New House Design    Norway    Century 21 Real
Estate LLC    906024    152873 CENTURY 21    Oman    Century 21 Real Estate LLC
   3373    3373 CENTURY 21    Oman    Century 21 Real Estate LLC    3374    3374
CENTURY 21    Oman    Century 21 Real Estate LLC    63963    63963 CENTURY 21   
Oman    Century 21 Real Estate LLC    63962    63962 CENTURY 21 & New House
Design    Oman    Century 21 Real Estate LLC    5144    5144 CENTURY 21 & New
House Design    Oman    Century 21 Real Estate LLC    5145    5145 CENTURY 21 &
New House Design    Oman    Century 21 Real Estate LLC    63964    63964 CENTURY
21 & New House Design    Oman    Century 21 Real Estate LLC    63965    63965
CENTURY 21    Pakistan    Century 21 Real Estate Corp    201865    CENTURY 21   
Pakistan    Century 21 Real Estate Corp    103018    103018 CENTURY 21 & New
House Design    Pakistan    Century 21 Real Estate Corp    109017    109017
CENTURY 21 & New House Design    Pakistan    Century 21 Real Estate Corp   
201864    201864 CENTURY 21    Panama    Century 21 Real Estate LLC    46733   
46733



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21    Panama    Century 21 Real Estate LLC    46721    46721 CENTURY
21 & New House Design    Panama    Century 21 Real Estate LLC    64716    64716
CENTURY 21 & New House Design    Panama    Century 21 Real Estate LLC    64717
   64717 CENTURY 21 & Sign & Post Design    Panama    Century 21 Real Estate LLC
   64835    64835 SIGLO 21    Panama    Century 21 Real Estate LLC    92979   
92979 CENTURION    Papua New Guinea    Century 21 Real Estate LLC    58137   
58137 CENTURION    Papua New Guinea    Century 21 Real Estate LLC    58138   
58138 CENTURY 21    Papua New Guinea    Century 21 Real Estate LLC    56203   
56203 CENTURY 21    Papua New Guinea    Century 21 Real Estate LLC    56204   
56204 CENTURY 21 & New House Design    Papua New Guinea    Century 21 Real
Estate LLC    56525    56525 CENTURY 21 & Sign & Post Design    Papua New Guinea
   Century 21 Real Estate LLC    56956    56956 CENTURY 21 & Sign & Post Design
   Papua New Guinea    Century 21 Real Estate LLC    57047    57047 CENTURY 21 &
Sign Design    Papua New Guinea    Century 21 Real Estate LLC    56955    56955
CENTURY 21 & Sign Design    Papua New Guinea    Century 21 Real Estate LLC   
57046    57046 VIP    Papua New Guinea    Century 21 Real Estate Corp    58136
   58136 CENTURY 21    Paraguay    Century 21 Real Estate LLC    006295   
291160 CENTURY 21    Paraguay    Century 21 Real Estate LLC    006296    291159
CENTURY 21 & New House Design    Paraguay    Century 21 Real Estate LLC   
006294    291065 CENTURY 21 & New House Design    Paraguay    Century 21 Real
Estate LLC    006293    291066 SIGLO 21    Paraguay    Century 21 Real Estate
LLC    8978    324715 CENTURY 21    Peru    Century 21 Real Estate LLC    60161
   15048 CENTURY 21    Peru    Century 21 Real Estate LLC    60156    47487
CENTURY 21 & New House Design    Peru    Century 21 Real Estate LLC    60159   
15047 CENTURY 21 & New House Design    Peru    Century 21 Real Estate LLC   
60160    47813 CENTURY 21 & New Pitched Roof House Design    Peru    Century 21
Real Estate LLC    507995    CENTURY 21 & New Pitched Roof House Design    Peru
   Century 21 Real Estate LLC    507996    CENTURY 21 FINE HOMES & ESTATES & New
Pointed Gate Design    Peru    Century 21 Real Estate LLC    507997   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration

No.

CENTURY 21 FINE HOMES & ESTATES & New Pointed Gate Design    Peru    Century 21
Real Estate LLC    508000    SIGLO 21    Peru    Century 21 Real Estate LLC   
164356    32792 CENTURY 21    Philippines    Century 21 Real Estate LLC   
4-2008-003528    4-2008-003528 CENTURY 21 & New House Design    Philippines   
Century 21 Real Estate LLC    4-1997-120725    4-1997-120725 CENTURY 21   
Poland    Century 21 Real Estate LLC    89660    68493 CENTURY 21    Poland   
Century 21 Real Estate LLC    Z-237717    158490 CENTURY 21 & New House Design
   Poland    Century 21 Real Estate LLC    117091    83480 CENTURY 21 & New
House Design    Poland    Century 21 Real Estate LLC    Z-237716    158489
CENTURY 21    Portugal    Century 21 Real Estate LLC    190308    190308 CENTURY
21 & New House Design    Portugal    Century 21 Real Estate LLC    270647   
270647 CENTURY 21 & New House Design    Portugal    Century 21 Real Estate LLC
   270646    270646 SECULO 21    Portugal    Century 21 Real Estate LLC   
261233    261233 SECULO 21    Portugal    Century 21 Real Estate LLC    261234
   261234 CENTURY 21    Puerto Rico    Century 21 Real Estate Corp       45171
CENTURY 21 & New House Design    Puerto Rico    Century 21 Real Estate LLC      
45172 CENTURY 21 & Sign & Post Design    Puerto Rico    Century 21 Real Estate
Corp       7935 CENTURY 21    Qatar    Century 21 Real Estate LLC    21059   
21059 CENTURY 21    Qatar    Century 21 Real Estate LLC    21058    21058
CENTURY 21 & New House Design    Qatar    Century 21 Real Estate LLC    21061   
21061 CENTURY 21 & New House Design    Qatar    Century 21 Real Estate LLC   
21060    21060 CENTURY 21    Romania    Century 21 Real Estate LLC    22820   
16676 CENTURY 21 & New House Design    Romania    Century 21 Real Estate LLC   
200607307    92058 BEK 21 & Design (in Cyrillic)    Russian Federation   
Century 21 Real Estate LLC    2006722911    359650 CENTURY 21    Russian
Federation    Century 21 Real Estate LLC    113589    88734 CENTURY 21 & New
House Design    Russian Federation    Century 21 Real Estate LLC    92010718   
123932 CENTURY 21 & New House Design (in Cyrillic)    Russian Federation   
Century 21 Real Estate LLC    2006712394    335154 CENTURY 21 (in Cyrillic)   
Russian Federation    Century 21 Real Estate LLC    2006712393    335961 CENTURY
21 COMMERCIAL & Design    Russian Federation    Century 21 Real Estate LLC   
2007724685    342552



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 COMMERCIAL & Design (in Cyrillic)    Russian Federation    Century 21
Real Estate LLC    2007724687    342553 CENTURY 21 FINE HOMES & ESTATES & New
Gate Design    Russian Federation    Century 21 Real Estate LLC    2007724684   
342317 CENTURY 21 FINE HOMES & ESTATES & New Gate Design (in Cyrillic)   
Russian Federation    Century 21 Real Estate LLC    2007724686    342318 CENTURY
21    Saudi Arabia    Century 21 Real Estate LLC    136353    1124/3 CENTURY 21
   Saudi Arabia    Century 21 Real Estate LLC    2808    83/17 CENTURY 21 & New
House Design    Saudi Arabia    Century 21 Real Estate LLC    12952    241/14
CENTURY 21 & New House Design    Saudi Arabia    Century 21 Real Estate LLC   
12953    241/15 CENTURY 21    Serbia    Century 21 Real Estate LLC   
Z-1284/2000    46528 CENTURY 21 & New House Design    Serbia    Century 21 Real
Estate LLC    Z-800/2006    53318 Century 21    Seychelles    Century 21 Real
Estate LLC    195/2012    Century 21    Seychelles    Century 21 Real Estate LLC
   196/2012    CENTURY 21 & New Pitched Roof House Design    Seychelles   
Century 21 Real Estate LLC    197/2012    CENTURY 21 & New Pitched Roof House
Design    Seychelles    Century 21 Real Estate LLC    198/2012    CENTURION   
Singapore    Century 21 Real Estate LLC    6349    6349 CENTURION    Singapore
   Century 21 Real Estate LLC    6350    6350 CENTURY 21    Singapore    Century
21 Real Estate LLC    75995    T75995F CENTURY 21    Singapore    Century 21
Real Estate LLC    1426    T9101426H CENTURY 21 & New House Design    Singapore
   Century 21 Real Estate LLC    1427    T9101427F CENTURY 21 & New House Design
   Singapore    Century 21 Real Estate LLC    8106    T9008106I CENTURY 21 &
Sign & Post Design    Singapore    Century 21 Real Estate LLC    2380   
T9102380A CENTURY 21 & Sign & Post Design    Singapore    Century 21 Real Estate
LLC    2378    T9102378Z CENTURY 21 & Sign Design    Singapore    Century 21
Real Estate LLC    2379    T9102379H CENTURY 21 & Sign Design (in series)   
Singapore    Century 21 Real Estate LLC    15210I    15210I CENTURY 21   
Slovakia    Century 21 Real Estate LLC    170452    170452 CENTURY 21    South
Africa    Century 21 Real Estate LLC    75/5356    75/5356 CENTURY 21    South
Africa    Century 21 Real Estate LLC    91/4114    91/4114 CENTURY 21    South
Africa    Century 21 Real Estate LLC    75/5357    75/5357 CENTURY 21 & New
House Design    South Africa    Century 21 Real Estate LLC    91/0141    91/0141



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 & New House Design    South Africa    Century 21 Real Estate LLC   
91/0140    91/0140 CENTURY 21 & New House Design (Black & Gold)    South Africa
   Century 21 Real Estate LLC    200700537    200700537 CENTURY 21 & New House
Design (Black & Gold)    South Africa    Century 21 Real Estate LLC    200700538
   200700538 CENTURY 21 & New House Design (Black & Gold)    South Africa   
Century 21 Real Estate LLC    200700539    200700539 CENTURY 21 & New House
Design (Black & Gold)    South Africa    Century 21 Real Estate LLC    200700540
   200700540 CENTURY 21 & New House Design (Black & Gold)    South Africa   
Century 21 Real Estate LLC    200700535    200700535 CENTURY 21 & New House
Design (Black & Gold)    South Africa    Century 21 Real Estate LLC    200700536
   200700536 CENTURY 21    Spain    Century 21 Real Estate LLC    1946792   
1946792 CENTURY 21    Spain    Century 21 Real Estate LLC    1946791    1946791
CENTURY 21    Spain    Century 21 Real Estate LLC    800432    800432 CENTURY
21 & New House Design    Spain    Century 21 Real Estate LLC    1594972   
1594972 CENTURY 21 & New House Design    Spain    Century 21 Real Estate LLC   
1594973    1594973 CENTURY 21 BAHIA    Spain    Century 21 Real Estate LLC   
2641550    2641550 VEINTE & UNO INMOBILIARIA    Spain    Century 21 Real Estate
LLC    2042000    2042000 CENTURY 21    Sri Lanka    Century 21 Real Estate LLC
   71860    71860 CENTURY 21 & New House Design    Sri Lanka    Century 21 Real
Estate LLC    71861    71861 CENTURY 21    St. Kitts and Nevis    Century 21
Real Estate LLC       CENTURY 21 & New Pitched Roof House Design    St. Kitts
and Nevis    Century 21 Real Estate LLC       CENTURY 21    St. Lucia    Century
21 Real Estate LLC    2007/260    260 CENTURY 21    St. Lucia    Century 21 Real
Estate LLC    2007/258    258 CENTURY 21 & New House Design    St. Lucia   
Century 21 Real Estate LLC    2007/259    259 CENTURY 21 & New House Design   
St. Lucia    Century 21 Real Estate LLC    104/91    104/91 CENTURY 21    St.
Maarten    Century 21 Real Estate LLC    D-600644    12451 CENTURY 21 & New
House Design    St. Maarten    Century 21 Real Estate LLC    16277    01028
CENTURY 21 & New House Design    St. Maarten    Century 21 Real Estate LLC   
D-300531    10146 CENTURY 21    St. Vincent and the Grenadines    Century 21
Real Estate LLC    228/2012    CENTURY 21    St. Vincent and the Grenadines   
Century 21 Real Estate LLC       3 of 1998



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 & New House Design    St. Vincent and the Grenadines    Century 21
Real Estate LLC       4 of 1998 CENTURY 21    Suriname    Century 21 Real Estate
LLC    16558    16558 CENTURY 21 & New House Design    Suriname    Century 21
Real Estate LLC    15910    15910 ARHUNDRADE 21    Sweden    Century 21 Real
Estate LLC    90-2278    242489 CENTURY 21    Sweden    Century 21 Real Estate
LLC    75-4254    156766 CENTURY 21 & New House Design    Sweden    Century 21
Real Estate LLC    91-00141    236989 SEKEL 21    Sweden    Century 21 Real
Estate LLC    90-2277    242488 CENTURION    Switzerland    Century 21 Real
Estate LLC    4879/1991.6    396770 CENTURY 21    Switzerland    Century 21 Real
Estate LLC    1621/1993.0    405633 CENTURY 21    Switzerland    Century 21 Real
Estate LLC    4254/75    279690 CENTURY 21 & New House Design    Switzerland   
Century 21 Real Estate LLC    1622/1993.1    405850 CENTURY 21 & New House
Design    Switzerland    Century 21 Real Estate LLC    134/1991.2    390456
CENTURY 21 & New House Design    Switzerland    Century 21 Real Estate LLC   
58244/2010    603724 CENTURY 21 & New House Design in Rectangle    Switzerland
   Century 21 Real Estate LLC    1713/1991.1    388098 CENTURY 21 & Sign & Post
Design    Switzerland    Century 21 Real Estate LLC    1714/1991.3    388099
JAHRHUNDERT 21    Switzerland    Century 21 Real Estate LLC    6744/1990.8   
391692 JAHRHUNDERT 21    Switzerland    Century 21 Real Estate LLC    55062/2010
   605888 SECOLO 21    Switzerland    Century 21 Real Estate LLC    6745/1990.0
   391693 SECOLO 21    Switzerland    Century 21 Real Estate LLC    55066/2010
   605889 SIECLE 21    Switzerland    Century 21 Real Estate LLC    379729   
379729 SIECLE 21    Switzerland    Century 21 Real Estate LLC    55065/2010   
605890 CENTURION    Taiwan    Century 21 Real Estate LLC    83-037514    678042
CENTURION    Taiwan    Century 21 Real Estate LLC    83-037517    75126
CENTURION    Taiwan    Century 21 Real Estate LLC    83-037515    73356 CENTURY
21    Taiwan    Century 21 Real Estate LLC    74-2073    18204 CENTURY 21   
Taiwan    Century 21 Real Estate LLC    74-2072    17933 CENTURY 21    Taiwan   
Century 21 Real Estate LLC    74-2071    300696 CENTURY 21    Taiwan    Century
21 Real Estate LLC    83-043310    675129 CENTURY 21    Taiwan    Century 21
Real Estate LLC    83-043311    675135 CENTURY 21 & New House Design    Taiwan
   Century 21 Real Estate LLC    83-037506    72852 CENTURY 21 & New House
Design    Taiwan    Century 21 Real Estate LLC    83-037508    75131 CENTURY
21 & New House Design    Taiwan    Century 21 Real Estate LLC    83-037505   
678086 CENTURY 21 & New House Design (with Chinese)    Taiwan    Century 21 Real
Estate LLC    82-005443    66001



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 & Sign & Post Design    Taiwan    Century 21 Real Estate LLC   
83-037512    72854 CENTURY 21 & Sign & Post Design    Taiwan    Century 21 Real
Estate LLC    83-037513    75133 CENTURY 21 & Sign & Post Design    Taiwan   
Century 21 Real Estate LLC    83-037511    678088 CENTURY 21 & Sign Design   
Taiwan    Century 21 Real Estate LLC    83-035709    72853 CENTURY 21 & Sign
Design    Taiwan    Century 21 Real Estate LLC    83-037510    75132 CENTURY
21 & Sign Design    Taiwan    Century 21 Real Estate LLC    83-037508    678087
CENTURY 21 (in Chinese)    Taiwan    Century 21 Real Estate LLC    82-005441   
65970 CENTURY 21 FINE HOMES & ESTATES    Taiwan    Century 21 Real Estate LLC   
097012157    1361382 CENTURY 21 FINE HOMES & ESTATES & New Pointed Gate Design
   Taiwan    Century 21 Real Estate LLC    097012158    1361383 CENTURY 21 FINE
HOMES & ESTATES & New Pointed Gate Design in Chinese    Taiwan    Century 21
Real Estate LLC    097019804    1361429 CENTURY 21 REAL ESTATE (in Chinese)   
Taiwan    Century 21 Real Estate LLC    86-040886    104270 CENTURY 21 REAL
ESTATE (in Chinese)    Taiwan    Century 21 Real Estate LLC    86-040884   
104268 CENTURY 21 REAL ESTATE (in Chinese)    Taiwan    Century 21 Real Estate
LLC    86-040885    104269 CENTURY 21    Tanganyika    Century 21 Real Estate
LLC    20794    20794 CENTURY 21 & New House Design    Tanganyika    Century 21
Real Estate LLC    20800    20800 CENTURY 21    Tangier    Century 21 Real
Estate LLC    18559    18559 CENTURY 21 & Design    Tangier    Century 21 Real
Estate LLC    18560    18560 CENTURY 21    Thailand    Century 21 Real Estate
LLC    381964    Khor121654 CENTURY 21    Thailand    Century 21 Real Estate LLC
   225528    BOR 238 CENTURY 21 & New House Design    Thailand    Century 21
Real Estate LLC    438249    Khor130034 CENTURY 21 & New House Design   
Thailand    Century 21 Real Estate LLC    225529    BOR 237 CENTURY 21   
Trinidad and Tobago    Century 21 Real Estate LLC    24404    24404 CENTURY 21
   Trinidad and Tobago    Century 21 Real Estate LLC    24405    24405 CENTURY
21 & New House Design    Trinidad and Tobago    Century 21 Real Estate LLC   
19582    19582 CENTURY 21 & New House Design    Trinidad and Tobago    Century
21 Real Estate LLC    24402    24402 CENTURY 21 & New House Design    Trinidad
and Tobago    Century 21 Real Estate LLC    24403    24403 CENTURY 21    Tunisia
   Century 21 Real Estate LLC    EE00.2178    EE00.2178



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

CENTURY 21    Tunisia    Century 21 Real Estate LLC    EE082993    EE082993
CENTURY 21 & New House Design    Tunisia    Century 21 Real Estate LLC   
EE00.2179    EE00.2179 CENTURY 21 & New Pitched Roof House Design    Tunisia   
Century 21 Real Estate LLC    EE082994    EE082994 CENTURY 21    Turkey   
Century 21 Real Estate LLC    14216    112956 CENTURY 21    Turkey    Century 21
Real Estate LLC    1897    176890 CENTURY 21 & New House Design    Turkey   
Century 21 Real Estate LLC    1898    169560 CENTURY 21 & New House Design   
Turkey    Century 21 Real Estate LLC    55782    130768 CENTURY 21    Turks and
Caicos Islands    Century 21 Real Estate LLC    10564    10564 CENTURY 21   
Turks and Caicos Islands    Century 21 Real Estate LLC    12406    12406 CENTURY
21 & New Pitched Roof House Design    Turks and Caicos Islands    Century 21
Real Estate LLC    11179    11179 CENTURY 21 & New Pitched Roof House Design   
Turks and Caicos Islands    Century 21 Real Estate LLC    12407    12407 CENTURY
21 & Sign & Post Design (Gold & Brown)    Turks and Caicos Islands    Century 21
Real Estate LLC    015143    15143 CENTURY 21 & Sign & Post Design (Gold &
Brown)    Turks and Caicos Islands    Century 21 Real Estate LLC    015144   
15144 BEK 21    Ukraine    Century 21 Real Estate LLC    200612009    91129 BEK
21 & Design    Ukraine    Century 21 Real Estate LLC    200612008    91130
CENTURY 21    Ukraine    Century 21 Real Estate LLC    200516000    82406
CENTURY 21 & New House Design    Ukraine    Century 21 Real Estate LLC   
200515998    79671 CENTURY 21 & New House Design (in Cyrillic)    Ukraine   
Century 21 Real Estate LLC    200606808    88523 CENTURY 21 & New House Design
(in Ukranian)    Ukraine    Century 21 Real Estate LLC    200606802    85723
CENTURY 21 (in Cyrillic)    Ukraine    Century 21 Real Estate LLC    200606809
   88524 CENTURY 21 (in Ukranian)    Ukraine    Century 21 Real Estate LLC   
200606804    85724 CENTURY 21 COMMERCIAL & Design    Ukraine    Century 21 Real
Estate LLC    M200713312    98001 CENTURY 21 COMMERCIAL & Design (in Cyrillic)
   Ukraine    Century 21 Real Estate LLC    M200713316    98003 CENTURY 21 FINE
HOMES & ESTATES & New Gate Design    Ukraine    Century 21 Real Estate LLC   
M200713311    98000 CENTURY 21 FINE HOMES & ESTATES & New Gate Design (in
Cyrillic)    Ukraine    Century 21 Real Estate LLC    M200713314    98002



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21    United Arab Emirates    Century 21 Real Estate LLC    30183   
22616 CENTURY 21    United Arab Emirates    Century 21 Real Estate LLC    37513
   28176 CENTURY 21 & New House Design    United Arab Emirates    Century 21
Real Estate LLC    37514    30595 CENTURY 21 & New House Design    United Arab
Emirates    Century 21 Real Estate LLC    37515    28189 CENTURION   
United Kingdom    Century 21 Real Estate LLC    1469923    1469923 CENTURION   
United Kingdom    Century 21 Real Estate LLC    1469924    1469924 CENTURY 21   
United Kingdom    Century 21 Real Estate LLC    1062225    1062225 CENTURY 21   
United Kingdom    Century 21 Real Estate LLC    1274764    1274764 CENTURY 21   
United Kingdom    Century 21 Real Estate LLC    1274766    1274766 CENTURY 21   
United Kingdom    Century 21 Real Estate LLC    1274765    1274765 CENTURY 21 &
New House Design    United Kingdom    Century 21 Real Estate LLC    1453969   
1453969 CENTURY 21 & New House Design    United Kingdom    Century 21 Real
Estate LLC    1453968    1453968 CENTURY 21 & Sign & Post Design    United
Kingdom    Century 21 Real Estate LLC    1459099    B1459099 CENTURY 21 & Sign
Design    United Kingdom    Century 21 Real Estate LLC    1459101    B1459101
SIGLO 21    United Kingdom    Century 21 Real Estate LLC    2173509    2173509
SIGLO 21    United Kingdom    Century 21 Real Estate LLC    2161639    2161639
1-800-4-HOUSES    United States    Century 21 Real Estate LLC    74469574   
2376323 21 ONLINE & Design    United States    Century 21 Real Estate LLC   
75099281    2113555 21ST CENTURY    United States    Century 21 Real Estate LLC
   75436943    2300743 21ST CENTURY    United States    Century 21 Real Estate
LLC    78565509    3116448 21ST CENTURY CASUALTY    United States    Century 21
Real Estate LLC    78565519    3055063 21ST CENTURY CASUALTY & Design    United
States    Century 21 Real Estate LLC    75721880    2700705 21ST CENTURY
INSURANCE    United States    Century 21 Real Estate LLC    78565505    3106265
21ST CENTURY INSURANCE & Design    United States    Century 21 Real Estate LLC
   75721881    3298401 21ST CENTURY NEWS    United States    Century 21 Real
Estate LLC    76279430    2685577 AD/PAC    United States    Century 21 Real
Estate LLC    73260228    1212383 AGENTS OF CHANGE    United States    Century
21 Real Estate LLC    78815003    3270259 AT HOME WITH CENTURY 21    United
States    Century 21 Real Estate LLC    78195146    2960793 BUYER SERVICE PLEDGE
   United States    Century 21 Real Estate LLC    74122856    1812377 C21   
United States    Century 21 Real Estate LLC    78427047    2933408 C-21   
United States    Century 21 Real Estate LLC    73368407    1268185 C21 TALK
RADIO    United States    Century 21 Real Estate LLC    77721724    3711934 C21
TALK RADIO FOR THE REAL WORLD    United States    Century 21 Real Estate LLC   
78061343    2809296



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURION    United States    Century 21 Real Estate LLC    73754545    1553298
CENTURION    United States    Century 21 Real Estate LLC    73754544    1563740
CENTURION & Design    United States    Century 21 Real Estate LLC    73754547   
1563741 CENTURION Design    United States    Century 21 Real Estate LLC   
73754543    1553297 CENTURION HONOR SOCIETY    United States    Century 21 Real
Estate LLC    78302129    2981964 CENTURY 21    United States    Century 21 Real
Estate LLC    73133892    1085039 CENTURY 21    United States    Century 21 Real
Estate LLC    73608730    1429531 CENTURY 21    United States    Century 21 Real
Estate LLC    78008646    2762774 CENTURY 21    United States    Century 21 Real
Estate LLC    73072695    1063488 CENTURY 21    United States    Century 21 Real
Estate LLC    73421810    1304095 CENTURY 21    United States    Century 21 Real
Estate LLC    75071763    2178970 CENTURY 21    United States    Century 21 Real
Estate LLC    76279429    2662159 CENTURY 21 & Jacket Design    United States   
Century 21 Real Estate LLC    73774121    1631850 CENTURY 21 & New House Design
   United States    Century 21 Real Estate LLC    73133894    1085040 CENTURY
21 & New House Design    United States    Century 21 Real Estate LLC    73138501
   1104464 CENTURY 21 & New House Design    United States    Century 21 Real
Estate LLC    74142432    1771535 CENTURY 21 & New Pitched Roof House Design   
United States    Century 21 Real Estate LLC    85754237    CENTURY 21 & New
Pitched Roof House Design    United States    Century 21 Real Estate LLC   
85754232    CENTURY 21 & Sign & Post Design    United States    Century 21 Real
Estate LLC    73262350    1263774 CENTURY 21 & Sign Design    United States   
Century 21 Real Estate LLC    74631924    2027670 CENTURY 21 & Sign Design   
United States    Century 21 Real Estate LLC    73783422    1576475 CENTURY 21
(New House Design with Floor)    United States    Century 21 Real Estate LLC   
78852446    3219883 CENTURY 21 (New House Design)    United States    Century 21
Real Estate LLC    78852448    3219884 CENTURY 21 BUILDER CONNECTIONS & Design
   United States    Century 21 Real Estate LLC    75906666    2656899 CENTURY 21
BUSINESS BUILDER    United States    Century 21 Real Estate LLC    85630371   
CENTURY 21 BUSINESS BUILDER    United States    Century 21 Real Estate LLC   
85630365    CENTURY 21 BUSINESS BUILDER    United States    Century 21 Real
Estate LLC    85630361    CENTURY 21 COMMERCIAL    United States    Century 21
Real Estate LLC    78827023    3219828 CENTURY 21 COMMERCIAL & Design    United
States    Century 21 Real Estate LLC    78815005    3253260



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

CENTURY 21 COMMERCIAL & Design    United States    Century 21 Real Estate LLC   
75193702    2158319 CENTURY 21 CONNECTIONS    United States    Century 21 Real
Estate LLC    77941480    3841423 CENTURY 21 FINE HOMES & ESTATES    United
States    Century 21 Real Estate LLC    76581393    3007069 CENTURY 21 FINE
HOMES & ESTATES & New Gate Design    United States    Century 21 Real Estate LLC
   78785304    3154137 CENTURY 21 FINE HOMES & ESTATES & New Pointed Gate Design
   United States    Century 21 Real Estate LLC    85588557    4249749 CENTURY 21
FINE HOMES & ESTATES & Old Gate Design    United States    Century 21 Real
Estate LLC    78011431    2612738 CENTURY 21 GLOBAL REFERRAL NETWORK & Design   
United States    Century 21 Real Estate LLC    78047046    2725830 CENTURY 21
HOME PROTECTION PLAN    United States    Century 21 Real Estate LLC    73241780
   1161341 CENTURY 21 LEARNING SYSTEM    United States    Century 21 Real Estate
LLC    78051378    2585459 CENTURY 21 MATURE MOVES    United States    Century
21 Real Estate LLC    78032288    2633322 CENTURY 21 MATURE MOVES & Design   
United States    Century 21 Real Estate LLC    78036319    2633331 CENTURY 21
MORTGAGE    United States    Century 21 Real Estate LLC    78051978    2615437
CENTURY 21 MORTGAGE & Design    United States    Century 21 Real Estate LLC   
73421809    1307407 CENTURY 21 NEW CONSTRUCTION    United States    Century 21
Real Estate LLC    78827028    3219829 CENTURY 21 NEW CONSTRUCTION & Design   
United States    Century 21 Real Estate LLC    78816057    3219808 CENTURY 21
RECREATIONAL PROPERTIES    United States    Century 21 Real Estate LLC   
78827022    3219827 CENTURY 21 RECREATIONAL PROPERTIES & Design    United States
   Century 21 Real Estate LLC    74536797    1950262 CENTURY 21 SETTLEMENT
SERVICES & Design    United States    Century 21 Real Estate LLC    85334021   
4101640 CENTURY 21 STAR    United States    Century 21 Real Estate LLC   
73763539    1551266 CLS CENTURY 21 LEARNING SYSTEM & Design    United States   
Century 21 Real Estate LLC    78029441    2720034 CONNECT 2 THE 1    United
States    Century 21 Real Estate LLC    77923672    3952001 CREATE 21    United
States    Century 21 Real Estate LLC    78021324    2622290 Global 21    United
States    Century 21 Real Estate LLC    85747998    GOLD MEDALLION    United
States    Century 21 Real Estate LLC    74090919    1747396



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

GOLD MEDALLION    United States    Century 21 Real Estate LLC    74090920   
1681402 HOME BUYER’S KIT    United States    Century 21 Real Estate LLC   
73735836    1594520 MAS INTELIGENTES. MAS AUDACES. MAS RAPIDOS.    United States
   Century 21 Real Estate LLC    85734739    OPERATION ORBIT    United States   
Century 21 Real Estate LLC    74040345    1662428 ORBIT    United States   
Century 21 Real Estate LLC    74401367    1835425 PROFESIONALES, REALIZANDO TU
SUENO    United States    Century 21 Real Estate LLC    78908678    3229740 PUT
NUMBER 1 TO WORK FOR YOU    United States    Century 21 Real Estate LLC   
73494432    1367039 Q (stylized)    United States    Century 21 Real Estate LLC
   76282440    2614917 Q.S.P.D.    United States    Century 21 Real Estate LLC
   74128727    1711604 QUALITY SERVICE IN EVERY CUSTOMER CONTACT PROFITABLE
DOMINANCE IN THE PRIMARY MARKETPLACE    United States    Century 21 Real Estate
LLC    74128781    1713518 REAL ESTATE FOR THE REAL WORLD    United States   
Century 21 Real Estate LLC    75614226    2398595 REAL ESTATE FOR YOUR WORLD   
United States    Century 21 Real Estate LLC    78226832    2815094 SELLER
SERVICE PLEDGE    United States    Century 21 Real Estate LLC    74122857   
1750374 SMARTER.BOLDER.FASTER.    United States    Century 21 Real Estate LLC   
85666861    4237903 SYSTEM 21    United States    Century 21 Real Estate LLC   
78605777    3424137 THE GOLDEN RULER    United States    Century 21 Real Estate
LLC    77864709    3920844 THE REAL ESTATE INVESTMENT JOURNAL    United States
   Century 21 Real Estate LLC    73158117    1153864 VIRTUAL SOLUTION SERIES   
United States    Century 21 Real Estate LLC    76429198    2807918 WEEKLY WIRE
   United States    Century 21 Real Estate LLC    75301778    2207667 WE’RE THE
NEIGHBORHOOD PROFESSIONALS    United States    Century 21 Real Estate LLC   
73735838    1526116 CENTURY 21    Uruguay    Century 21 Real Estate LLC   
294114    294114 CENTURY 21    Uruguay    Century 21 Real Estate LLC    315904
   403039 CENTURY 21 & New House Design    Uruguay    Century 21 Real Estate LLC
   240868    354160 SIGLO 21    Uruguay    Century 21 Real Estate LLC    302.999
   394986 CENTURY 21 & New House Design    Venezuela    Century 21 Real Estate
Corp    13080-97    12130 CENTURY 21 (CENTURIA 21)    Venezuela    Century 21
Real Estate Corp    343-94    2667 SIGLO 21    Venezuela    Century 21 Real
Estate Corp    10993-98   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

SIGLO 21    Venezuela    Century 21 Real Estate LLC    11405-2011    SIGLO 21
BIENES RAICES & Design    Venezuela    Century 21 Real Estate Corp    1535-98   
13019 CENTURY 21    Viet Nam    Century 21 Real Estate LLC    4 2001 00266   
40746 CENTURY 21    Viet Nam    Century 21 Real Estate LLC    29 552    24819
CENTURY 21    Viet Nam    Century 21 Real Estate LLC    4 2010 15665    178399
CENTURY 21 & New House Design    Viet Nam    Century 21 Real Estate LLC    4
2001 00267    40747 CENTURY 21 & New House Design    Viet Nam    Century 21 Real
Estate LLC    29 553    24820 CENTURY 21 & New Pitched Roof House Design    Viet
Nam    Century 21 Real Estate LLC    4 2010 15664    178398 CENTURY 21    Virgin
Islands (British)    Century 21 Real Estate LLC       1822 CENTURY 21 & New
House Design    Virgin Islands (British)    Century 21 Real Estate LLC      
1823 CENTURY 21    West Bank    Century 21 Real Estate LLC    5937    5937
CENTURY 21 & New House Design    West Bank    Century 21 Real Estate LLC    5935
   5935 CENTURY 21 (in Arabic)    West Bank    Century 21 Real Estate LLC   
5936    5936 CENTURY 21    Zanzibar    Century 21 Real Estate LLC    70/89   
92/93 CENTURY 21 & New House Design    Zanzibar    Century 21 Real Estate LLC   
142/90    182/93



--------------------------------------------------------------------------------

ERA Franchise Systems LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

ERA    Albania    ERA Franchise Systems LLC    AL-M-05-00413    10841 ERA & New
House Design    Albania    ERA Franchise Systems LLC    AL-M-05-00415    10843
ERA    Algeria    ERA Franchise Systems Inc*    051197    069735 ERA & New House
Design (black on white)    Algeria    ERA Franchise Systems Inc*    051198   
069736 ERA    Andorra    ERA Franchise Systems Inc*    20920    22553 ERA & New
House Design (black on white)    Andorra    ERA Franchise Systems Inc*    20921
   22557 ERA & New House Design (color)    Andorra    ERA Franchise Systems Inc*
   20932    22635 ERA    Angola    ERA Franchise Systems LLC    28.219    ERA   
Angola    ERA Franchise Systems LLC    28.218    ERA & New House Design   
Angola    ERA Franchise Systems LLC    28.216    ERA & New House Design   
Angola    ERA Franchise Systems LLC    28.217    ERA & New House Design (series
of 3)    Anguilla    ERA Franchise Systems Inc*    3012    3012 ERA   
Antigua and Barbuda    ERA Franchise Systems LLC    1978    1978 ERA & New House
Design (series of 3)    Antigua and Barbuda    ERA Franchise Systems LLC    1981
   1981 ERA    Argentina    ERA Franchise Systems LLC    2730941    2259559 ERA
   Argentina    ERA Franchise Systems LLC    2730940    2259534 ERA & New House
Design    Argentina    ERA Franchise Systems LLC    2730943    2259556 ERA & New
House Design    Argentina    ERA Franchise Systems LLC    2730942    2259537 ERA
   Aruba    ERA Franchise Systems LLC    IM980420.28    19134 ERA & New House
Design    Aruba    ERA Franchise Systems LLC    IM980420.27    19133 ERA   
Australia    ERA Franchise Systems Inc*    613949    613949 ERA    Australia   
ERA Franchise Systems Inc*    614060    614060 ERA    Australia    ERA Franchise
Systems Inc*    389378    389378 ERA & New House Design (series of 2)   
Australia    ERA Franchise Systems Inc*    734308    734308 ERA & Old House,
Circle Design    Australia    ERA Franchise Systems Inc*    614147    614147
ERA & Old House, Circle Design    Australia    ERA Franchise Systems Inc*   
389379    389379 ERA & Old House, Circle Design    Australia    ERA Franchise
Systems Inc*    614146    614146 TEAM ERA    Australia    ERA Franchise Systems
Inc*    613952    613952



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

TEAM ERA    Australia    ERA Franchise Systems Inc*    613953    613953 ERA &
New House Design    Austria    ERA Franchise Systems Inc*    4684/97    172178
ERA    Azerbaijan    ERA Franchise Systems LLC    20081822    20100372 ERA & New
House Design    Azerbaijan    ERA Franchise Systems LLC    20081821    20100371
ERA    Bahamas    ERA Franchise Systems Inc*    20611    20611 ERA & New House
Design    Bahamas    ERA Franchise Systems Inc*    20596    20596 ERA    Bahrain
   ERA Franchise Systems Inc*    42830    42830 ERA    Bahrain    ERA Franchise
Systems Inc*    42829    42829 ERA & New House Design (color)    Bahrain    ERA
Franchise Systems Inc*    42831    42831 ERA & New House Design (color)   
Bahrain    ERA Franchise Systems Inc*    42832    42832 ERA    Barbados    ERA
Franchise Systems LLC    NA    81/13157 ERA    Barbados    ERA Franchise Systems
LLC    NA    81/13156 ERA & New House Design (black on white)    Barbados    ERA
Franchise Systems LLC    NA    81/13154 ERA & New House Design (black on white)
   Barbados    ERA Franchise Systems LLC    NA    81/13155 ERA    Belize    ERA
Franchise Systems LLC    3175.05    3175.05 ERA & New House Design (black on
white)    Belize    ERA Franchise Systems LLC    3174.05    3174.05 AMSTERDAM
ERA MAKELAARS    Benelux    ERA Franchise Systems Inc*    1109584    799660
ERA & New House Design (white on black)    Benelux    ERA Franchise Systems Inc*
   888757    607767 ERA & Sign & Post Design    Benelux    ERA Franchise Systems
Inc*    618741    618741 ERA AMSTERDAM    Benelux    ERA Franchise Systems Inc*
   1109585    799661 ERA MAKELAAR OPEN HUIZEN ROUTE & Design    Benelux    ERA
Franchise Systems Inc*    1067707    766494 ERA MAKELAARS AMSTERDAM    Benelux
   ERA Franchise Systems Inc*    1109265    811386 ERA    Bermuda    ERA
Franchise Systems LLC    34365    34365 ERA    Bermuda    ERA Franchise Systems
LLC    48873    48873 ERA    Bermuda    ERA Franchise Systems LLC    48874   
48874 ERA & New House Design    Bermuda    ERA Franchise Systems LLC    48875   
48875 ERA & New House Design    Bermuda    ERA Franchise Systems LLC    48876   
48876 ERA & New House Design (black on white)    Bermuda    ERA Franchise
Systems LLC    34366    34366 ERA    Bolivia    ERA Franchise Systems LLC   
2728-2009    126244 ERA    Bolivia    ERA Franchise Systems LLC    2729-2009   
126245 ERA & New House Design    Bolivia    ERA Franchise Systems LLC   
2731-2009    126398 ERA & New House Design    Bolivia    ERA Franchise Systems
LLC    2730-2009    126397



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

ERA    Bosnia and Herzegovina    ERA Franchise Systems LLC    BAZ059324A   
BAZ059324 ERA & New House Design    Bosnia and Herzegovina    ERA Franchise
Systems LLC    BAZ059323A    BAZ059323 ERA    Brazil    ERA Franchise Systems
LLC    830172475    ERA    Brazil    ERA Franchise Systems LLC    830176411   
830176411 ERA & New House Design    Brazil    ERA Franchise Systems LLC   
830172521    ERA & New House Design    Brazil    ERA Franchise Systems LLC   
830176403    830176403 ERA & Old House Design    Brazil    ERA Franchise Systems
LLC    819488011    819488011 ERA & New House Design (black on white)    Brunei
Darussalam    ERA Franchise Systems Inc*    BRU/28160    25588 ERA    Bulgaria
   ERA Franchise Systems Inc*    82714    74639 ERA & New House Design (black on
white)    Bulgaria    ERA Franchise Systems Inc*    82715    74770 ERA & New
House Design (color)    Bulgaria    ERA Franchise Systems Inc*    82716    74711
ERA    Cambodia    ERA Franchise Systems LLC    13156    12854 ERA    Cambodia
   ERA Franchise Systems LLC    13157    12855 ERA & New House Design   
Cambodia    ERA Franchise Systems LLC    12606    12665 ERA & New House Design
   Cambodia    ERA Franchise Systems LLC    12607    12666 ERA    Canada    ERA
Franchise Systems LLC    505554    289140 ERA    Canada    ERA Franchise Systems
LLC    502174    297534 ERA & New House Design    Canada    ERA Franchise
Systems LLC    1500588    806678 ERA & Old House, Circle Design    Canada    ERA
Franchise Systems LLC    505555    296842 ERA    Cape Verde    ERA Franchise
Systems LLC       ERA & New House Design    Cape Verde    ERA Franchise Systems
LLC       ERA    Caribbean Netherlands(Bonaire, St Eustatius, Saba)    ERA
Franchise Systems LLC    1648    1648 ERA    Caribbean Netherlands(Bonaire, St
Eustatius, Saba)    ERA Franchise Systems LLC    1647    1647 ERA & New House
Design    Caribbean Netherlands(Bonaire, St Eustatius, Saba)    ERA Franchise
Systems LLC    1624    1624 ERA & New House Design    Caribbean
Netherlands(Bonaire, St Eustatius, Saba)    ERA Franchise Systems LLC    1625   
1625 ERA    Cayman Islands    ERA Franchise Systems LLC       1584675 ERA & New
House Design (series of 3)    Cayman Islands    ERA Franchise Systems LLC      
2132336



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

ERA    Chile    ERA Franchise Systems LLC    872770    955065 ERA    Chile   
ERA Franchise Systems LLC    872771    955066 ERA & New House Design    Chile   
ERA Franchise Systems LLC    871842    939767 ERA & New House Design    Chile   
ERA Franchise Systems LLC    871841    957572 ERA    China (People’s Republic)
   ERA Franchise Systems LLC    9900119491    1512620 ERA    China (People’s
Republic)    ERA Franchise Systems LLC    4980368    4980368 ERA & New House
Design (black on white)    China (People’s Republic)    ERA Franchise Systems
LLC    9900119489    1512612 ERA (new house design)    China (People’s Republic)
   ERA Franchise Systems LLC    9900119490    1487627 ERA    Colombia    ERA
Franchise Systems LLC    95 41908    287103 ERA    Colombia    ERA Franchise
Systems LLC    01 00174    285870 ERA & New House Design (black on white)   
Colombia    ERA Franchise Systems LLC    98 0511    275576 ERA & New House
Design (black on white)    Colombia    ERA Franchise Systems LLC    98 22226   
275305 ERA & Old House, Circle Design    Colombia    ERA Franchise Systems Inc*
   95 41907    292845 ERA    Costa Rica    ERA Franchise Systems LLC    80451   
80451 ERA    Costa Rica    ERA Franchise Systems LLC    80449    80449 ERA & New
House Design    Costa Rica    ERA Franchise Systems LLC    2010-9139    208316
ERA REAL ESTATE & New House Design (in color)    Costa Rica    ERA Franchise
Systems LLC    2002-006229    138005 ERA    Croatia    ERA Franchise Systems
Inc*    20051765    20051765 ERA & New House Design    Croatia    ERA Franchise
Systems Inc*    20051766    20051766 ERA    Cuba    ERA Franchise Systems LLC   
527/2012    ERA    Curacao    ERA Franchise Systems Inc*    800121    13348 ERA
   Curacao    ERA Franchise Systems LLC    800162    13356 ERA & New House
Design    Curacao    ERA Franchise Systems Inc*    800122    13349 ERA & New
House Design    Curacao    ERA Franchise Systems LLC    800163    13357 ERA &
New House Design    Czech Republic    ERA Franchise Systems LLC    145439   
227727 ERA    Denmark    ERA Franchise Systems LLC    01389/98    2000 0031
ERA & New House Design    Denmark    ERA Franchise Systems LLC    01390/98   
2000 0032 ERA    Dominica    ERA Franchise Systems LLC    99181888    93/98
ERA & New House Design    Dominica    ERA Franchise Systems LLC    99181887   
92/98 ERA    Dominican Republic    ERA Franchise Systems LLC       98235 ERA   
Dominican Republic    ERA Franchise Systems LLC    98036562    99422 ERA & New
House Design    Dominican Republic    ERA Franchise Systems LLC    98036563   
99417



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

ERA (and design)    Dominican Republic    ERA Franchise Systems LLC       98236
ERA    Ecuador    ERA Franchise Systems Inc*    58777    30597 ERA    Ecuador   
ERA Franchise Systems Inc*    58780    30697 ERA & New House Design    Ecuador
   ERA Franchise Systems Inc*    180790    2814-07 ERA & New House Design   
Ecuador    ERA Franchise Systems Inc*    180791    2815-07 ERA & Old House
Design    Ecuador    ERA Franchise Systems Inc*    58779    1231 ERA & Old House
Design    Ecuador    ERA Franchise Systems Inc*    58776    30497 ERA    Egypt
   ERA Franchise Systems Inc*    161968    161968 ERA    Egypt    ERA Franchise
Systems Inc*    161969    161969 ERA & New House Design    Egypt    ERA
Franchise Systems Inc*    161971    161971 ERA & New House Design    Egypt   
ERA Franchise Systems Inc*    161970    161970 ERA    El Salvador    ERA
Franchise Systems Inc*    20050065387    216 Book 54 ERA    El Salvador    ERA
Franchise Systems Inc*    20050065390    94 Book 52 ERA & New House Design
(black on white)    El Salvador    ERA Franchise Systems Inc*    20050065384   
87 Book 52 ERA & New House Design (black on white)    El Salvador    ERA
Franchise Systems Inc*    20050065383    220 Book 54 ERA    European Community
   ERA Franchise Systems LLC    EU 4575379    EU 4575379 ERA    European
Community    ERA Franchise Systems LLC    EU 538421    EU 538421 ERA & New House
Design (color)    European Community    ERA Franchise Systems LLC    EU 4575361
   EU 4575361 ERA & New House Design (white on black)    European Community   
ERA Franchise Systems LLC    EU 782995    EU 782995 ERA    Finland    ERA
Franchise Systems LLC    T199800268    219819 ERA    Finland    ERA Franchise
Systems LLC    T201002132    253333 ERA & New House Design    Finland    ERA
Franchise Systems LLC    T199800269    219820 ERA & New House Design    Finland
   ERA Franchise Systems LLC    T201002133    253173 ERA & New House Design
(black on white)    France    ERA Franchise Systems Inc*    97686901    97686901
ERA & New House Design (color)    France    ERA Franchise Systems Inc*   
97686900    97686900 ERA & New House Design (white on black)    France    ERA
Franchise Systems Inc*    97667132    97667132 ERA & New House Design    Germany
   ERA Franchise Systems Inc*    39721035.3    39721035 ERA    Ghana    ERA
Franchise Systems LLC    001998/2008    ERA    Ghana    ERA Franchise Systems
LLC       ERA & New House Design    Ghana    ERA Franchise Systems LLC   
001997/2008   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration No.

ERA & New House Design    Ghana    ERA Franchise Systems LLC    002235/2008   
ERA    Gibraltar    ERA Franchise Systems LLC    9332    9332 ERA & New House
Design (series of 3)    Gibraltar    ERA Franchise Systems LLC    9331    9331
ERA    Greece    ERA Franchise Systems LLC    136042    136042/98 ERA & New
House Design    Greece    ERA Franchise Systems LLC    136043    136043/98 ERA
   Grenada    ERA Franchise Systems LLC    87/1998    87/1998 ERA & New House
Design (in series)    Grenada    ERA Franchise Systems LLC    88/1998    88/1998
ERA    Guatemala    ERA Franchise Systems LLC    6145    167924 ERA    Guatemala
   ERA Franchise Systems LLC       6345 ERA    Guatemala    ERA Franchise
Systems LLC    4150    141018 ERA & New House Design    Guatemala    ERA
Franchise Systems LLC    6146    167920 ERA & New House Design (black on white)
   Guatemala    ERA Franchise Systems LLC    4149    140849 ERA    Guyana    ERA
Franchise Systems LLC    23370A    23370 ERA & New House Design    Guyana    ERA
Franchise Systems LLC    23334A    23334 ERA    Haiti    ERA Franchise Systems
LLC    371-T    388 Reg. 162 ERA    Haiti    ERA Franchise Systems LLC    372-T
   389 Reg. 162 ERA & New House Design    Haiti    ERA Franchise Systems LLC   
374-T    370 Reg. 163 ERA & New House Design    Haiti    ERA Franchise Systems
LLC    373-T    369 Reg. 163 ERA    Honduras    ERA Franchise Systems LLC   
4726/98    5057 ERA    Honduras    ERA Franchise Systems LLC    4727/98   
102510 ERA & New House Design    Honduras    ERA Franchise Systems LLC   
4610/98    5068 ERA & New House Design (black on white)    Honduras    ERA
Franchise Systems LLC    4614/98    104867 ERA & Design    Hong Kong    ERA
Franchise Systems Inc*    14652/92    4256/95 ERA & New House Design (black on
white)    Hong Kong    ERA Franchise Systems Inc*    3804/97    199901582 ERA &
New House Design (series of 2)    Hong Kong    ERA Franchise Systems Inc*   
7896/97    199810953 ERA    India    ERA Franchise Systems LLC    1580017   
1580017 ERA    India    ERA Franchise Systems Inc*    1290397    1290397 ERA &
New House Design    India    ERA Franchise Systems LLC    1580018    1580018
ERA & New House Design    India    ERA Franchise Systems Inc*    01309561   
1309561 ERA    Indonesia    ERA Franchise Systems LLC    D002012011961    ERA   
Indonesia    ERA Franchise Systems LLC    14416    IDM000048946 ERA    Indonesia
   ERA Franchise Systems LLC    14417    IDM000048950 ERA    Indonesia    ERA
Franchise Systems LLC    14418    IDM000048951



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration No.

ERA    Indonesia    ERA Franchise Systems LLC    14419    IDM000048952 ERA & New
House Design    Indonesia    ERA Franchise Systems LLC    D002012011960    ERA &
New House Design (color)    Indonesia    ERA Franchise Systems LLC    11737   
IDM000149589 ERA & Old House, Circle Design    Indonesia    ERA Franchise
Systems LLC    14420    IDM000048948 ERA & Old House, Circle Design    Indonesia
   ERA Franchise Systems LLC    14421    IDM000046993 ERA & Old House, Circle
Design    Indonesia    ERA Franchise Systems LLC    14423    IDM000048947 ERA &
Old House, Circle Design    Indonesia    ERA Franchise Systems LLC    14422   
IDM000048949 ERA    Ireland    ERA Franchise Systems LLC    98/1442    213581
ERA & New House Design    Ireland    ERA Franchise Systems LLC    98/1443   
213604 ERA    Israel    ERA Franchise Systems Inc*    106137    106137 ERA & New
House Design (black on white)    Israel    ERA Franchise Systems Inc*    112398
   112398 ERA & New House Design (white on black)    Italy    ERA Franchise
Systems Inc*    RM97C004101    1272876 ERA    Jamaica    ERA Franchise Systems
LLC    162603    36774 ERA    Jamaica    ERA Franchise Systems LLC    41297   
41297 ERA & New House Design    Jamaica    ERA Franchise Systems LLC    162604
   36783 ERA    Japan    ERA Franchise Systems LLC    88513/93    3337980 ERA   
Japan    ERA Franchise Systems LLC    88514/1993    3287800 ERA & New House
Design    Japan    ERA Franchise Systems LLC    28049/1997    4240288 ERA   
Jordan    ERA Franchise Systems Inc*    79187    79187 ERA    Jordan    ERA
Franchise Systems Inc*    79188    79188 ERA & New House Design    Jordan    ERA
Franchise Systems Inc*    79191    79191 ERA & New House Design    Jordan    ERA
Franchise Systems Inc*    79192    79192 ERA    Kazakhstan    ERA Franchise
Systems LLC    45549    31640 ERA & New House Design    Kazakhstan    ERA
Franchise Systems LLC    45548    31639 ERA & New House Design (color)    Korea,
Republic of    ERA Franchise Systems LLC    11635/97    0050945 ERA    Kosovo   
ERA Franchise Systems LLC    2539    7252 ERA & New House Design    Kosovo   
ERA Franchise Systems LLC    2538    7251 ERA    Kuwait    ERA Franchise Systems
Inc*    72481    61063 ERA    Kuwait    ERA Franchise Systems Inc*    70260   
59155 ERA & New House Design    Kuwait    ERA Franchise Systems Inc*    72482   
61064 ERA & New House Design    Kuwait    ERA Franchise Systems Inc*    70261   
59156 ERA    Laos    ERA Franchise Systems LLC    7325    19051 ERA    Laos   
ERA Franchise Systems LLC    7325    19052 ERA & New House Design    Laos    ERA
Franchise Systems LLC    7326    19054



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

ERA & New House Design    Laos    ERA Franchise Systems LLC    7326    19053
ERA & New House Design (black on white)    Latvia    ERA Franchise Systems LLC
   M-99-1240    M47436 ERA    Lebanon    ERA Franchise Systems Inc*    95533   
95533 ERA & New House Design    Lebanon    ERA Franchise Systems Inc*    95534
   95534 ERA    Libya    ERA Franchise Systems Inc*    5186    ERA    Libya   
ERA Franchise Systems Inc*    5187    ERA & New House Design    Libya    ERA
Franchise Systems Inc*    5188    ERA & New House Design    Libya    ERA
Franchise Systems Inc*    5189    ERA    Liechtenstein    ERA Franchise Systems
Inc*    013766    13766 ERA & New House Design    Liechtenstein    ERA Franchise
Systems Inc*    013767    13767 ERA & New House Design (black on white)   
Lithuania    ERA Franchise Systems LLC    99-1695    40601 ERA    Macedonia   
ERA Franchise Systems Inc*    2005/928    13232 ERA & New House Design   
Macedonia    ERA Franchise Systems Inc*    2005/931    13231 ERA    Malaysia   
ERA Franchise Systems LLC    08002709    ERA    Malaysia    ERA Franchise
Systems LLC    08002708    08002708 ERA & New House Design    Malaysia    ERA
Franchise Systems LLC    99/226    99000226 ERA & New House Design (black on
white)    Malaysia    ERA Franchise Systems LLC    97012663    97012663 ERA &
Old House, Circle Design    Malaysia    ERA Franchise Systems Inc*    91/1152   
91001152 ERA    Mauritius    ERA Franchise Systems LLC    MU/M/08/08707   
08331/2009 ERA & New House Design    Mauritius    ERA Franchise Systems LLC   
MU/M/08/08536    07226/2009 ERA    Mexico    ERA Franchise Systems LLC    796173
   987713 ERA & New House Design (black on white)    Mexico    ERA Franchise
Systems LLC    837793    1023942 ERA & New House Design    Monaco    ERA
Franchise Systems Inc*    021010    9920833 ERA    Montenegro    ERA Franchise
Systems LLC    Z-903/08    02569 ERA & New House Design    Montenegro    ERA
Franchise Systems LLC    Z-904/08    02570 ERA    Montserrat    ERA Franchise
Systems LLC       1463 ERA & New House Design (in series)    Montserrat    ERA
Franchise Systems LLC       1464 ERA    Morocco    ERA Franchise Systems Inc*   
95010    95010 ERA    Morocco    ERA Franchise Systems Inc*    95011    95011
ERA    Morocco    ERA Franchise Systems Inc*    92690    92690 ERA    Morocco   
ERA Franchise Systems Inc*    92691    92691 ERA & New House Design (color)   
Morocco    ERA Franchise Systems Inc*    95012    95012 ERA & New House Design
(color)    Morocco    ERA Franchise Systems Inc*    95013    95013



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

ERA & New House Design (color)    Morocco    ERA Franchise Systems Inc*    92692
   92692 ERA & New House Design (color)    Morocco    ERA Franchise Systems Inc*
   92693    92693 ERA    Mozambique    ERA Franchise Systems LLC    18642   
18642/2011 ERA    Mozambique    ERA Franchise Systems LLC    18643    18643/2011
ERA & New House Design    Mozambique    ERA Franchise Systems LLC    18644   
18644/2011 ERA & New House Design    Mozambique    ERA Franchise Systems LLC   
18645    18645/2011 ERA    Myanmar    ERA Franchise Systems LLC    4/23/2000   
4/23/2000 ERA    Myanmar    ERA Franchise Systems LLC    4/23/2000    4/23/2000
ERA & New House Design    Myanmar    ERA Franchise Systems LLC    4/22/2000   
4/22/2000 ERA & New House Design    Myanmar    ERA Franchise Systems LLC   
4/22/2000    4/22/2000 ERA    New Zealand    ERA Franchise Systems LLC    192008
   192008 ERA & New House Design (series of 3)    New Zealand    ERA Franchise
Systems LLC    276680    276680 ERA & New House Design (series of 3)    New
Zealand    ERA Franchise Systems LLC    819985    819985 ERA    Nicaragua    ERA
Franchise Systems LLC    2005-01929    0600601 ERA & New House Design (black on
white)    Nicaragua    ERA Franchise Systems LLC    2005-01930    0600600 ERA   
Nigeria    ERA Franchise Systems LLC    F/TM/2009434    86826 ERA    Nigeria   
ERA Franchise Systems LLC    F/TM/2009433    88001 ERA & New House Design   
Nigeria    ERA Franchise Systems LLC    F/TM/2009432    ERA & New House Design
   Nigeria    ERA Franchise Systems LLC    F/TM/2009431    84657 ERA    Norway
   ERA Franchise Systems LLC    98.00537    194678 ERA & New House Design   
Norway    ERA Franchise Systems LLC    199907703    203264 ERA & New House
Design (black on white)    Norway    ERA Franchise Systems LLC    98.00538   
196289 ERA    Oman    ERA Franchise Systems Inc*    36887    36887 ERA    Oman
   ERA Franchise Systems Inc*    36888    36888 ERA & New House Design (black on
white)    Oman    ERA Franchise Systems Inc*    36889    36889 ERA & New House
Design (black on white)    Oman    ERA Franchise Systems Inc*    36890    36890
ERA    Panama    ERA Franchise Systems LLC    143045    143045 ERA    Panama   
ERA Franchise Systems LLC    143044    143044 ERA & New House Design (color)   
Panama    ERA Franchise Systems LLC    143048    143048 ERA & New House Design
(color)    Panama    ERA Franchise Systems LLC    143046    143046 ERA    Papua
New Guinea    ERA Franchise Systems LLC    A62361    A62,361



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration

No.

ERA    Papua New Guinea    ERA Franchise Systems LLC    A62360    A62,360 ERA &
New House Design    Papua New Guinea    ERA Franchise Systems LLC    A62363   
A62,363 ERA & New House Design    Papua New Guinea    ERA Franchise Systems LLC
   A62362    A62,362 ERA    Paraguay    ERA Franchise Systems LLC    26156   
340038 ERA    Paraguay    ERA Franchise Systems LLC    26158    340039 ERA & New
House Design    Paraguay    ERA Franchise Systems LLC    26157    339981 ERA &
New House Design    Paraguay    ERA Franchise Systems LLC    26159    339982 ERA
   Peru    ERA Franchise Systems LLC    397468    176528 ERA    Peru    ERA
Franchise Systems LLC    397467    66497 ERA & New House Design    Peru    ERA
Franchise Systems LLC    397469    180931 ERA & New House Design    Peru    ERA
Franchise Systems LLC    397475    66606 ERA    Philippines    ERA Franchise
Systems LLC    4-2011-010836    4-2011-010836 ERA & New House Design   
Philippines    ERA Franchise Systems LLC    4-2011-010837    4-2011-010837 ERA
   Poland    ERA Franchise Systems LLC    Z-197068    137441 ERA & New House
Design    Poland    ERA Franchise Systems LLC    Z-197067    137440 ERA & New
House Design (black on white)    Portugal    ERA Franchise Systems Inc*   
325827    325827 ERA    Qatar    ERA Franchise Systems Inc*    32846    32846
ERA    Qatar    ERA Franchise Systems Inc*    32847    32847 ERA & New House
Design    Qatar    ERA Franchise Systems Inc*    32849    32849 ERA & New House
Design    Qatar    ERA Franchise Systems Inc*    32848    32848 ERA    Romania
   ERA Franchise Systems LLC    M2005 11899    71512 ERA    Romania    ERA
Franchise Systems LLC    M2007 06567    95029 ERA & New House Design    Romania
   ERA Franchise Systems LLC    M2005 11900    71513 ERA & New House Design   
Romania    ERA Franchise Systems LLC    M2007 06568    95030 ERA    Russian
Federation    ERA Franchise Systems LLC    2005720989    331367 ERA & New House
Design    Russian Federation    ERA Franchise Systems Inc*    2006725599   
344235 ERA (New House Design)    Russian Federation    ERA Franchise Systems LLC
   2005720988    314603 ERA    Saudi Arabia    ERA Franchise Systems Inc*   
95698    857/44 ERA    Saudi Arabia    ERA Franchise Systems Inc*    95699   
857/47 ERA & New House Design    Saudi Arabia    ERA Franchise Systems Inc*   
95700    849/78 ERA & New House Design    Saudi Arabia    ERA Franchise Systems
Inc*    95701    849/53 ERA    Serbia    ERA Franchise Systems LLC    Z-1960/07
   56596



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration

No.

ERA & New House Design    Serbia    ERA Franchise Systems LLC    Z-1959/07   
56595 ERA    Seychelles    ERA Franchise Systems LLC    445/2008    8757 ERA   
Seychelles    ERA Franchise Systems LLC    444/2008    8756 ERA & New House
Design    Seychelles    ERA Franchise Systems LLC    447/2008    8759 ERA & New
House Design    Seychelles    ERA Franchise Systems LLC    446/2008    8758
ERA & New House Design (series of 3)    Singapore    ERA Franchise Systems Inc*
   T97/10483H    T97/10483H ERA & New House Design    Slovakia    ERA Franchise
Systems LLC    1541/2000    196635 ERA    South Africa    ERA Franchise Systems
LLC    2009/18869    2009/18869 ERA    South Africa    ERA Franchise Systems LLC
   2009/18870    2009/18870 ERA & New House Design (black on white)    South
Africa    ERA Franchise Systems LLC    9707024    9707024 ERA & New House Design
(color)    South Africa    ERA Franchise Systems LLC    9707023    9707023 ERA &
New House Design (color)    Spain    ERA Franchise Systems LLC    2093058   
2093058 ERA & New House Design (white on black)    Spain    ERA Franchise
Systems LLC    2093057    2093057 SIEMPRE AHI PARA TI    Spain    ERA Franchise
Systems LLC       2286011 ERA    St. Kitts and Nevis    ERA Franchise Systems
LLC    S97    2012/0057-S ERA & New House Design    St. Kitts and Nevis    ERA
Franchise Systems LLC    S96    2012/0056-S ERA    St. Lucia    ERA Franchise
Systems LLC    118/1998    118/98 ERA    St. Lucia    ERA Franchise Systems LLC
   119/1998    119/98 ERA & New House Design    St. Lucia    ERA Franchise
Systems LLC    116/1998    116/98 ERA & New House Design    St. Lucia    ERA
Franchise Systems LLC    117/1998    117/98 ERA    St. Maarten    ERA Franchise
Systems Inc*    800121    13348 ERA    St. Maarten    ERA Franchise Systems LLC
   800162    13356 ERA & New House Design    St. Maarten    ERA Franchise
Systems Inc*    800122    13349 ERA & New House Design    St. Maarten    ERA
Franchise Systems LLC    800163    13357 ERA    St. Vincent and the Grenadines
   ERA Franchise Systems LLC    236/2006    236/2006 ERA & New House Design
(series of 3)    St. Vincent and the Grenadines    ERA Franchise Systems LLC   
   129 OF 1998 ERA    Suriname    ERA Franchise Systems LLC    22046    22046
ERA & New House Design    Suriname    ERA Franchise Systems LLC    22044   
22044 ERA    Sweden    ERA Franchise Systems Inc*    95-04899    308825 ERA   
Switzerland    ERA Franchise Systems LLC    54080/2003    515800 ERA & New House
Design    Switzerland    ERA Franchise Systems LLC    01739/2001    486736 ERA &
New House Design    Switzerland    ERA Franchise Systems LLC    54079/2003   
515779 ERA    Taiwan    ERA Franchise Systems LLC    79-46327    51875



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration

No.

ERA & New House Design (white on black)    Taiwan    ERA Franchise Systems LLC
   86025221    100963 ERA    Tangier    ERA Franchise Systems Inc*    32105   
32105 ERA    Tangier    ERA Franchise Systems Inc*    32106    32106 ERA & New
House Design    Tangier    ERA Franchise Systems Inc*    32107    32107 ERA &
New House Design    Tangier    ERA Franchise Systems Inc*    32108    32108
ERA & New House Design (black on white)    Thailand    ERA Franchise Systems
Inc*    335635    Bor6378 ERA    Trinidad and Tobago    ERA Franchise Systems
LLC    28261    28261 ERA & New House Design (black & white)    Trinidad and
Tobago    ERA Franchise Systems LLC    28262    28262 ERA    Tunisia    ERA
Franchise Systems Inc*    EE042636    EE042636 ERA REAL ESTATE & New House
Design    Tunisia    ERA Franchise Systems Inc*    EE042637    EE042637 ERA   
Turkey    ERA Franchise Systems LLC    50587    50587 ERA    Turkey    ERA
Franchise Systems LLC    61342    61342 ERA & New House Design    Turkey    ERA
Franchise Systems LLC    50588    50588 ERA & New House Design    Turkey    ERA
Franchise Systems LLC    61343    61343 ERA GRUP and Design    Turkey    ERA
Franchise Systems LLC    2002/35722    2002/35722 ERA    Turkish Republic of
Northern Cyprus    ERA Franchise Systems LLC    7900    7900 ERA & New House
Design    Turkish Republic of Northern Cyprus    ERA Franchise Systems LLC   
7901    7901 ERA    Turks and Caicos Islands    ERA Franchise Systems LLC   
12413    12413 ERA    Turks and Caicos Islands    ERA Franchise Systems LLC   
11691    11691 ERA & New House Design    Turks and Caicos Islands    ERA
Franchise Systems LLC    11798    11798 ERA & New House Design (in series)   
Turks and Caicos Islands    ERA Franchise Systems LLC    12414    12414 ERA   
Uganda    ERA Franchise Systems LLC    42874    42874 ERA    Uganda    ERA
Franchise Systems LLC    42871    42871 ERA & New House Design    Uganda    ERA
Franchise Systems LLC    42873    42873 ERA & New House Design    Uganda    ERA
Franchise Systems LLC    42872    42872 ERA    Ukraine    ERA Franchise Systems
LLC    M200900156    135709 ERA & New House Design    Ukraine    ERA Franchise
Systems LLC    M201017824B    150078 ERA & New House Design    Ukraine    ERA
Franchise Systems LLC    M200900157    135710 ERA    United Arab Emirates    ERA
Franchise Systems LLC    148754   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration

No.

ERA    United Arab Emirates    ERA Franchise Systems LLC    148755    ERA   
United Arab Emirates    ERA Franchise Systems LLC    56948    48034 ERA   
United Arab Emirates    ERA Franchise Systems LLC    56947    48035 ERA & New
House Design    United Arab Emirates    ERA Franchise Systems LLC    148756   
ERA & New House Design    United Arab Emirates    ERA Franchise Systems LLC   
148757    ERA & New House Design    United Arab Emirates    ERA Franchise
Systems LLC    56782    48033 ERA & New House Design    United Arab Emirates   
ERA Franchise Systems LLC    56783    48078 ERA    United Kingdom    ERA
Franchise Systems LLC    1584675    1584675 ERA    United Kingdom    ERA
Franchise Systems LLC    2165216    2165216 ERA & New House Design (color)   
United Kingdom    ERA Franchise Systems LLC    2393362    2393362 ERA & New
House Design (series of 3)    United Kingdom    ERA Franchise Systems LLC   
2132336    2132336 1ST IN SERVICE    United States    ERA Franchise Systems LLC
   78710978    3192163 A SMARTER COMMUNITY    United States    ERA Franchise
Systems LLC    85026180    4276132 ALL YOU NEED TO KNOW    United States    ERA
Franchise Systems LLC    78397567    3335898 ALWAYS THERE FOR YOU    United
States    ERA Franchise Systems LLC    75746258    2477197 ANSWERS    United
States    ERA Franchise Systems LLC    74185466    1756219 BLUEPRINT FOR SUCCESS
   United States    ERA Franchise Systems LLC    77015719    3371366 DIRECT
ACCESS    United States    ERA Franchise Systems LLC    78729761    3443282
ELECTRONIC REALTY ASSOCIATES    United States    ERA Franchise Systems LLC   
77367524    3621544 ERA    United States    ERA Franchise Systems LLC   
78599896    3073417 ERA    United States    ERA Franchise Systems LLC   
73113461    1078060 ERA    United States    ERA Franchise Systems LLC   
78008652    2691643 ERA    United States    ERA Franchise Systems LLC   
73388791    1251827 ERA & New House Design (black on white)    United States   
ERA Franchise Systems LLC    75269373    2875845 ERA & New House Design (black
on white)    United States    ERA Franchise Systems LLC    78599899    3073418
ERA & New House Design (in color)    United States    ERA Franchise Systems LLC
   77093228    3316400 ERA & New House Design (white on black)    United States
   ERA Franchise Systems LLC    75250116    2121860 ERA (New House Design)   
United States    ERA Franchise Systems LLC    78641980    3135362



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration

No.

ERA 1ST IN SERVICE JIM JACKSON MEMORIAL AWARD & Design    United States    ERA
Franchise Systems LLC    76284300    2594245 ERA GOLD STAR PROPERTY    United
States    ERA Franchise Systems LLC    85467451    ERA HOME PROTECTION PLAN   
United States    ERA Franchise Systems LLC    78018755    2576242 ERA LEARNING
EXCHANGE    United States    ERA Franchise Systems LLC    85256527    4022857
ERA POWERED    United States    ERA Franchise Systems LLC    77941481    ERA
REAL ESTATE & New House Design    United States    ERA Franchise Systems LLC   
78575216    3082137 ERA REAL ESTATE CIRCLE OF SUCCESS CIRCLE OF ACHIEVEMENT &
Design    United States    ERA Franchise Systems LLC    85773461    ERA REAL
ESTATE CIRCLE OF SUCCESS CIRCLE OF HONOR & Design    United States    ERA
Franchise Systems LLC    85773463    ERA REAL ESTATE CIRCLE OF SUCCESS LEADERS’
CIRCLE & Design    United States    ERA Franchise Systems LLC    85773466    ERA
REAL ESTATE GLOBAL INNOVATION TRUE VALUE BEST IN CLASS COMMUNITY & Design   
United States    ERA Franchise Systems LLC    85773459    ERA REAL ESTATE HOME
PROTECTION PLAN & Design    United States    ERA Franchise Systems LLC   
78035233    2612765 ERA REAL ESTATE NATIONAL MILITARY BROKER NETWORK & Design   
United States    ERA Franchise Systems LLC    78058980    2635317 ERA REAL
ESTATE POWERED    United States    ERA Franchise Systems LLC    85227422   
4254504 ERA REAL ESTATE POWERED    United States    ERA Franchise Systems LLC   
85227394    4250619 ERA REAL ESTATE POWERED & House Design (in color)    United
States    ERA Franchise Systems LLC    85227425    4254505 ERA REAL ESTATE
POWERED & House Design (in color)    United States    ERA Franchise Systems LLC
   85228426    4250621 ERA REAL ESTATE RESORT PROPERTIES INTERNATIONAL & Design
   United States    ERA Franchise Systems LLC    76243766    2563583 ERA
SEARCHROUTER    United States    ERA Franchise Systems LLC    78550994   
3525685 ERA SELECT SERVICES    United States    ERA Franchise Systems LLC   
75809994    2737148



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration

No.

ERA TOPRECRUITER    United States    ERA Franchise Systems LLC    85238595   
4022536 GOLD STAR ON THE GO    United States    ERA Franchise Systems LLC   
85467453    I WILL SELL YOUR HOUSE OR ERA WILL BUY IT    United States    ERA
Franchise Systems LLC    78293264    2958388 IF WE DON’T SELL YOUR HOUSE, ERA
WILL BUY IT!    United States    ERA Franchise Systems LLC    74073209   
1646268 IF WE DON’T SELL YOUR HOUSE, WE’LL BUY IT    United States    ERA
Franchise Systems LLC    76075358    3843416 IT’S THE LITTLE THINGS WE DO   
United States    ERA Franchise Systems LLC    78915320    3233314 NMBN    United
States    ERA Franchise Systems LLC    74183282    1753385 SELECT SERVICES &
Design    United States    ERA Franchise Systems LLC    85467460    SELLERS
SECURITY    United States    ERA Franchise Systems LLC    78425874    2983252
SELLERS SECURITY (Stylized)    United States    ERA Franchise Systems LLC   
73261423    1196433 TEAMERA    United States    ERA Franchise Systems LLC   
85298427    4066650 TEAMERA    United States    ERA Franchise Systems LLC   
74073379    1645223 TEAMERA.COM    United States    ERA Franchise Systems LLC   
85256525    4022856 TOP GUN    United States    ERA Franchise Systems LLC   
74153559    1757264 TOP TEAM    United States    ERA Franchise Systems LLC   
76243776    2706182 VISIONS OF LUXURY    United States    ERA Franchise Systems
LLC    78764214    3555334 WE WILL SELL YOUR HOUSE OR ERA WILL BUY IT    United
States    ERA Franchise Systems LLC    75483140    2464187 ERA    Uruguay    ERA
Franchise Systems LLC    399067    399067 ERA & New House Design    Uruguay   
ERA Franchise Systems LLC    399066    399066 ERA—ELECTRONIC REALTY ASSOCIATES
   Uruguay    ERA Franchise Systems Inc*    251848    344149 ERA    Venezuela   
ERA Franchise Systems LLC    14810-09    ERA    Venezuela    ERA Franchise
Systems LLC    14812-09    ERA & New House Design    Venezuela    ERA Franchise
Systems LLC    14809-09    ERA & New House Design    Venezuela    ERA Franchise
Systems LLC    14811-09    ERA    Viet Nam    ERA Franchise Systems LLC    43364
   38625 ERA & New House Design (black on white)    Viet Nam    ERA Franchise
Systems LLC    43365    38627 ERA    Virgin Islands (British)    ERA Franchise
Systems LLC    1684    1684 ERA & New House Design (series of 3)    Virgin
Islands (British)    ERA Franchise Systems LLC    1685    1685

 

* ERA Franchise Systems, Inc. converted its entity type and name to ERA
Franchise Systems LLC on July 2, 2007. The recordal of that change is being
instructed as renewals or other actions are taken.



--------------------------------------------------------------------------------

Coldwell Banker Real Estate LLC

Trademark Applications and Registration

 

Trademark

  

    Country Name    

  

Owner Name

  

Application
No.

  

Registration
No.

BEST OF BLUE    United States    COLDWELL BANKER REAL ESTATE LLC    85468323   
BLUE EDGE REALTY    United States    COLDWELL BANKER REAL ESTATE LLC    78029778
   2605955 BLUE MATTER    United States    COLDWELL BANKER REAL ESTATE LLC   
77948751    3860242 BLUESCAPE    United States    COLDWELL BANKER REAL ESTATE
LLC    77773000    3857933 BLUEVIEW    United States    COLDWELL BANKER REAL
ESTATE LLC    85468324    CB & Design    United States    COLDWELL BANKER REAL
ESTATE LLC    73210971    1153366 CB COLDWELL BANKER COMMERCIAL & Design   
United States    COLDWELL BANKER REAL ESTATE LLC    78655402    3179803 CB in a
House Design    United States    COLDWELL BANKER REAL ESTATE LLC    85681112   
CBC    United States    COLDWELL BANKER REAL ESTATE LLC    78235734    3030080
COLDWELL    United States    COLDWELL BANKER REAL ESTATE LLC    85525663   
COLDWELL BANKER    United States    COLDWELL BANKER REAL ESTATE LLC    78008563
   2453334 COLDWELL BANKER    United States    COLDWELL BANKER REAL ESTATE LLC
   75152362    2057608 COLDWELL BANKER    United States    COLDWELL BANKER REAL
ESTATE LLC    78655395    3100659 COLDWELL BANKER    United States    COLDWELL
BANKER REAL ESTATE LLC    73211116    1154155 COLDWELL BANKER CB & Design   
United States    COLDWELL BANKER REAL ESTATE LLC    78655400    3179802 COLDWELL
BANKER CB & Design    United States    COLDWELL BANKER REAL ESTATE LLC   
73346790    1215241 COLDWELL BANKER CB & Design    United States    COLDWELL
BANKER REAL ESTATE LLC    75152363    2059501 COLDWELL BANKER CB & Design HOME
LOANS    United States    COLDWELL BANKER REAL ESTATE LLC    77870433    3810666
COLDWELL BANKER CB & Design in 3D    United States    COLDWELL BANKER REAL
ESTATE LLC    85529273    COLDWELL BANKER CB & Design in 3D    United States   
COLDWELL BANKER REAL ESTATE LLC    85528560    4175758



--------------------------------------------------------------------------------

Trademark

  

    Country Name    

  

Owner Name

  

Application
No.

  

Registration
No.

COLDWELL BANKER CB & Design in 3D    United States    COLDWELL BANKER REAL
ESTATE LLC    85528627    4175759 COLDWELL BANKER CB & Design MORTGAGE    United
States    COLDWELL BANKER REAL ESTATE LLC    77870426    3810664 COLDWELL BANKER
COMMERCIAL    United States    COLDWELL BANKER REAL ESTATE LLC    73787763   
1598908 COLDWELL BANKER COMMERCIAL    United States    COLDWELL BANKER REAL
ESTATE LLC    78655398    3254878 COLDWELL BANKER COMMERCIAL    United States   
COLDWELL BANKER REAL ESTATE LLC    75120713    2059364 COLDWELL BANKER
COMMERCIAL CB & Design    United States    COLDWELL BANKER REAL ESTATE LLC   
78080719    2745034 COLDWELL BANKER COMMERCIAL CB & Design in 3D    United
States    COLDWELL BANKER REAL ESTATE LLC    85530549    COLDWELL BANKER
COMMERCIAL CB & Design in 3D    United States    COLDWELL BANKER REAL ESTATE LLC
   85529640    4175765 COLDWELL BANKER COMMERCIAL CB & Design in 3D    United
States    COLDWELL BANKER REAL ESTATE LLC    85529643    4175766 COLDWELL BANKER
COMMERCIAL MARKETCONNECT & Design    United States    COLDWELL BANKER REAL
ESTATE LLC    78677295    3191841 COLDWELL BANKER CONCIERGE    United States   
COLDWELL BANKER REAL ESTATE LLC    75588856    2472004 COLDWELL BANKER CONCIERGE
   United States    COLDWELL BANKER REAL ESTATE LLC    75630167    2576448
COLDWELL BANKER ISLAND TITLE AGENCY, LLC    United States    COLDWELL BANKER
REAL ESTATE LLC    85329908    4070768 COLDWELL BANKER MID-ATLANTIC TITLE   
United States    COLDWELL BANKER REAL ESTATE LLC    85329489    4070767 COLDWELL
BANKER ON LOCATION    United States    COLDWELL BANKER REAL ESTATE LLC   
77721965    3786028 COLDWELL BANKER PREVIEWS INTERNATIONAL    United States   
COLDWELL BANKER REAL ESTATE LLC    78032990    2529955 COLDWELL BANKER PREVIEWS
INTERNATIONAL    United States    COLDWELL BANKER REAL ESTATE LLC    78655389   
3093311 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    United
States    COLDWELL BANKER REAL ESTATE LLC    78638810    3170029 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design in 3D b/w    United States    COLDWELL
BANKER REAL ESTATE LLC    85719826   



--------------------------------------------------------------------------------

Trademark

  

    Country Name    

  

Owner Name

  

Application
No.

  

Registration
No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D color   
United States    COLDWELL BANKER REAL ESTATE LLC    85719820    COLDWELL BANKER
RESIDENTIAL BROKERAGE ACCREDITED REAL    United States    COLDWELL BANKER REAL
ESTATE LLC    78641891    3276900 COLDWELL BANKER SETTLEMENT SERVICES & Design
   United States    COLDWELL BANKER REAL ESTATE LLC    85329486    4070766
COLDWELL BANKER UNIVERSITY    United States    COLDWELL BANKER REAL ESTATE LLC
   74425646    1842126 COLDWELL BANKER UNIVERSITY & Cap in Circle Design   
United States    COLDWELL BANKER REAL ESTATE LLC    85179678    4005411 COLDWELL
BANKER UNIVERSITY & New Seal Design    United States    COLDWELL BANKER REAL
ESTATE LLC    78783829    3231639 COLDWELL BANKER UNIVERSITY & Old Book, Seal
Design    United States    COLDWELL BANKER REAL ESTATE LLC    74421411   
1876968 COLDWELL BANKER WESTCHESTER TITLE AGENCY, LLC    United States   
COLDWELL BANKER REAL ESTATE LLC    85329483    4070765 COMMERCIALUNIVERSITY &
Design    United States    COLDWELL BANKER REAL ESTATE LLC    85304756   
4063162 GENERATION BLUE EXPERIENCE    United States    COLDWELL BANKER REAL
ESTATE LLC    85179682    3985404 GUARDIAN    United States    COLDWELL BANKER
REAL ESTATE LLC    74102195    1823333 HELPING OTHERS THROUGHOUT THE HOLIDAY
SEASON    United States    COLDWELL BANKER REAL ESTATE LLC    74561955   
1959391 HOMEMATCH    United States    COLDWELL BANKER REAL ESTATE LLC   
74535397    2034125 MARKETCONNECT    United States    COLDWELL BANKER REAL
ESTATE LLC    78677274    3260105 MYCONNECT1    United States    COLDWELL BANKER
REAL ESTATE LLC    78745689    3151006 PERSONAL RETRIEVER    United States   
COLDWELL BANKER REAL ESTATE LLC    75380191    2235393 PERSONAL RETRIEVER Sign
Rider Design    United States    COLDWELL BANKER REAL ESTATE LLC    78182148   
3102893 PRESERVING THE TRUST    United States    COLDWELL BANKER REAL ESTATE LLC
   74393851    1823177 PREVIEWS    United States    COLDWELL BANKER REAL ESTATE
LLC    78768439    3219716 PREVIEWS (Stylized)    United States    COLDWELL
BANKER REAL ESTATE LLC    71620930    565757 THE CONDO STORE    United States   
COLDWELL BANKER REAL ESTATE LLC    75358857    2217143 THE HOME TEAM    United
States    COLDWELL BANKER REAL ESTATE LLC    73488934    1428703



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application
No.

  

Registration
No.

WE NEVER STOP MOVING    United States    COLDWELL BANKER REAL ESTATE LLC   
77210512    3577104 YOUR PERFECT PARTNER    United States    COLDWELL BANKER
REAL ESTATE LLC    78278195    2865193

Oncor International LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration

No.

ONCOR    Argentina    ONCOR International LLC    2783218    2256909 ONCOR
INTERNATIONAL    Argentina    ONCOR International LLC    2820206    2317063
ONCOR    Austria    ONCOR International LLC    AM1732/91    138698 ONCOR   
Benelux    ONCOR International LLC    0762072    494820 ONCOR    Canada    ONCOR
International LLC    0679560    TMA 402851 ONCOR INTERNATIONAL    Canada   
ONCOR International LLC    1399319    TMA 763816 ONCOR INTERNATIONAL    Chile   
ONCOR International LLC    825414    859642 ONCOR INTERNATIONAL   
China (People’s Republic)    ONCOR International LLC    6789536    6789536 ONCOR
   Denmark    ONCOR International LLC    VA025851991    VR 1992-2228 ONCOR   
European Community    ONCOR International LLC    011454964    ONCOR
INTERNATIONAL    European Community    ONCOR International LLC    006559637   
006559637 ONCOR    France    ONCOR International LLC    279319    1654955 ONCOR
INTERNATIONAL    Georgia    ONCOR International LLC    AM 048108    M19614 ONCOR
   Germany    ONCOR International LLC    014895/36    2014339 ONCOR
INTERNATIONAL    India    ONCOR International LLC    1682282    1682282 ONCOR
INTERNATIONAL    Mexico    ONCOR International LLC    942988    1100658 ONCOR   
Moldova    ONCOR International LLC    021830    17143 ONCOR INTERNATIONAL   
Moldova    ONCOR International LLC    023396    18736 ONCOR INTERNATIONAL   
Norway    ONCOR International LLC    200805303    247077 ONCOR    Romania   
ONCOR International LLC    M200706879    87353 ONCOR INTERNATIONAL    Russian
Federation    ONCOR International LLC    2008712902    389853 ONCOR
INTERNATIONAL    South Africa    ONCOR International LLC    2008/09394   
2008/09394 ONCOR    Spain    ONCOR International LLC    1629294    1690794 ONCOR
   Switzerland    ONCOR International LLC    51639/2007    557214



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration

No.

ONCOR INTERNATIONAL    Switzerland    ONCOR International LLC    55412 2008   
584573 ONCOR INTERNATIONAL    Turkey    ONCOR International LLC    37314   
2008/37314 ONCOR INTERNATIONAL    Ukraine    ONCOR International LLC   
m200811768    119318 ONCOR    United Kingdom    ONCOR International LLC   
1460939    1460939 ONCOR    United States    ONCOR International LLC    74106241
   1702621 ONCOR INTERNATIONAL & Design    United States    ONCOR International
LLC    74172070    1703690

Coldwell Banker LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration

No.

COLDWELL BANKER    Albania    Coldwell Banker LLC    AL-M-05-00353    10833
COLDWELL BANKER CB & Design    Albania    Coldwell Banker LLC    AL-M-05-00356
   10839 COLDWELL BANKER COMMERCIAL    Albania    Coldwell Banker LLC   
AL-M-05-00355    10838 COLDWELL BANKER PREVIEWS INTERNATIONAL    Albania   
Coldwell Banker LLC    AL-M-05-00354    10837 COLDWELL BANKER    Algeria   
Coldwell Banker LLC    051140    068967 COLDWELL BANKER CB & Design    Algeria
   Coldwell Banker LLC    051143    068970 COLDWELL BANKER COMMERCIAL    Algeria
   Coldwell Banker LLC    051141    068968 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Algeria    Coldwell Banker LLC    051142    068969 COLDWELL
BANKER    Andorra    Coldwell Banker LLC    014021    14021 COLDWELL BANKER CB &
Design    Andorra    Coldwell Banker LLC    014022    14022 COLDWELL BANKER
COMMERCIAL    Andorra    Coldwell Banker LLC    014019    14019 COLDWELL BANKER
PREVIEWS    Andorra    Coldwell Banker LLC    014020    14020 COLDWELL BANKER   
Angola    Coldwell Banker LLC    28.227    COLDWELL BANKER    Angola    Coldwell
Banker LLC    28.228    Coldwell Banker CB & Design    Angola    Coldwell Banker
LLC    28.225    Coldwell Banker CB & Design    Angola    Coldwell Banker LLC   
28.226    Coldwell Banker Commercial    Angola    Coldwell Banker LLC    28.229
   Coldwell Banker Commercial    Angola    Coldwell Banker LLC    28.230   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

Coldwell Banker Commercial CB & Design    Angola    Coldwell Banker LLC   
28.223    Coldwell Banker Commercial CB & Design    Angola    Coldwell Banker
LLC    28.224    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Angola    Coldwell Banker LLC    28.231    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Angola    Coldwell Banker LLC    28.232   
COLDWELL BANKER    Anguilla    Coldwell Banker LLC       2912 COLDWELL BANKER
CB & Design    Anguilla    Coldwell Banker LLC       2911 COLDWELL BANKER
COMMERCIAL & Design    Anguilla    Coldwell Banker LLC       3014 COLDWELL
BANKER    Antigua and Barbuda    Coldwell Banker Corporation*    5192    5192
COLDWELL BANKER CB & Design    Antigua and Barbuda    Coldwell Banker LLC    NA
   51/05 COLDWELL BANKER CB & Design    Antigua and Barbuda    Coldwell Banker
LLC    NA    2446 COLDWELL BANKER CB & Design    Antigua and Barbuda    Coldwell
Banker LLC    5202    5202 COLDWELL BANKER COMMERCIAL & Design    Antigua and
Barbuda    Coldwell Banker LLC    2238    2238 COLDWELL BANKER PREVIEWS   
Antigua and Barbuda    Coldwell Banker LLC    2130    2130 COLDWELL BANKER   
Argentina    Coldwell Banker Corporation*    2925023    COLDWELL BANKER   
Argentina    Coldwell Banker Corporation*    2925022    COLDWELL BANKER CB &
Design    Argentina    Coldwell Banker LLC    2800741    2269123 COLDWELL BANKER
CB & Design    Argentina    Coldwell Banker LLC    2800742    2269124 COLDWELL
BANKER COMMERCIAL    Argentina    Coldwell Banker LLC    2952538    2386227
COLDWELL BANKER COMMERCIAL    Argentina    Coldwell Banker LLC    2952537   
2386226 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Argentina   
Coldwell Banker LLC    2952539    2386229 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Argentina    Coldwell Banker LLC    2952540
   2386230 COLDWELL BANKER    Aruba    Coldwell Banker LLC       18942



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER CB & Design    Aruba    Coldwell Banker LLC       18943 COLDWELL
BANKER CB & Design in 3D    Aruba    Coldwell Banker LLC    121113.18    30774
COLDWELL BANKER COMMERCIAL    Aruba    Coldwell Banker LLC       19673 COLDWELL
BANKER PREVIEWS    Aruba    Coldwell Banker LLC       18897 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Aruba    Coldwell Banker LLC
   121113.17    30773 CB & Design    Australia    Coldwell Banker LLC    366323
   366323 CB & Design    Australia    Coldwell Banker LLC    366321    366321
CB & Design    Australia    Coldwell Banker LLC    574981    574981 COLDWELL
BANKER    Australia    Coldwell Banker LLC    485910    485910 COLDWELL BANKER
   Australia    Coldwell Banker LLC    726957    726957 COLDWELL BANKER   
Australia    Coldwell Banker LLC    574983    574983 COLDWELL BANKER   
Australia    Coldwell Banker LLC    727940    727940 COLDWELL BANKER   
Australia    Coldwell Banker LLC    1001041    1001041 COLDWELL BANKER CB &
Design    Australia    Coldwell Banker LLC    575125    575125 COLDWELL BANKER
COMMERCIAL    Australia    Coldwell Banker LLC    574982    574982 COLDWELL
BANKER COMMERCIAL & Design    Australia    Coldwell Banker LLC    574980   
574980 COLDWELL BANKER COMMERCIAL & Design    Australia    Coldwell Banker LLC
   485909    485909 COLDWELL BANKER PREVIEWS    Australia    Coldwell Banker LLC
   784897    784897 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Australia    Coldwell Banker LLC    1084094    1084094 COLDWELL MORTGAGE   
Australia    Coldwell Banker LLC    1001042    1001042 COLDWELL BANKER   
Austria    Coldwell Banker LLC    4675/98    179094 COLDWELL BANKER CB & Design
   Austria    Coldwell Banker LLC    4678/98    179097 COLDWELL BANKER
COMMERCIAL    Austria    Coldwell Banker LLC    4676/98    179095 COLDWELL
BANKER PREVIEWS    Austria    Coldwell Banker LLC    4677/98    179096 CB &
Design    Bahamas    Coldwell Banker LLC    10778    10778 COLDWELL BANKER CB &
Design    Bahamas    Coldwell Banker LLC    10777    10777 COLDWELL BANKER CB &
Design in 3D    Bahamas    Coldwell Banker LLC       COLDWELL BANKER COMMERCIAL
   Bahamas    Coldwell Banker Corporation*    20763    20763



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER PREVIEWS    Bahamas    Coldwell Banker Corporation*    20247   
20247 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Bahamas   
Coldwell Banker Corporation*    28828    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design in 3D    Bahamas    Coldwell Banker LLC      
COLDWELL BANKER    Bahrain    Coldwell Banker LLC    5051    5051 COLDWELL
BANKER CB & Design    Bahrain    Coldwell Banker LLC    5052    5052 COLDWELL
BANKER COMMERCIAL    Bahrain    Coldwell Banker LLC    5053    5053 COLDWELL
BANKER COMMERCIAL CB & Design    Bahrain    Coldwell Banker LLC    39877   
39877 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Bahrain   
Coldwell Banker LLC    48487    48487 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Bahrain    Coldwell Banker LLC    48488    48488 COLDWELL
BANKER    Barbados    Coldwell Banker LLC    81/8845    81/8845 COLDWELL BANKER
   Barbados    Coldwell Banker LLC    81/8844    81/8844 COLDWELL BANKER CB &
Design    Barbados    Coldwell Banker LLC    81/11688    81/11688 COLDWELL
BANKER CB & Design    Barbados    Coldwell Banker LLC    81/11687    81/11687
COLDWELL BANKER COMMERCIAL    Barbados    Coldwell Banker LLC    81/13147   
81/13147 COLDWELL BANKER COMMERCIAL    Barbados    Coldwell Banker LLC   
81/13146    81/13146 COLDWELL BANKER PREVIEWS    Barbados    Coldwell Banker LLC
   81/10084    81/10084 COLDWELL BANKER PREVIEWS    Barbados    Coldwell Banker
LLC    81/10083    81/10083 COLDWELL BANKER    Belarus    Coldwell Banker LLC   
20052603    27735 COLDWELL BANKER CB & Design    Belarus    Coldwell Banker LLC
   20052604    27736 COLDWELL BANKER COMMERCIAL    Belarus    Coldwell Banker
LLC    20052605    27737 COLDWELL BANKER PREVIEWS INTERNATIONAL    Belarus   
Coldwell Banker LLC    20052606    27738 COLDWELL BANKER    Belize    Coldwell
Banker LLC    5235    5235.08 COLDWELL BANKER    Belize    Coldwell Banker LLC
   5233    5233.08



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER CB & Design    Belize    Coldwell Banker LLC       8007 COLDWELL
BANKER COMMERCIAL    Belize    Coldwell Banker LLC    5231    5231.08 COLDWELL
BANKER COMMERCIAL CB & Design    Belize    Coldwell Banker LLC    5234   
5234.08 COLDWELL BANKER COMMERCIAL CB & Design    Belize    Coldwell Banker LLC
   5232    5232.08 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Belize    Coldwell Banker LLC    5230    5230.08 CB & Design    Benelux   
Coldwell Banker LLC    47243    383644 COLDWELL BANKER    Benelux    Coldwell
Banker LLC    067090    462767 COLDWELL BANKER    Benelux    Coldwell Banker LLC
   47244    383645 COLDWELL BANKER COMMERCIAL & Design    Benelux    Coldwell
Banker LLC    067091    463574 COLDWELL BANKER MAKELAARS & Design    Benelux   
Coldwell Banker LLC    0980610    0692777 COLDWELL BANKER PREVIEWS    Benelux   
Coldwell Banker LLC    904394    621373 COLDWELL BANKER    Bermuda    Coldwell
Banker LLC    28880    28880 COLDWELL BANKER    Bermuda    Coldwell Banker LLC
   28879    28879 COLDWELL BANKER CB & Design    Bermuda    Coldwell Banker LLC
   28881    28881 COLDWELL BANKER CB & Design    Bermuda    Coldwell Banker LLC
   28882    28882 COLDWELL BANKER COMMERCIAL    Bermuda    Coldwell Banker LLC
   29772    29772 COLDWELL BANKER COMMERCIAL    Bermuda    Coldwell Banker LLC
   29771    29771 COLDWELL BANKER PREVIEWS    Bermuda    Coldwell Banker LLC   
29302    29302 COLDWELL BANKER PREVIEWS    Bermuda    Coldwell Banker LLC   
29303    29303 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Bermuda    Coldwell Banker LLC    45008    45008

COLDWELL BANKER PREVIEWS

INTERNATIONAL & Sunburst Design

   Bermuda    Coldwell Banker LLC    45009    45009 COLDWELL BANKER    Bolivia
   Coldwell Banker LLC       80144 COLDWELL BANKER    Bolivia    Coldwell Banker
LLC       79121 COLDWELL BANKER CB & Design    Bolivia    Coldwell Banker LLC   
   80147



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER CB & Design    Bolivia    Coldwell Banker LLC       82948
COLDWELL BANKER COMMERCIAL    Bolivia    Coldwell Banker LLC       80145
COLDWELL BANKER COMMERCIAL    Bolivia    Coldwell Banker LLC       80146
COLDWELL BANKER PREVIEWS    Bolivia    Coldwell Banker LLC       79119 COLDWELL
BANKER PREVIEWS    Bolivia    Coldwell Banker LLC       79120 COLDWELL BANKER   
Bosnia and Herzegovina    Coldwell Banker LLC    BAZ059310A    BAZ059310
COLDWELL BANKER CB & Design    Bosnia and Herzegovina    Coldwell Banker LLC   
BAZ059311A    BAZ059311 COLDWELL BANKER COMMERCIAL    Bosnia and Herzegovina   
Coldwell Banker LLC    BAZ059312A    BAZ059312 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Bosnia and Herzegovina    Coldwell Banker LLC    BAZ059313A   
BAZ059313 COLDWELL BANKER    Brazil    Coldwell Banker LLC    819804495   
819804495 COLDWELL BANKER    Brazil    Coldwell Banker LLC    819804479   
819804479 COLDWELL BANKER    Brazil    Coldwell Banker LLC    824021568   
824021568 COLDWELL BANKER CB & Design    Brazil    Coldwell Banker LLC   
824021550    824021550 COLDWELL BANKER CB & Design    Brazil    Coldwell Banker
LLC    819804509    819804509 COLDWELL BANKER CB & Design    Brazil    Coldwell
Banker LLC    819804487    819804487 COLDWELL BANKER CB & Design in 3D    Brazil
   Coldwell Banker LLC    840330804    COLDWELL BANKER CB & Design in 3D   
Brazil    Coldwell Banker LLC    840330812    COLDWELL BANKER CB & Design in 3D
   Brazil    Coldwell Banker LLC    840055277    COLDWELL BANKER CB & Design in
3D    Brazil    Coldwell Banker LLC    840055285    COLDWELL BANKER CB & Design
in 3D    Brazil    Coldwell Banker LLC    840055331    COLDWELL BANKER
COMMERCIAL    Brazil    Coldwell Banker LLC    821405535    821405535 COLDWELL
BANKER COMMERCIAL    Brazil    Coldwell Banker LLC    821405527    821405527
COLDWELL BANKER COMMERCIAL CB & Design in 3D    Brazil    Coldwell Banker LLC   
840055374    COLDWELL BANKER COMMERCIAL CB & Design in 3D    Brazil    Coldwell
Banker LLC    840055404    COLDWELL BANKER COMMERCIAL CB & Design in 3D   
Brazil    Coldwell Banker LLC    840055455   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER PREVIEWS    Brazil    Coldwell Banker LLC    821405543   
821405543 COLDWELL BANKER PREVIEWS    Brazil    Coldwell Banker LLC    821405551
   821405551 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D   
Brazil    Coldwell Banker LLC    840330820    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design in 3D    Brazil    Coldwell Banker LLC   
840330839    COLDWELL BANKER    Bulgaria    Coldwell Banker LLC    115591   
81261 COLDWELL BANKER    Bulgaria    Coldwell Banker LLC    79651    59664
COLDWELL BANKER CB & Design    Bulgaria    Coldwell Banker LLC    115592   
81262 COLDWELL BANKER CB & Design    Bulgaria    Coldwell Banker LLC    79650   
59663 COLDWELL BANKER COMMERCIAL    Bulgaria    Coldwell Banker LLC    115590   
77555 COLDWELL BANKER COMMERCIAL    Bulgaria    Coldwell Banker LLC    79652   
59665 COLDWELL BANKER PREVIEWS INTERNATIONAL    Bulgaria    Coldwell Banker LLC
   79649    59662 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Bulgaria    Coldwell Banker LLC    115589    77554 @ HOME    Canada    Coldwell
Banker LLC    1480612    794137 BEST BUYER HOME FACTS    Canada    Coldwell
Banker LLC    766627    458949 BEST SELLER    Canada    Coldwell Banker LLC   
700941    458215 BLUE RIBBON AWARD    Canada    Coldwell Banker LLC    653358   
403169 CB & Design    Canada    Coldwell Banker LLC    475816    288117 COLDWELL
BANKER    Canada    Coldwell Banker LLC    475815    305849 COLDWELL BANKER CB &
Design    Canada    Coldwell Banker LLC    524800    348510 COLDWELL BANKER
COMMERCIAL    Canada    Coldwell Banker LLC    628871    397708 COLDWELL BANKER
COMMERCIAL & Design    Canada    Coldwell Banker LLC    873439    539972
COLDWELL BANKER COMMERCIAL CB & Design    Canada    Coldwell Banker LLC   
1,007,132    562602 COLDWELL BANKER CONCIERGE    Canada    Coldwell Banker LLC
   1021982    564894 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Canada    Coldwell Banker LLC    1276998    723084



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

EXPECT THE BEST    Canada    Coldwell Banker LLC    597708    387686
INTERNATIONAL RESORT PROPERTY NETWORK    Canada    Coldwell Banker LLC    700189
   466679 PREVIEWS    Canada    Coldwell Banker LLC    516910    312761 PREVIEWS
   Canada    Coldwell Banker LLC    641461    405992 SUPPORT YOU CAN COUNT ON   
Canada    Coldwell Banker LLC    776075    497595 SUPPORT YOU CAN COUNT ON &
Design    Canada    Coldwell Banker LLC    776074    497604 ULTIMATE SERVICE   
Canada    Coldwell Banker LLC    837398    493320 ULTIMATE SERVICE & Color
Design    Canada    Coldwell Banker LLC    837399    493319 ULTIMATE SERVICE &
Design    Canada    Coldwell Banker LLC    837397    493322 COLDWELL BANKER   
Caribbean Netherlands(Bonaire, St Eustatius, Saba)    Coldwell Banker LLC   
1091    COLDWELL BANKER CB & Design    Caribbean Netherlands(Bonaire, St
Eustatius, Saba)    Coldwell Banker LLC    1093    COLDWELL BANKER COMMERCIAL   
Caribbean Netherlands(Bonaire, St Eustatius, Saba)    Coldwell Banker LLC   
1092    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Caribbean
Netherlands(Bonaire, St Eustatius, Saba)    Coldwell Banker LLC    1094   
COLDWELL BANKER    Cayman Islands    Coldwell Banker LLC       1346215 COLDWELL
BANKER CB & Design    Cayman Islands    Coldwell Banker LLC       1273340
COLDWELL BANKER COMMERCIAL & Design    Cayman Islands    Coldwell Banker LLC   
   1346216 COLDWELL BANKER PREVIEWS    Cayman Islands    Coldwell Banker LLC   
   2150408 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)
   Cayman Islands    Coldwell Banker LLC    2405562    2405562 COLDWELL BANKER
   Chile    Coldwell Banker LLC    364.683    798619 COLDWELL BANKER    Chile   
Coldwell Banker LLC    436.731    867243 COLDWELL BANKER CB & Design    Chile   
Coldwell Banker LLC    361.092    798620 COLDWELL BANKER CB & Design    Chile   
Coldwell Banker LLC    436.732    867248



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER COMMERCIAL    Chile    Coldwell Banker LLC    436.728    867246
COLDWELL BANKER COMMERCIAL    Chile    Coldwell Banker LLC    436.727    867247
COLDWELL BANKER PREVIEWS    Chile    Coldwell Banker LLC    436.730    867244
COLDWELL BANKER PREVIEWS    Chile    Coldwell Banker LLC    436.729    867245
COLDWELL BANKER    China (People’s Republic)    Coldwell Banker LLC    940002713
   508584 COLDWELL BANKER    China (People’s Republic)    Coldwell Banker LLC   
93068431    779263 COLDWELL BANKER CB & Design    China (People’s Republic)   
Coldwell Banker LLC    9306842    779264 COLDWELL BANKER COMMERCIAL    China
(People’s Republic)    Coldwell Banker LLC    9900020454    1487631 COLDWELL
BANKER COMMERCIAL    China (People’s Republic)    Coldwell Banker LLC    8903351
   508583 COLDWELL BANKER PREVIEWS    China (People’s Republic)    Coldwell
Banker LLC    9900020455    1487632 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    China (People’s Republic)    Coldwell Banker LLC    4991661
   4991661 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    China
(People’s Republic)    Coldwell Banker LLC    4991660    4991660 COLDWELL BANKER
   Colombia    Coldwell Banker LLC    96 058579    200927 COLDWELL BANKER   
Colombia    Coldwell Banker LLC    96 058578    201244 COLDWELL BANKER CB &
Design    Colombia    Coldwell Banker LLC    96 058580    200951 COLDWELL BANKER
CB & Design    Colombia    Coldwell Banker LLC    96 058581    200508 COLDWELL
BANKER COMMERCIAL    Colombia    Coldwell Banker LLC    98 075971    226236
COLDWELL BANKER COMMERCIAL    Colombia    Coldwell Banker LLC    98 075970   
226225 COLDWELL BANKER PREVIEWS    Colombia    Coldwell Banker LLC    98 075973
   226234 COLDWELL BANKER PREVIEWS    Colombia    Coldwell Banker LLC    98
075972    226235 COLDWELL BANKER    Costa Rica    Coldwell Banker LLC      
111085 COLDWELL BANKER    Costa Rica    Coldwell Banker LLC       111083
COLDWELL BANKER CB & Design    Costa Rica    Coldwell Banker LLC       111106
COLDWELL BANKER CB & Design    Costa Rica    Coldwell Banker LLC       111986
COLDWELL BANKER CB & Design in 3D    Costa Rica    Coldwell Banker LLC   
2012-0010335   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER COMMERCIAL    Costa Rica    Coldwell Banker LLC       111086
COLDWELL BANKER COMMERCIAL    Costa Rica    Coldwell Banker LLC       111088
COLDWELL BANKER PREVIEWS    Costa Rica    Coldwell Banker LLC       111087
COLDWELL BANKER PREVIEWS    Costa Rica    Coldwell Banker LLC       111084
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Costa Rica   
Coldwell Banker LLC    0005958    165288 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Costa Rica    Coldwell Banker LLC    0005959
   165450 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D   
Costa Rica    Coldwell Banker LLC    2012-0010336    COLDWELL BANKER    Croatia
   Coldwell Banker LLC    Z20051853A    Z20051853 COLDWELL BANKER CB & Design   
Croatia    Coldwell Banker LLC    Z20051854A    Z20051854 COLDWELL BANKER
COMMERCIAL    Croatia    Coldwell Banker LLC    Z20051855A    Z20051855 COLDWELL
BANKER PREVIEWS INTERNATIONAL    Croatia    Coldwell Banker LLC    Z20051856A   
Z20051856 COLDWELL BANKER    Cuba    Coldwell Banker LLC    528/2012    COLDWELL
BANKER    Curacao    Coldwell Banker LLC    d-700505    13093 COLDWELL BANKER
CB & Design    Curacao    Coldwell Banker LLC    D-700507    13095 COLDWELL
BANKER COMMERCIAL    Curacao    Coldwell Banker LLC    D-700506    13094
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Curacao    Coldwell
Banker LLC    D-600060    11910 COLDWELL BANKER    Cyprus, Republic of   
Coldwell Banker LLC    50980    50980 COLDWELL BANKER    Cyprus, Republic of   
Coldwell Banker LLC    50979    50979 COLDWELL BANKER CB & Design    Cyprus,
Republic of    Coldwell Banker LLC    50981    50981 COLDWELL BANKER CB & Design
   Cyprus, Republic of    Coldwell Banker LLC    50982    50982 COLDWELL BANKER
COMMERCIAL    Cyprus, Republic of    Coldwell Banker LLC    50983    50983
COLDWELL BANKER COMMERCIAL    Cyprus, Republic of    Coldwell Banker LLC   
50984    50984 COLDWELL BANKER PREVIEWS    Cyprus, Republic of    Coldwell
Banker LLC    50985    50985



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration No.

COLDWELL BANKER PREVIEWS    Cyprus, Republic of    Coldwell Banker LLC    50986
   50986 COLDWELL BANKER    Czech Republic    Coldwell Banker LLC    155320   
235825 COLDWELL BANKER    Denmark    Coldwell Banker LLC    06134/1998    VR
1999 02179 COLDWELL BANKER CB & Design    Denmark    Coldwell Banker LLC   
01635/98    VR 1999 02180 COLDWELL BANKER COMMERCIAL    Denmark    Coldwell
Banker LLC    01632/98    VR 1999 02177 COLDWELL BANKER PREVIEWS    Denmark   
Coldwell Banker LLC    01633/98    VR 1999 02178 COLDWELL BANKER    Dominica   
Coldwell Banker Corporation*    5/99    5/99 COLDWELL BANKER CB & Design   
Dominica    Coldwell Banker Corporation*    4/99    4/99 COLDWELL BANKER
COMMERCIAL & Design    Dominica    Coldwell Banker Corporation*    2/99    2/99
COLDWELL BANKER PREVIEWS    Dominica    Coldwell Banker Corporation*    3/99   
3/99 COLDWELL BANKER    Dominican Republic    Coldwell Banker LLC    363968   
93287 COLDWELL BANKER CB & Design    Dominican Republic    Coldwell Banker LLC
   99146747    93,286 COLDWELL BANKER COMMERCIAL    Dominican Republic   
Coldwell Banker Corporation*       98,889 COLDWELL BANKER COMMERCIAL   
Dominican Republic    Coldwell Banker LLC       99,423 COLDWELL BANKER PREVIEWS
   Dominican Republic    Coldwell Banker LLC    49668    95,526 COLDWELL BANKER
PREVIEWS    Dominican Republic    Coldwell Banker LLC    49664    95,525
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Dominican Republic
   Coldwell Banker LLC    05073399    152384 COLDWELL BANKER    Ecuador   
Coldwell Banker LLC    92102    66 COLDWELL BANKER    Ecuador    Coldwell Banker
LLC    92103    65 COLDWELL BANKER CB & Design    Ecuador    Coldwell Banker LLC
   92104    64 COLDWELL BANKER CB & Design    Ecuador    Coldwell Banker LLC   
92105    63 COLDWELL BANKER COMMERCIAL    Ecuador    Coldwell Banker LLC   
92106    61 COLDWELL BANKER COMMERCIAL    Ecuador    Coldwell Banker LLC   
92107    62 COLDWELL BANKER PREVIEWS    Ecuador    Coldwell Banker LLC    92100
   68 COLDWELL BANKER PREVIEWS    Ecuador    Coldwell Banker LLC    92101    67
COLDWELL BANKER    Egypt    Coldwell Banker LLC    127339    127339



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration No.

COLDWELL BANKER CB & Design    Egypt    Coldwell Banker LLC    127340    127340
COLDWELL BANKER COMMERCIAL    Egypt    Coldwell Banker LLC    127337    127337
COLDWELL BANKER PREVIEWS    Egypt    Coldwell Banker LLC    127338    127338
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Egypt    Coldwell
Banker LLC    180510    180510 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Egypt    Coldwell Banker LLC    180511    180511 COLDWELL BANKER    El
Salvador    Coldwell Banker LLC    1679-98    35 BOOK 109 COLDWELL BANKER    El
Salvador    Coldwell Banker LLC    1678-98    38 BOOK 112 COLDWELL BANKER CB &
Design    El Salvador    Coldwell Banker LLC    1697-98    241 BOOK 121 COLDWELL
BANKER CB & Design    El Salvador    Coldwell Banker LLC    1698-98    167 BOOK
127 COLDWELL BANKER COMMERCIAL    El Salvador    Coldwell Banker LLC    1700-98
   135 BOOK 112 COLDWELL BANKER COMMERCIAL    El Salvador    Coldwell Banker LLC
   1699-98    125 BOOK 112 COLDWELL BANKER PREVIEWS    El Salvador    Coldwell
Banker LLC    1701-98    225 BOOK 111 COLDWELL BANKER PREVIEWS    El Salvador   
Coldwell Banker LLC    1680-98    124 BOOK 112 COLDWELL BANKER    Estonia   
Coldwell Banker LLC    9801766    31481 COLDWELL BANKER CB & Design    Estonia
   Coldwell Banker LLC    9801767    31482 COLDWELL BANKER COMMERCIAL    Estonia
   Coldwell Banker LLC    9801768    31483 COLDWELL BANKER PREVIEWS    Estonia
   Coldwell Banker LLC    9801769    31484 COLDWELL BANKER    European Community
   Coldwell Banker LLC    EU 129197    129197 COLDWELL BANKER CB & Design   
European Community    Coldwell Banker LLC    126821    126821 COLDWELL BANKER
CB & Design in 3D (B&W)    European Community    Coldwell Banker LLC   
010628212    010628212 COLDWELL BANKER COMMERCIAL    European Community   
Coldwell Banker LLC    896621    896621 COLDWELL BANKER COMMERCIAL CB & Design
   European Community    Coldwell Banker LLC    5237029    5237029 COLDWELL
BANKER COMMERCIAL CB & Design in 3D (B&W)    European Community    Coldwell
Banker LLC    010628279    010628279 COLDWELL BANKER PREVIEWS    European
Community    Coldwell Banker LLC    685040    685040



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    European Community
   Coldwell Banker LLC    4725041    4725041 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design in 3D    European Community    Coldwell Banker
LLC    011298049    COLDWELL BANKER WE NEVER STOP MOVING    European Community
   Coldwell Banker LLC    008689201    008689201 COLDWELL BANKER YOUR PERFECT
PARTNER    European Community    Coldwell Banker LLC    008688855    008688855
WE NEVER STOP MOVING    European Community    Coldwell Banker LLC    011273174
   COLDWELL BANKER    Fiji    Coldwell Banker LLC    268/98    268/98 COLDWELL
BANKER CB & Design    Fiji    Coldwell Banker LLC    269/98    269/98 COLDWELL
BANKER COMMERCIAL    Fiji    Coldwell Banker LLC    271/98    271/98 COLDWELL
BANKER PREVIEWS    Fiji    Coldwell Banker LLC    270/98    270/98 COLDWELL
BANKER    Finland    Coldwell Banker LLC    T199802570    214283 COLDWELL BANKER
CB & Design    Finland    Coldwell Banker LLC    T199802571    216563 COLDWELL
BANKER COMMERCIAL    Finland    Coldwell Banker LLC    T199802572    214284
COLDWELL BANKER PREVIEWS    Finland    Coldwell Banker LLC    T199802573   
214285 CB & Design    France    Coldwell Banker LLC       1205212 COLDWELL
BANKER    France    Coldwell Banker LLC    631430    1205213 COLDWELL BANKER
COMMERCIAL    France    Coldwell Banker LLC    98765497    98765497 COLDWELL
BANKER COMMERCIAL & Design    France    Coldwell Banker LLC    129049    1528876
COLDWELL BANKER IMMOBILIER & Design    France    Coldwell Banker LLC    00306099
   00306099 COLDWELL BANKER PREVIEWS    France    Coldwell Banker LLC   
97703397    97703397 COLDWELL BANKER PREVIEWS    France    Coldwell Banker LLC
   97703392    97703392 COLDWELL BANKER    Gambia    Coldwell Banker LLC   
2012/00322    COLDWELL BANKER CB & Design in 3D    Gambia    Coldwell Banker LLC
   2012/00325    COLDWELL BANKER COMMERCIAL    Gambia    Coldwell Banker LLC   
2012/00323   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER COMMERCIAL CB & Design in 3D    Gambia    Coldwell Banker LLC   
2012/00324    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Gambia
   Coldwell Banker LLC    2012/00320    COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design in 3D    Gambia    Coldwell Banker LLC    2012/00321    COLDWELL
BANKER    Georgia    Coldwell Banker LLC    34736    16868 COLDWELL BANKER CB &
Design    Georgia    Coldwell Banker LLC    34739    16871 COLDWELL BANKER
COMMERCIAL    Georgia    Coldwell Banker LLC    34737    16869 COLDWELL BANKER
PREVIEWS INTERNATIONAL    Georgia    Coldwell Banker LLC    34738    16870
COLDWELL    Germany    Coldwell Banker LLC    C41 447/36Wz    2021170 COLDWELL
BANKER    Germany    Coldwell Banker LLC    398 21 061.6    398 21 061 COLDWELL
BANKER CB & Design    Germany    Coldwell Banker LLC    398 21 062.4    298 21
062 COLDWELL BANKER COMMERCIAL    Germany    Coldwell Banker LLC    398 21 063.2
   398 21 063 COLDWELL BANKER PREVIEWS    Germany    Coldwell Banker LLC    398
21 064.0    398 21 064 COLDWELL BANKER    Ghana    Coldwell Banker LLC   
1334/10    COLDWELL BANKER    Ghana    Coldwell Banker LLC    1333/10   
COLDWELL BANKER CB & Design    Ghana    Coldwell Banker LLC    1328/10   
COLDWELL BANKER CB & Design    Ghana    Coldwell Banker LLC    1327/10   
COLDWELL BANKER COMMERCIAL    Ghana    Coldwell Banker LLC    1331/10   
COLDWELL BANKER COMMERCIAL    Ghana    Coldwell Banker LLC    1332/10   
COLDWELL BANKER COMMERCIAL CB & Design    Ghana    Coldwell Banker LLC   
1330/10    COLDWELL BANKER COMMERCIAL CB & Design    Ghana    Coldwell Banker
LLC    1329/10    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Ghana    Coldwell Banker LLC    1325/10    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Ghana    Coldwell Banker LLC    1326/10   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER    Gibraltar    Coldwell Banker LLC    9290    9290 COLDWELL
BANKER    Gibraltar    Coldwell Banker LLC    9288    9288 COLDWELL BANKER CB &
Design    Gibraltar    Coldwell Banker LLC    9291    9291 COLDWELL BANKER CB &
Design    Gibraltar    Coldwell Banker LLC    9286    9286 COLDWELL BANKER
COMMERCIAL    Gibraltar    Coldwell Banker LLC    9292    9292 COLDWELL BANKER
COMMERCIAL & Design    Gibraltar    Coldwell Banker LLC    9287    9287 COLDWELL
BANKER    Greece    Coldwell Banker LLC    144555    144555 COLDWELL BANKER   
Grenada    Coldwell Banker LLC       250/1997 COLDWELL BANKER    Grenada   
Coldwell Banker LLC       251/1997 COLDWELL BANKER CB & Design    Grenada   
Coldwell Banker LLC       249/1997 COLDWELL BANKER    Guatemala    Coldwell
Banker LLC    98-1626    106212 COLDWELL BANKER    Guatemala    Coldwell Banker
LLC    98-1625    118092 COLDWELL BANKER CB & Design    Guatemala    Coldwell
Banker LLC    98-1620    106207 COLDWELL BANKER CB & Design    Guatemala   
Coldwell Banker LLC    98-1619    106206 COLDWELL BANKER COMMERCIAL    Guatemala
   Coldwell Banker LLC    98-1624    106211 COLDWELL BANKER COMMERCIAL   
Guatemala    Coldwell Banker LLC    98-1623    106210 COLDWELL BANKER PREVIEWS
   Guatemala    Coldwell Banker LLC    98-1621    106208 COLDWELL BANKER
PREVIEWS    Guatemala    Coldwell Banker LLC    98-1622    106209 COLDWELL
BANKER    Guyana    Coldwell Banker Corporation*    17,134A    17,134A COLDWELL
BANKER CB & Design    Guyana    Coldwell Banker Corporation*    17,135A   
17,135A COLDWELL BANKER COMMERCIAL    Guyana    Coldwell Banker Corporation*   
17,133A    17,133A COLDWELL BANKER PREVIEWS    Guyana    Coldwell Banker
Corporation*    17,132A    17,132A COLDWELL BANKER    Haiti    Coldwell Banker
LLC    899    83/160 COLDWELL BANKER    Haiti    Coldwell Banker LLC    898   
82/160 COLDWELL BANKER CB & Design    Haiti    Coldwell Banker LLC    901   
85/160 COLDWELL BANKER CB & Design    Haiti    Coldwell Banker LLC    900   
84/160 COLDWELL BANKER COMMERCIAL    Haiti    Coldwell Banker LLC    491   
391/162 COLDWELL BANKER COMMERCIAL    Haiti    Coldwell Banker LLC    492   
390/162 COLDWELL BANKER PREVIEWS    Haiti    Coldwell Banker LLC    541-A   
112-148



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

INTERNATIONAL COLDWELL BANKER PREVIEWS INTERNATIONAL    Haiti    Coldwell Banker
LLC    542-A    113-148 COLDWELL BANKER    Honduras    Coldwell Banker LLC   
3471/98    5039 COLDWELL BANKER    Honduras    Coldwell Banker LLC    3470/98   
72784 COLDWELL BANKER CB & Design    Honduras    Coldwell Banker LLC    3469/98
   5595 COLDWELL BANKER CB & Design    Honduras    Coldwell Banker LLC   
3468/98    73346 COLDWELL BANKER COMMERCIAL    Honduras    Coldwell Banker LLC
   3467/98    72879 COLDWELL BANKER COMMERCIAL    Honduras    Coldwell Banker
LLC    3480/98    5038 COLDWELL BANKER PREVIEWS    Honduras    Coldwell Banker
LLC    3472/98    72783 COLDWELL BANKER PREVIEWS    Honduras    Coldwell Banker
LLC    3479/98    5040 CB & Design    Hong Kong    Coldwell Banker LLC   
5846/92    03512 COLDWELL BANKER    Hong Kong    Coldwell Banker LLC    10946/98
   05705 COLDWELL BANKER    Hong Kong    Coldwell Banker LLC    5842/92    04023
COLDWELL BANKER CB & Design    Hong Kong    Coldwell Banker LLC    10948/98   
09131 COLDWELL BANKER CB & Design    Hong Kong    Coldwell Banker LLC    5845/92
   03511 COLDWELL BANKER COMMERCIAL    Hong Kong    Coldwell Banker LLC   
10947/98    09130 COLDWELL BANKER COMMERCIAL    Hong Kong    Coldwell Banker LLC
   5843/92    04024 COLDWELL BANKER COMMERCIAL & Design    Hong Kong    Coldwell
Banker LLC    5844/92    04025 COLDWELL BANKER PREVIEWS    Hong Kong    Coldwell
Banker LLC    10949/98    09681 COLDWELL BANKER PREVIEWS    Hong Kong   
Coldwell Banker LLC    10950/98    09682 COLDWELL BANKER    India    Coldwell
Banker Corporation*    1241393    1241393 COLDWELL BANKER    India    Coldwell
Banker Corporation*    744350    744350 COLDWELL BANKER CB & Design    India   
Coldwell Banker Corporation*    744349    744349 COLDWELL BANKER CB & Design   
India    Coldwell Banker Corporation*    1241395    1241395 COLDWELL BANKER CB &
Design in 3D    India    Coldwell Banker LLC    02429351    COLDWELL BANKER CB &
Design in 3D    India    Coldwell Banker LLC    02429350    COLDWELL BANKER
COMMERCIAL    India    Coldwell Banker Corporation*    1483273    1483273



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    India    Coldwell Banker Corporation*    1289307
   520710 COLDWELL BANKER COMMERCIAL CB & Design    India    Coldwell Banker
Corporation*    1483274    1483274 COLDWELL BANKER COMMERCIAL CB & Design   
India    Coldwell Banker Corporation*    1483272    1483272 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    India    Coldwell Banker
Corporation*    1397467    1397467 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design in 3D    India    Coldwell Banker LLC    02429353    COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    India    Coldwell
Banker LLC    02429352    COLDWELL BANKER    Indonesia    Coldwell Banker LLC   
D98-14058    IDM000159048 COLDWELL BANKER    Indonesia    Coldwell Banker LLC   
J96-25793    IDM000087139 COLDWELL BANKER & Design    Indonesia    Coldwell
Banker LLC    D98-06222    IDM000199247 COLDWELL BANKER CB & Design    Indonesia
   Coldwell Banker LLC    J96-25794    IDM000087138 COLDWELL BANKER COMMERCIAL
   Indonesia    Coldwell Banker LLC    J98-15117    IDM000216376 COLDWELL BANKER
COMMERCIAL & Design    Indonesia    Coldwell Banker LLC    D98-15684   
IDM000025909 COLDWELL BANKER PREVIEWS    Indonesia    Coldwell Banker LLC   
D98-14057    IDM000216375 COLDWELL BANKER PREVIEWS    Indonesia    Coldwell
Banker LLC    D98-14056    IDM000183166 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Indonesia    Coldwell Banker LLC    J05-26943    IDM000130451
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Indonesia   
Coldwell Banker LLC    D05-26944    IDM000130452 COLDWELL BANKER PROPERTI & CB
Design    Indonesia    Coldwell Banker LLC    20822-20970    IDM000332298
COLDWELL BANKER    Ireland    Coldwell Banker LLC    3113/98    210114 COLDWELL
BANKER CB & Design    Ireland    Coldwell Banker LLC    3114/98    210115
COLDWELL BANKER COMMERCIAL    Ireland    Coldwell Banker LLC    3115/98   
210116



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER PREVIEWS    Ireland    Coldwell Banker LLC    3116/98    210117
COLDWELL BANKER    Israel    Coldwell Banker LLC    125385    125385 COLDWELL
BANKER    Israel    Coldwell Banker LLC    125382    125382 COLDWELL BANKER CB &
Design    Israel    Coldwell Banker LLC    185105    185105 COLDWELL BANKER CB &
Design    Israel    Coldwell Banker LLC    185106    185106 COLDWELL BANKER
COMMERCIAL    Israel    Coldwell Banker LLC    125383    125383 COLDWELL BANKER
COMMERCIAL    Israel    Coldwell Banker LLC    125380    125380 COLDWELL BANKER
PREVIEWS    Israel    Coldwell Banker LLC    125384    125384 COLDWELL BANKER
PREVIEWS    Israel    Coldwell Banker LLC    125381    125381 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Israel    Coldwell Banker LLC   
184492    184492 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Israel    Coldwell Banker LLC    184491    184491 CB & Design    Italy   
Coldwell Banker LLC       0001480829 COLDWELL BANKER    Italy    Coldwell Banker
LLC       0001480828 COLDWELL BANKER    Italy    Coldwell Banker LLC    VI98C
000302    1319921 COLDWELL BANKER CB & Design    Italy    Coldwell Banker LLC   
VI98C 000303    1319940 COLDWELL BANKER COMMERCIAL    Italy    Coldwell Banker
LLC    VI98C 000305    1319942 COLDWELL BANKER PREVIEWS    Italy    Coldwell
Banker LLC    VI98C 000304    1319941 COLDWELL BANKER    Jamaica    Coldwell
Banker LLC    16/2432    34052 COLDWELL BANKER    Jamaica    Coldwell Banker LLC
   41298    41298 COLDWELL BANKER CB & Design    Jamaica    Coldwell Banker LLC
   16/2433    32897 COLDWELL BANKER CB & Design in 3D    Jamaica    Coldwell
Banker LLC    61378    COLDWELL BANKER COMMERCIAL    Jamaica    Coldwell Banker
LLC    16/2606    35277 COLDWELL BANKER PREVIEWS    Jamaica    Coldwell Banker
LLC    16/2469    35961 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
   Jamaica    Coldwell Banker LLC    0467660    47660 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design in 3D    Jamaica    Coldwell Banker LLC    61379
  



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER    Japan    Coldwell Banker LLC    8-126344    4234028 COLDWELL
BANKER CB & Design    Japan    Coldwell Banker LLC    10-080818    4406318
COLDWELL BANKER CB & Design    Japan    Coldwell Banker LLC    8-126345   
4234029 COLDWELL BANKER COMMERCIAL    Japan    Coldwell Banker LLC    10-080817
   4406317 COLDWELL BANKER PREVIEWS    Japan    Coldwell Banker LLC    10-080816
   4406316 PREVIEWS    Japan    Coldwell Banker LLC    59-133140    2111528
COLDWELL BANKER    Jordan    Coldwell Banker LLC    56186    56186 COLDWELL
BANKER    Jordan    Coldwell Banker LLC    78572    78572 COLDWELL BANKER CB &
Design    Jordan    Coldwell Banker LLC    56185    56185 COLDWELL BANKER CB &
Design    Jordan    Coldwell Banker LLC    78571    78571 COLDWELL BANKER
COMMERCIAL    Jordan    Coldwell Banker LLC    55484    55484 COLDWELL BANKER
COMMERCIAL    Jordan    Coldwell Banker LLC    78574    78574 COLDWELL BANKER
PREVIEWS    Jordan    Coldwell Banker LLC    55485    55485 COLDWELL BANKER
PREVIEWS INTERNATIONAL    Jordan    Coldwell Banker LLC    79149    79149
COLDWELL BANKER PREVIEWS INTERNATIONAL    Jordan    Coldwell Banker LLC    78573
   78573 COLDWELL BANKER    Kazakhstan    Coldwell Banker LLC    41452    29047
COLDWELL BANKER CB & Design    Kazakhstan    Coldwell Banker LLC    41453   
29048 COLDWELL BANKER COMMERCIAL    Kazakhstan    Coldwell Banker LLC    41454
   29049 COLDWELL BANKER COMMERCIAL CB & Design    Kazakhstan    Coldwell Banker
LLC    41455    28866 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
   Kazakhstan    Coldwell Banker LLC    41456    29338 COLDWELL BANKER    Kenya
   Coldwell Banker LLC    76263    COLDWELL BANKER CB & Design in 3D    Kenya   
Coldwell Banker LLC    76261    COLDWELL BANKER COMMERCIAL    Kenya    Coldwell
Banker LLC    76260    COLDWELL BANKER COMMERCIAL CB & Design in 3D    Kenya   
Coldwell Banker LLC    76259   



--------------------------------------------------------------------------------

Trademark

 

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)   Kenya   
Coldwell Banker LLC    76262    COLDWELL BANKER   Kiribati    Coldwell Banker
Corporation*    1561    1561 COLDWELL BANKER CB & Design   Kiribati    Coldwell
Banker LLC    1560    1560 COLDWELL BANKER COMMERCIAL   Kiribati    Coldwell
Banker LLC    1559    1559 COLDWELL BANKER PREVIEWS   Kiribati    Coldwell
Banker LLC    1655    1655 COLDWELL BANKER   Korea, Democratic People’s Republic
of    Coldwell Banker LLC    18998    10134 COLDWELL BANKER CB & Design   Korea,
Democratic People’s Republic of    Coldwell Banker LLC    18997    10133
COLDWELL BANKER COMMERCIAL   Korea, Democratic People’s Republic of    Coldwell
Banker LLC    18995    10131 COLDWELL BANKER PREVIEWS   Korea, Democratic
People’s Republic of    Coldwell Banker LLC    18996    10132 CB & Design  
Korea, Republic of    Coldwell Banker LLC    1990-1839    15101 COLDWELL BANKER
  Korea, Republic of    Coldwell Banker LLC    1988-001212    10506 COLDWELL
BANKER (in Korean)   Korea, Republic of    Coldwell Banker LLC    1996-3371   
41-39983 COLDWELL BANKER CB & Design   Korea, Republic of    Coldwell Banker LLC
   1990-001840    15102 COLDWELL BANKER COMMERCIAL   Korea, Republic of   
Coldwell Banker LLC    4520062798    4521287 COLDWELL BANKER COMMERCIAL & Design
  Korea, Republic of    Coldwell Banker LLC    1988-001210    10504 COLDWELL
BANKER COMMERCIAL CB & Design   Korea, Republic of    Coldwell Banker LLC   
4520062800    4520883 COLDWELL BANKER PREVIEWS   Korea, Republic of    Coldwell
Banker LLC    1998-1730    56325 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design   Korea, Republic of    Coldwell Banker LLC    4520074781   
4526152 COLDWELL BANKER   Kosovo    Coldwell Banker LLC    1103    274 COLDWELL
BANKER CB & Design   Kosovo    Coldwell Banker LLC    1104    275



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER COMMERCIAL    Kosovo    Coldwell Banker LLC    1105    276
COLDWELL BANKER PREVIEWS INTERNATIONAL    Kosovo    Coldwell Banker LLC    1102
   273 COLDWELL BANKER    Kuwait    Coldwell Banker LLC    36128    32264
COLDWELL BANKER CB & Design    Kuwait    Coldwell Banker LLC    36129    32384
COLDWELL BANKER COMMERCIAL    Kuwait    Coldwell Banker LLC    57402    59879
COLDWELL BANKER COMMERCIAL CB & Design    Kuwait    Coldwell Banker LLC    61814
   55596 COLDWELL BANKER    Latvia    Coldwell Banker LLC    M981682    M44821
COLDWELL BANKER CB & Design    Latvia    Coldwell Banker LLC    M981683   
M44822 COLDWELL BANKER COMMERCIAL    Latvia    Coldwell Banker LLC    M981684   
M44823 COLDWELL BANKER PREVIEWS    Latvia    Coldwell Banker LLC    M981685   
M44824 COLDWELL BANKER    Lebanon    Coldwell Banker LLC       91112 COLDWELL
BANKER CB & Design    Lebanon    Coldwell Banker LLC       91110 COLDWELL BANKER
COMMERCIAL    Lebanon    Coldwell Banker LLC       91109 COLDWELL BANKER
COMMERCIAL CB & Design    Lebanon    Coldwell Banker LLC       91111 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Lebanon    Coldwell Banker
LLC    3245    107129 COLDWELL BANKER    Libya    Coldwell Banker LLC    15288
   COLDWELL BANKER    Libya    Coldwell Banker LLC    15287    COLDWELL BANKER
CB & Design    Libya    Coldwell Banker LLC    15290    COLDWELL BANKER CB &
Design    Libya    Coldwell Banker LLC    15289    COLDWELL BANKER COMMERCIAL   
Libya    Coldwell Banker LLC    15292    COLDWELL BANKER COMMERCIAL    Libya   
Coldwell Banker LLC    15291    COLDWELL BANKER COMMERCIAL CB & Design    Libya
   Coldwell Banker LLC    15294    COLDWELL BANKER COMMERCIAL CB & Design   
Libya    Coldwell Banker LLC    15293    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Libya    Coldwell Banker LLC    15295   



--------------------------------------------------------------------------------

Trademark

   Country Name   

Owner Name

   Application
No.    Registration
No. COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Libya   
Coldwell Banker LLC    15296    COLDWELL BANKER    Liechtenstein    Coldwell
Banker LLC       11457 COLDWELL BANKER CB & Design    Liechtenstein    Coldwell
Banker LLC       11456 COLDWELL BANKER COMMERCIAL    Liechtenstein    Coldwell
Banker LLC       11455 COLDWELL BANKER PREVIEWS    Liechtenstein    Coldwell
Banker LLC       11458 COLDWELL BANKER    Lithuania    Coldwell Banker LLC   
20051127    53330 COLDWELL BANKER CB & Design (black on white)    Lithuania   
Coldwell Banker LLC    20051126    53329 COLDWELL BANKER COMMERCIAL    Lithuania
   Coldwell Banker LLC    20051128    53331 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Lithuania    Coldwell Banker LLC    20051129    53158 COLDWELL
BANKER    Macau    Coldwell Banker Corporation*    4844    4844 COLDWELL BANKER
   Macau    Coldwell Banker Corporation*    4843    4843 COLDWELL BANKER CB &
Design    Macau    Coldwell Banker Corporation*    4842    4842 COLDWELL BANKER
CB & Design    Macau    Coldwell Banker Corporation*    4841    4841 COLDWELL
BANKER COMMERCIAL    Macau    Coldwell Banker Corporation*    4837    4837
COLDWELL BANKER COMMERCIAL    Macau    Coldwell Banker Corporation*    4838   
4838 COLDWELL BANKER PREVIEWS    Macau    Coldwell Banker Corporation*    4840
   4840 COLDWELL BANKER PREVIEWS    Macau    Coldwell Banker Corporation*   
4839    4839 COLDWELL BANKER    Macedonia    Coldwell Banker Corporation*   
2005/839    13238 COLDWELL BANKER CB & Design    Macedonia    Coldwell Banker
Corporation*    2005/838    13237 COLDWELL BANKER COMMERCIAL    Macedonia   
Coldwell Banker Corporation*    2005/837    13236 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Macedonia    Coldwell Banker Corporation*    2005/836    13235
COLDWELL BANKER    Malaysia    Coldwell Banker LLC    88-02130    88-02130
COLDWELL BANKER CB & Design    Malaysia    Coldwell Banker Corporation*   
98011330    COLDWELL BANKER CB & Design    Malaysia    Coldwell Banker LLC   
98-11342    98-11342



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER CB & Design in 3D (series of 2)    Malaysia    Coldwell Banker
LLC    2012019367    COLDWELL BANKER CB & Design in 3D (series of 2)    Malaysia
   Coldwell Banker LLC    2012019366    COLDWELL BANKER COMMERCIAL    Malaysia
   Coldwell Banker LLC    98-11345    98-11345 COLDWELL BANKER COMMERCIAL   
Malaysia    Coldwell Banker LLC    98-11346    98-11346 COLDWELL BANKER
COMMERCIAL & Design    Malaysia    Coldwell Banker LLC    88-02131    88-02131
COLDWELL BANKER PREVIEWS    Malaysia    Coldwell Banker LLC    98-11344   
98-11344 COLDWELL BANKER PREVIEWS    Malaysia    Coldwell Banker LLC    98-11343
   98-11343 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D
(series of 2)    Malaysia    Coldwell Banker LLC    2012019365    COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D (series of 2)    Malaysia
   Coldwell Banker LLC    2012019368    COLDWELL BANKER    Malta    Coldwell
Banker Corporation*    31125    31125 COLDWELL BANKER CB & Design    Malta   
Coldwell Banker Corporation*    31124    31124 COLDWELL BANKER COMMERCIAL   
Malta    Coldwell Banker Corporation*    31122    31122 COLDWELL BANKER PREVIEWS
   Malta    Coldwell Banker Corporation*    31123    31123 COLDWELL BANKER   
Mexico    Coldwell Banker LLC    151921    461261 COLDWELL BANKER    Mexico   
Coldwell Banker LLC    151922    461262 COLDWELL BANKER BIENES RAICES & Design
   Mexico    Coldwell Banker LLC    454608    689478 COLDWELL BANKER BIENES
RAICES & Design    Mexico    Coldwell Banker LLC    454607    692903 COLDWELL
BANKER CB & Design    Mexico    Coldwell Banker LLC    219301    544515 COLDWELL
BANKER CB & Design    Mexico    Coldwell Banker LLC    220127    495425 COLDWELL
BANKER CB & Design in 3D    Mexico    Coldwell Banker LLC    1321358    COLDWELL
BANKER CB & Design in 3D    Mexico    Coldwell Banker LLC    1321360    COLDWELL
BANKER COMMERCIAL & Design    Mexico    Coldwell Banker LLC    164949    467981



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Mexico    Coldwell
Banker LLC    747843    915748 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Mexico    Coldwell Banker LLC    747841    915747 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Mexico    Coldwell Banker LLC
   1321359    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D   
Mexico    Coldwell Banker LLC    1321362    PREVIEWS    Mexico    Coldwell
Banker LLC    213822    503301 PREVIEWS    Mexico    Coldwell Banker LLC   
213821    493374 COLDWELL BANKER    Moldova    Coldwell Banker LLC    019696   
16860 COLDWELL BANKER CB & Design    Moldova    Coldwell Banker LLC    019694   
17082 COLDWELL BANKER COMMERCIAL    Moldova    Coldwell Banker LLC    019695   
16863 COLDWELL BANKER COMMERCIAL CB & Design    Moldova    Coldwell Banker LLC
   019697    17083 COLDWELL BANKER    Monaco    Coldwell Banker LLC    019080   
9818972 COLDWELL BANKER    Monaco    Coldwell Banker LLC    27749    0726256
COLDWELL BANKER CB & Design    Monaco    Coldwell Banker LLC    27752    0726259
COLDWELL BANKER COMMERCIAL    Monaco    Coldwell Banker LLC    27750    0726257
COLDWELL BANKER COMMERCIAL CB & Design    Monaco    Coldwell Banker LLC    27751
   0726258 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Monaco   
Coldwell Banker LLC    27753    0726260 COLDWELL BANKER    Montenegro   
Coldwell Banker LLC    1521/05    51779 COLDWELL BANKER CB & Design   
Montenegro    Coldwell Banker LLC    1520/05    51778 COLDWELL BANKER COMMERCIAL
   Montenegro    Coldwell Banker LLC    1522/05    51780 COLDWELL BANKER
PREVIEWS INTERNATIONAL    Montenegro    Coldwell Banker LLC    1523/05    51781
COLDWELL BANKER    Montserrat    Coldwell Banker LLC       3166 COLDWELL BANKER
CB & Design    Montserrat    Coldwell Banker LLC       3167



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER COMMERCIAL & Design    Montserrat    Coldwell Banker LLC      

COLDWELL BANKER

   Morocco    Coldwell Banker LLC    131001    131001

COLDWELL BANKER

   Morocco    Coldwell Banker LLC    95826    95826 COLDWELL BANKER CB & Design
   Morocco    Coldwell Banker LLC    130999    130999 COLDWELL BANKER CB &
Design    Morocco    Coldwell Banker LLC    95827    95827 COLDWELL BANKER
COMMERCIAL    Morocco    Coldwell Banker Corporation*    96356    96356 COLDWELL
BANKER PREVIEWS INTERNATIONAL    Morocco    Coldwell Banker Corporation*   
96357    96357 COLDWELL BANKER    New Zealand    Coldwell Banker LLC    272215
   272215 COLDWELL BANKER    New Zealand    Coldwell Banker LLC    182322   
182322 COLDWELL BANKER CB & Design    New Zealand    Coldwell Banker LLC   
272217    272217 COLDWELL BANKER CB & Design    New Zealand    Coldwell Banker
LLC    272216    272216 COLDWELL BANKER COMMERCIAL    New Zealand    Coldwell
Banker LLC    182323    182323 COLDWELL BANKER COMMERCIAL    New Zealand   
Coldwell Banker LLC    296127    296127 COLDWELL BANKER PREVIEWS    New Zealand
   Coldwell Banker LLC    296126    296126 COLDWELL BANKER PREVIEWS    New
Zealand    Coldwell Banker LLC    296125    296125 COLDWELL BANKER    Nicaragua
   Coldwell Banker LLC    98-00951    39849 COLDWELL BANKER    Nicaragua   
Coldwell Banker LLC    98-00950    39641 COLDWELL BANKER CB & Design   
Nicaragua    Coldwell Banker LLC    98-00956    40289 COLDWELL BANKER CB &
Design    Nicaragua    Coldwell Banker LLC    98-00957    40271 COLDWELL BANKER
COMMERCIAL    Nicaragua    Coldwell Banker LLC    98-00953    40325 COLDWELL
BANKER COMMERCIAL    Nicaragua    Coldwell Banker LLC    98-00952    39861
COLDWELL BANKER PREVIEWS    Nicaragua    Coldwell Banker Corporation*   
98-00954    39850 COLDWELL BANKER PREVIEWS    Nicaragua    Coldwell Banker LLC
   98-00955    39862 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Nicaragua    Coldwell Banker LLC    05-03745    0602020 COLDWELL BANKER   
Nigeria    Coldwell Banker LLC    F/TM/2010/11253    93474 COLDWELL BANKER   
Nigeria    Coldwell Banker LLC    F/TM/2010/11246    93478 COLDWELL BANKER CB &
Design    Nigeria    Coldwell Banker LLC    F/TM/2010/11247   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER CB & Design    Nigeria    Coldwell Banker LLC    F/TM/2010/11252
   93473 COLDWELL BANKER COMMERCIAL    Nigeria    Coldwell Banker LLC   
F/TM/2010/11250    93477 COLDWELL BANKER COMMERCIAL    Nigeria    Coldwell
Banker LLC    F/TM/2010/11999    93475 COLDWELL BANKER COMMERCIAL CB & Design   
Nigeria    Coldwell Banker LLC    F/TM/2010/11254    93472 COLDWELL BANKER
COMMERCIAL CB & Design    Nigeria    Coldwell Banker LLC    F/TM/2010/11249   
93484 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Nigeria   
Coldwell Banker LLC    F/TM/2010/11251    93476 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Nigeria    Coldwell Banker LLC   
F/TM/2010/11248    93479 COLDWELL BANKER    Norway    Coldwell Banker LLC   
9803109    193419 COLDWELL BANKER CB & Design    Norway    Coldwell Banker LLC
   9803112    193422 COLDWELL BANKER COMMERCIAL    Norway    Coldwell Banker LLC
   9803111    193421 COLDWELL BANKER PREVIEWS    Norway    Coldwell Banker LLC
   9803110    193420 COLDWELL BANKER    Oman    Coldwell Banker LLC    36879   
36879 COLDWELL BANKER    Oman    Coldwell Banker LLC    36880    36880 COLDWELL
BANKER CB & Design    Oman    Coldwell Banker LLC    36885    36885 COLDWELL
BANKER CB & Design    Oman    Coldwell Banker LLC    36886    36886 COLDWELL
BANKER COMMERCIAL    Oman    Coldwell Banker LLC    36881    36881 COLDWELL
BANKER COMMERCIAL    Oman    Coldwell Banker LLC    36882    36882 COLDWELL
BANKER PREVIEWS INTERNATIONAL    Oman    Coldwell Banker LLC    36883    36883
COLDWELL BANKER PREVIEWS INTERNATIONAL    Oman    Coldwell Banker LLC    36884
   36884 COLDWELL BANKER    Pakistan    Coldwell Banker LLC    150872    150872
COLDWELL BANKER CB & Design    Pakistan    Coldwell Banker LLC    150870   
150870 COLDWELL BANKER COMMERCIAL    Pakistan    Coldwell Banker LLC    150869
   150869 COLDWELL BANKER PREVIEWS    Pakistan    Coldwell Banker LLC    150871
   150871



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER    Panama    Coldwell Banker LLC    85645    85655 COLDWELL
BANKER    Panama    Coldwell Banker LLC    85644    85644 COLDWELL BANKER CB &
Design    Panama    Coldwell Banker LLC    84324    84324 COLDWELL BANKER CB &
Design    Panama    Coldwell Banker LLC    84325    84325 COLDWELL BANKER
COMMERCIAL    Panama    Coldwell Banker LLC    95108    95108 COLDWELL BANKER
COMMERCIAL    Panama    Coldwell Banker LLC    95111    95111 COLDWELL BANKER
PREVIEWS    Panama    Coldwell Banker LLC    95120    95120 COLDWELL BANKER
PREVIEWS    Panama    Coldwell Banker LLC    95119    95119 COLDWELL BANKER   
Papua New Guinea    Coldwell Banker LLC    A61877    A61877 COLDWELL BANKER   
Papua New Guinea    Coldwell Banker LLC    68023    A68023 COLDWELL BANKER CB &
Design    Papua New Guinea    Coldwell Banker Corporation*    A61878    A61878
COLDWELL BANKER CB & Design    Papua New Guinea    Coldwell Banker LLC    68024
   A68024 COLDWELL BANKER COMMERCIAL    Papua New Guinea    Coldwell Banker LLC
   A61875    A61875 COLDWELL BANKER PREVIEWS    Papua New Guinea    Coldwell
Banker LLC    A61876    A61876 COLDWELL BANKER    Paraguay    Coldwell Banker
LLC    27311    291782 COLDWELL BANKER    Paraguay    Coldwell Banker LLC   
27317    347454 COLDWELL BANKER CB & Design    Paraguay    Coldwell Banker LLC
   27314    344638 COLDWELL BANKER CB & Design    Paraguay    Coldwell Banker
LLC    27313    280547 COLDWELL BANKER COMMERCIAL    Paraguay    Coldwell Banker
LLC    27318    347453 COLDWELL BANKER COMMERCIAL    Paraguay    Coldwell Banker
LLC    27316    347455 COLDWELL BANKER PREVIEWS    Paraguay    Coldwell Banker
LLC    27315    347457 COLDWELL BANKER PREVIEWS    Paraguay    Coldwell Banker
LLC    27312    356214 COLDWELL BANKER    Peru    Coldwell Banker LLC    40118
   012571 COLDWELL BANKER    Peru    Coldwell Banker LLC    40117    040817
COLDWELL BANKER CB & Design    Peru    Coldwell Banker LLC    40120    041437
COLDWELL BANKER CB & Design    Peru    Coldwell Banker LLC    40119    012652
COLDWELL BANKER COMMERCIAL    Peru    Coldwell Banker LLC    068111    016046
COLDWELL BANKER COMMERCIAL    Peru    Coldwell Banker LLC    068027    050118



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration No.

COLDWELL BANKER COMMERCIAL CB & Design    Peru    Coldwell Banker LLC    331261
   50398 COLDWELL BANKER COMMERCIAL CB & Design    Peru    Coldwell Banker LLC
   331260    136447 COLDWELL BANKER PREVIEWS    Peru    Coldwell Banker LLC   
068109    016045 COLDWELL BANKER PREVIEWS    Peru    Coldwell Banker LLC   
068026    050117 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Peru    Coldwell Banker LLC    331256    50397 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Peru    Coldwell Banker LLC    331258   
137200 COLDWELL BANKER    Philippines    Coldwell Banker LLC    4-2011-501604   
4-2011-501604 COLDWELL BANKER CB & Design    Philippines    Coldwell Banker LLC
   4-2011-501612    4-2011-501612 COLDWELL BANKER COMMERCIAL    Philippines   
Coldwell Banker LLC    4-2011-501606    4-2011-501606 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Philippines    Coldwell Banker LLC   
4-2011-501609    4-2011-501609 COLDWELL BANKER    Poland    Coldwell Banker LLC
   Z-174262    122325 COLDWELL BANKER CB & Design    Poland    Coldwell Banker
LLC    Z-174261    122326 COLDWELL BANKER COMMERCIAL    Poland    Coldwell
Banker LLC    Z191810    132539 COLDWELL BANKER PREVIEWS    Poland    Coldwell
Banker LLC    Z-191811    132802 COLDWELL BANKER    Portugal    Coldwell Banker
LLC    330677    330677 COLDWELL BANKER CB & Design    Portugal    Coldwell
Banker LLC    330680    330680 COLDWELL BANKER COMMERCIAL    Portugal   
Coldwell Banker LLC    330679    330679 COLDWELL BANKER PREVIEWS    Portugal   
Coldwell Banker LLC    330678    330678 COLDWELL BANKER    Puerto Rico   
Coldwell Banker LLC    76261    COLDWELL BANKER CB & Design    Puerto Rico   
Coldwell Banker LLC    76260    COLDWELL BANKER CB & Design in 3D    Puerto Rico
   Coldwell Banker LLC       COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Puerto Rico    Coldwell Banker LLC    66734   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Puerto Rico   
Coldwell Banker LLC    66733    COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design in 3D    Puerto Rico    Coldwell Banker LLC       COLDWELL
BANKER    Qatar    Coldwell Banker LLC    28126    28126 COLDWELL BANKER CB &
Design    Qatar    Coldwell Banker LLC    28127    28127 COLDWELL BANKER
COMMERCIAL    Qatar    Coldwell Banker LLC    28128    28128 COLDWELL BANKER
COMMERCIAL CB & Design    Qatar    Coldwell Banker LLC    28129    28129
COLDWELL BANKER    Romania    Coldwell Banker LLC    M2005 10239    71644
COLDWELL BANKER CB & Design    Romania    Coldwell Banker LLC    M2005 10240   
71665 COLDWELL BANKER COMMERCIAL    Romania    Coldwell Banker LLC    200510241
   71666 COLDWELL BANKER COMMERCIAL CB & Design    Romania    Coldwell Banker
LLC    M200608817    79530 COLDWELL BANKER PREVIEWS INTERNATIONAL    Romania   
Coldwell Banker LLC    M2005 10242    71664 COLDWELL BANKER    Russian
Federation    Coldwell Banker LLC    2010725395    451361 COLDWELL BANKER   
Russian Federation    Coldwell Banker LLC    2005715047    330415 COLDWELL
BANKER CB & Design    Russian Federation    Coldwell Banker LLC    2010724828   
451360 COLDWELL BANKER CB & Design    Russian Federation    Coldwell Banker LLC
   2005715049    330417 COLDWELL BANKER COMMERCIAL    Russian Federation   
Coldwell Banker LLC    2010725394    451189 COLDWELL BANKER COMMERCIAL   
Russian Federation    Coldwell Banker LLC    2005715048    330416 COLDWELL
BANKER PREVIEWS INTERNATIONAL    Russian Federation    Coldwell Banker LLC   
2005715046    333731 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Russian Federation    Coldwell Banker LLC    2010724831    457514 COLDWELL
BANKER    Samoa    Coldwell Banker Corporation*    3804    3804 COLDWELL BANKER
CB & Design    Samoa    Coldwell Banker Corporation*    3803    3803 COLDWELL
BANKER COMMERCIAL    Samoa    Coldwell Banker Corporation*    3801    3801



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER PREVIEWS    Samoa    Coldwell Banker Corporation*    3802   
3802 COLDWELL BANKER    Saudi Arabia    Coldwell Banker LLC    77790    708/72
COLDWELL BANKER CB & Design    Saudi Arabia    Coldwell Banker LLC    77791   
708/73 COLDWELL BANKER COMMERCIAL    Saudi Arabia    Coldwell Banker LLC   
77792    708/74 COLDWELL BANKER COMMERCIAL CB & Design    Saudi Arabia   
Coldwell Banker LLC    77793    688/94 COLDWELL BANKER PREVIEWS    Saudi Arabia
   Coldwell Banker LLC    77794    708/75 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Saudi Arabia    Coldwell Banker LLC    101267
   970/59 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Saudi
Arabia    Coldwell Banker LLC    101268    969/84 COLDWELL BANKER    Serbia   
Coldwell Banker LLC    1521/05    51779 COLDWELL BANKER CB & Design    Serbia   
Coldwell Banker LLC    1520/05    51778 COLDWELL BANKER COMMERCIAL    Serbia   
Coldwell Banker LLC    1522/05    51780 COLDWELL BANKER PREVIEWS INTERNATIONAL
   Serbia    Coldwell Banker LLC    1523/05    51781 COLDWELL BANKER   
Singapore    Coldwell Banker LLC    9295/96    T96/09295Z COLDWELL BANKER   
Singapore    Coldwell Banker LLC    9294/96    T96/09294A COLDWELL BANKER CB &
Design    Singapore    Coldwell Banker LLC    9297/96    T96/09297F COLDWELL
BANKER CB & Design    Singapore    Coldwell Banker LLC    9296/96    T96/09296H
COLDWELL BANKER CB & Design in 3D (series of 2)    Singapore    Coldwell Banker
LLC    T1217155A    COLDWELL BANKER COMMERCIAL    Singapore    Coldwell Banker
LLC    9313/98    T98/09313I COLDWELL BANKER COMMERCIAL    Singapore    Coldwell
Banker LLC    9314/98    T9809314G COLDWELL BANKER PREVIEWS    Singapore   
Coldwell Banker LLC    9315/98    T98/09315E COLDWELL BANKER PREVIEWS   
Singapore    Coldwell Banker LLC    9316/98    T98/09316C COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design (in series)    Singapore    Coldwell
Banker LLC    T05/21302C    T05/21302C



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)   
Singapore    Coldwell Banker LLC    T05/21304Z    T05/21304Z COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design in 3D (series of 2)    Singapore   
Coldwell Banker LLC    T1217153E    COLDWELL BANKER    Slovakia    Coldwell
Banker LLC    5803-2005    214572 COLDWELL BANKER CB & Design    Slovakia   
Coldwell Banker LLC    5804-2005    214573 COLDWELL BANKER COMMERCIAL   
Slovakia    Coldwell Banker LLC    5802-2005    214571 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Slovakia    Coldwell Banker LLC    5801-2005    214570 COLDWELL
BANKER    Slovenia    Coldwell Banker LLC    200571513    200571513 COLDWELL
BANKER CB & Design    Slovenia    Coldwell Banker LLC    200571515    200571515
COLDWELL BANKER COMMERCIAL    Slovenia    Coldwell Banker LLC    200571514   
200571514 COLDWELL BANKER PREVIEWS INTERNATIONAL    Slovenia    Coldwell Banker
LLC    200571512    200571512 COLDWELL BANKER    Solomon Islands    Coldwell
Banker LLC       1879 COLDWELL BANKER CB & Design    Solomon Islands    Coldwell
Banker LLC       1740 COLDWELL BANKER COMMERCIAL    Solomon Islands    Coldwell
Banker LLC       1739 COLDWELL BANKER    South Africa    Coldwell Banker LLC   
9615597    9615597 COLDWELL BANKER    South Africa    Coldwell Banker LLC   
9615596    9615596 COLDWELL BANKER CB & Design    South Africa    Coldwell
Banker LLC    9615595    9615595 COLDWELL BANKER CB & Design    South Africa   
Coldwell Banker LLC    9615594    9615594 COLDWELL BANKER COMMERCIAL    South
Africa    Coldwell Banker LLC    9815097    9815097 COLDWELL BANKER COMMERCIAL
   South Africa    Coldwell Banker LLC    9815096    9815096 COLDWELL BANKER
PREVIEWS    South Africa    Coldwell Banker LLC    9718989    9718989 COLDWELL
BANKER PREVIEWS    South Africa    Coldwell Banker LLC    9718988    9718988
CB & Design    Spain    Coldwell Banker LLC    1005732    1005732 COLDWELL
BANKER    Spain    Coldwell Banker LLC    1005730    1005730 COLDWELL BANKER   
Spain    Coldwell Banker LLC    1005731    1005731 COLDWELL BANKER BIENES
RAICES & Design    Spain    Coldwell Banker LLC    2354151    2354151



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER BIENES RAICES & Design    Spain    Coldwell Banker LLC   
2354152    2354152 COLDWELL BANKER    St. Kitts and Nevis    Coldwell Banker
Corporation*    0385    2005/0385 COLDWELL BANKER CB & Design    St. Kitts and
Nevis    Coldwell Banker Corporation*    0387    2005/0387 COLDWELL BANKER
COMMERCIAL    St. Kitts and Nevis    Coldwell Banker Corporation*    0384   
2005/0384 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    St. Kitts
and Nevis    Coldwell Banker Corporation*    0386    2005/0386 COLDWELL BANKER
CB & Design    St. Lucia    Coldwell Banker Corporation*    214/97    214/97
COLDWELL BANKER PREVIEWS    St. Lucia    Coldwell Banker Corporation*    300/97
   300/97 COLDWELL BANKER PREVIEWS    St. Lucia    Coldwell Banker Corporation*
   299/97    299/97 COLDWELL BANKER    St. Maarten    Coldwell Banker LLC   
d-700505    13093 COLDWELL BANKER CB & Design    St. Maarten    Coldwell Banker
LLC    D-700507    13095 COLDWELL BANKER COMMERCIAL    St. Maarten    Coldwell
Banker LLC    D-700506    13094 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    St. Maarten    Coldwell Banker LLC    D-600060    11910
COLDWELL BANKER    St. Vincent and the Grenadines    Coldwell Banker LLC      
221/97 COLDWELL BANKER    St. Vincent and the Grenadines    Coldwell Banker LLC
      220/97 COLDWELL BANKER CB & Design    St. Vincent and the Grenadines   
Coldwell Banker LLC       222/97 COLDWELL BANKER COMMERCIAL & Design    St.
Vincent and the Grenadines    Coldwell Banker LLC       125/98 COLDWELL BANKER
   Suriname    Coldwell Banker LLC       16176 COLDWELL BANKER CB & Design   
Suriname    Coldwell Banker LLC       16174 COLDWELL BANKER COMMERCIAL   
Suriname    Coldwell Banker LLC       16178 COLDWELL BANKER PREVIEWS    Suriname
   Coldwell Banker LLC       16177 COLDWELL BANKER    Sweden    Coldwell Banker
LLC    11192    404352 COLDWELL BANKER    Sweden    Coldwell Banker LLC   
98-2806    335804 COLDWELL BANKER CB & Design    Sweden    Coldwell Banker LLC
   11193    404353 COLDWELL BANKER CB & Design    Sweden    Coldwell Banker LLC
   98-2810    363103 COLDWELL BANKER COMMERCIAL    Sweden    Coldwell Banker LLC
   98-2809    335805



--------------------------------------------------------------------------------

Trademark

   Country Name   

Owner Name

   Application
No.    Registration
No. COLDWELL BANKER PREVIEWS    Sweden    Coldwell Banker LLC    98-2807   
363102 CB & Design    Switzerland    Coldwell Banker LLC    04194/1982    322480
COLDWELL BANKER    Switzerland    Coldwell Banker LLC    04193/1982    322319
COLDWELL BANKER    Switzerland    Coldwell Banker LLC    2989/1998    454943
COLDWELL BANKER CB & Design    Switzerland    Coldwell Banker LLC    2987/1998
   454925 COLDWELL BANKER COMMERCIAL    Switzerland    Coldwell Banker LLC   
2988/1998    454942 COLDWELL BANKER PREVIEWS    Switzerland    Coldwell Banker
LLC    2990/1998    454944 CB Design    Taiwan    Coldwell Banker LLC   
79021408    49072 COLDWELL BANKER    Taiwan    Coldwell Banker LLC    77020887
   41372 COLDWELL BANKER & Design    Taiwan    Coldwell Banker LLC    77020889
   41936 COLDWELL BANKER CB & Design    Taiwan    Coldwell Banker LLC   
79021407    49508 COLDWELL BANKER COMMERCIAL    Taiwan    Coldwell Banker LLC   
87042618    154261 COLDWELL BANKER PREVIEWS    Taiwan    Coldwell Banker LLC   
87042619    154262 COLDWELL BANKER    Tanganyika    Coldwell Banker LLC    TZ/S/
2012/641    COLDWELL BANKER    Tanganyika    Coldwell Banker LLC    TZ/T/
2012/1437    COLDWELL BANKER CB & Design in 3D    Tanganyika    Coldwell Banker
LLC    TZ/S/
2012/639    COLDWELL BANKER CB & Design in 3D    Tanganyika    Coldwell Banker
LLC       COLDWELL BANKER COMMERCIAL    Tanganyika    Coldwell Banker LLC   
TZ/S/
2012/638    COLDWELL BANKER COMMERCIAL    Tanganyika    Coldwell Banker LLC   
TZ/T/
2012/1435    COLDWELL BANKER COMMERCIAL CB & Design in 3D    Tanganyika   
Coldwell Banker LLC    TZ/S/
2012/640    COLDWELL BANKER COMMERCIAL CB & Design in 3D    Tanganyika   
Coldwell Banker LLC    TZ/T/
2012/1438    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Tanganyika    Coldwell Banker LLC    TZ/S/
2012/636    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Tanganyika    Coldwell Banker LLC    TZ/T/
2012/1439    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D   
Tanganyika    Coldwell Banker LLC    TZ/S/
2012/637   



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Tanganyika   
Coldwell Banker LLC    TZ/T/2012/1436    CB & Design    Thailand    Coldwell
Banker LLC    227809    Bor 18814 COLDWELL BANKER    Thailand    Coldwell Banker
LLC    368287    Khor97339 COLDWELL BANKER    Thailand    Coldwell Banker LLC   
227806    Bor 18817 COLDWELL BANKER & Design    Thailand    Coldwell Banker LLC
   179353    Khor80061 COLDWELL BANKER CB & Design    Thailand    Coldwell
Banker LLC    227807    Bor 18816 COLDWELL BANKER COMMERCIAL & Design   
Thailand    Coldwell Banker LLC    227808    Bor 18815 COLDWELL BANKER
COMMERCIAL & Design    Thailand    Coldwell Banker LLC    178611    Khor79278
COLDWELL BANKER PREVIEWS    Thailand    Coldwell Banker LLC    368289    Bor8826
COLDWELL BANKER PREVIEWS    Thailand    Coldwell Banker LLC    368288   
Khor101571 COLDWELL BANKER    Tonga    Coldwell Banker LLC    00184    00278
COLDWELL BANKER CB & Design    Tonga    Coldwell Banker LLC    00183    00277
COLDWELL BANKER COMMERCIAL    Tonga    Coldwell Banker LLC    00181    00275
COLDWELL BANKER PREVIEWS    Tonga    Coldwell Banker LLC    00182    00276
COLDWELL BANKER    Trinidad and Tobago    Coldwell Banker LLC    27280    27280
COLDWELL BANKER    Trinidad and Tobago    Coldwell Banker LLC    27277    27277
COLDWELL BANKER CB & Design    Trinidad and Tobago    Coldwell Banker LLC   
27278    27278 COLDWELL BANKER CB & Design    Trinidad and Tobago    Coldwell
Banker LLC    27279    27279 COLDWELL BANKER COMMERCIAL    Trinidad and Tobago
   Coldwell Banker LLC    28332    28332 COLDWELL BANKER PREVIEWS    Trinidad
and Tobago    Coldwell Banker LLC    27946    27946 COLDWELL BANKER    Tunisia
   Coldwell Banker LLC    EE050058    EE050058 COLDWELL BANKER CB & Design   
Tunisia    Coldwell Banker LLC    EE050057    EE050057 COLDWELL BANKER
COMMERCIAL    Tunisia    Coldwell Banker LLC    EE050779    EE050779 COLDWELL
BANKER PREVIEWS INTERNATIONAL    Tunisia    Coldwell Banker LLC    EE050778   
EE050778 COLDWELL BANKER    Turkey    Coldwell Banker LLC    6730    187775
COLDWELL BANKER    Turkey    Coldwell Banker LLC    6731    187815 COLDWELL
BANKER CB & Design    Turkey    Coldwell Banker LLC    6728    185408



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER CB & Design    Turkey    Coldwell Banker LLC    6729    187757
COLDWELL BANKER CB & Design in 3D    Turkey    Coldwell Banker LLC    90911   
COLDWELL BANKER COMMERCIAL    Turkey    Coldwell Banker LLC    12675    202490
COLDWELL BANKER COMMERCIAL    Turkey    Coldwell Banker LLC    12676    202269
COLDWELL BANKER COMMERCIAL CB & Design    Turkey    Coldwell Banker LLC   
2007/17610    2007/17610 COLDWELL BANKER PREVIEWS    Turkey    Coldwell Banker
LLC    12674    200328 COLDWELL BANKER PREVIEWS    Turkey    Coldwell Banker LLC
   12673    205807 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Turkey    Coldwell Banker LLC    2007/17611    2007/17611 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Turkey    Coldwell Banker LLC
   90912    COLDWELL BANKER    Turkish Republic of Northern Cyprus    Coldwell
Banker LLC    7420    7420 COLDWELL BANKER CB & Design    Turkish Republic of
Northern Cyprus    Coldwell Banker LLC    7422    7422 COLDWELL BANKER
COMMERCIAL    Turkish Republic of Northern Cyprus    Coldwell Banker LLC    7421
   7421 COLDWELL BANKER COMMERCIAL CB & Design    Turkish Republic of Northern
Cyprus    Coldwell Banker LLC    7423    7423 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Turkish Republic of Northern Cyprus   
Coldwell Banker LLC    7435    7435 COLDWELL BANKER    Turkmenistan    Coldwell
Banker LLC    0485    10240 COLDWELL BANKER CB & Design    Turkmenistan   
Coldwell Banker LLC    0486    10244 COLDWELL BANKER COMMERCIAL    Turkmenistan
   Coldwell Banker LLC    0487    10242 COLDWELL BANKER COMMERCIAL CB & Design
   Turkmenistan    Coldwell Banker LLC    0488    10243 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Turkmenistan    Coldwell Banker LLC    0489
   10241



--------------------------------------------------------------------------------

Trademark

   Country Name   

Owner Name

   Application
No.    Registration
No. COLDWELL BANKER    Turks and Caicos
Islands    Coldwell Banker Corporation*    12408    12408 COLDWELL BANKER   
Turks and Caicos
Islands    Coldwell Banker LLC    11494    11494 COLDWELL BANKER CB & Design   
Turks and Caicos
Islands    Coldwell Banker Corporation*    12409    12409 COLDWELL BANKER CB &
Design    Turks and Caicos
Islands    Coldwell Banker LLC    11495    11495 COLDWELL BANKER PREVIEWS   
Turks and Caicos
Islands    Coldwell Banker Corporation*    12312    12312 COLDWELL BANKER
PREVIEWS    Turks and Caicos
Islands    Coldwell Banker Corporation*    12475    12475 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Turks and Caicos
Islands    Coldwell Banker Corporation*    14098    14098 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Turks and Caicos
Islands    Coldwell Banker Corporation*    14099    14099 COLDWELL BANKER   
Tuvalu    Coldwell Banker Corporation*       TM854 COLDWELL BANKER CB & Design
   Tuvalu    Coldwell Banker Corporation*       TM853 COLDWELL BANKER COMMERCIAL
   Tuvalu    Coldwell Banker Corporation*       TM852 COLDWELL BANKER PREVIEWS
   Tuvalu    Coldwell Banker Corporation*       TM913 COLDWELL BANKER    Ukraine
   Coldwell Banker LLC    200511479    73787 COLDWELL BANKER    Ukraine   
Coldwell Banker LLC    M200819165    123222 COLDWELL BANKER CB & Design   
Ukraine    Coldwell Banker LLC    200511480    73788 COLDWELL BANKER CB & Design
   Ukraine    Coldwell Banker LLC    M200819168    123224 COLDWELL BANKER
COMMERCIAL    Ukraine    Coldwell Banker LLC    200511481    73789 COLDWELL
BANKER COMMERCIAL    Ukraine    Coldwell Banker LLC    M200819171    123225
COLDWELL BANKER PREVIEWS INTERNATIONAL    Ukraine    Coldwell Banker LLC   
200511482    73790 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Ukraine    Coldwell Banker LLC    M200819166    123223 COLDWELL BANKER    United
Arab
Emirates    Coldwell Banker Corporation*    48337    52794 COLDWELL BANKER CB &
Design    United Arab
Emirates    Coldwell Banker Corporation*    48338    52795 COLDWELL BANKER
COMMERCIAL    United Arab
Emirates    Coldwell Banker Corporation*    48339    59487



--------------------------------------------------------------------------------

Trademark

   Country Name   

Owner Name

   Application
No.    Registration
No. COLDWELL BANKER COMMERCIAL CB & Design    United Arab
Emirates    Coldwell Banker Corporation*    48340    59486 CB & Design    United
Kingdom    Coldwell Banker LLC    1177297    1177297 CB & Design    United
Kingdom    Coldwell Banker LLC    1273339    1273339 CB & Design   
United Kingdom    Coldwell Banker LLC    1422532    1422532 COLDWELL BANKER   
United Kingdom    Coldwell Banker LLC    2185020    2185020 COLDWELL BANKER   
United Kingdom    Coldwell Banker LLC    1346215    1346215 COLDWELL BANKER   
United Kingdom    Coldwell Banker LLC    1273338    1273338 COLDWELL BANKER CB &
Design    United Kingdom    Coldwell Banker LLC    2185011    2185011 COLDWELL
BANKER CB & Design    United Kingdom    Coldwell Banker LLC    1273340   
1273340 COLDWELL BANKER COMMERCIAL    United Kingdom    Coldwell Banker LLC   
2185014    2185014 COLDWELL BANKER COMMERCIAL & Design    United Kingdom   
Coldwell Banker LLC    1346216    1346216 COLDWELL BANKER PREVIEWS    United
Kingdom    Coldwell Banker LLC    2150397    2150397 COLDWELL BANKER PREVIEWS   
United Kingdom    Coldwell Banker LLC    2150408    2150408 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design (in series)    United Kingdom   
Coldwell Banker LLC    2405562    2405562 COLDWELL BANKER    Uruguay    Coldwell
Banker LLC    309085    309085 COLDWELL BANKER CB & Design    Uruguay   
Coldwell Banker LLC    309086    309086 COLDWELL BANKER COMMERCIAL    Uruguay   
Coldwell Banker LLC    309087    425828 COLDWELL BANKER PREVIEWS    Uruguay   
Coldwell Banker LLC    309088    309088 COLDWELL BANKER    Uzbekistan   
Coldwell Banker LLC    MGU20080005    MGU
17273 COLDWELL BANKER CB & Design    Uzbekistan    Coldwell Banker LLC   
MGU20080002    MGU
17220 COLDWELL BANKER COMMERCIAL    Uzbekistan    Coldwell Banker LLC   
MGU20080006    MGU
17478 COLDWELL BANKER COMMERCIAL CB & Design    Uzbekistan    Coldwell Banker
LLC    MGU20080003    MGU
17476 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Uzbekistan   
Coldwell Banker LLC    MGU20080004    MGU
17477 COLDWELL BANKER    Vanuatu    Coldwell Banker LLC    10311    10311
COLDWELL BANKER CB & Design    Vanuatu    Coldwell Banker LLC    10313    10313
COLDWELL BANKER COMMERCIAL    Vanuatu    Coldwell Banker LLC    10312    10312



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER    Venezuela    Coldwell Banker Corporation*    25465-97    9310
COLDWELL BANKER    Venezuela    Coldwell Banker Corporation*    25462-97   
209784 COLDWELL BANKER CB & Design    Venezuela    Coldwell Banker Corporation*
   327-97    208476 COLDWELL BANKER CB & Design    Venezuela    Coldwell Banker
Corporation*    328-97    8947 COLDWELL BANKER COMMERCIAL    Venezuela   
Coldwell Banker Corporation*    02-99    215483 COLDWELL BANKER COMMERCIAL   
Venezuela    Coldwell Banker Corporation*    03-99    11041 COLDWELL BANKER
PREVIEWS    Venezuela    Coldwell Banker Corporation*    25466-97    209785
COLDWELL BANKER PREVIEWS    Venezuela    Coldwell Banker Corporation*   
25463-97    9309 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Venezuela    Coldwell Banker Corporation*    25344-05    277582 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Venezuela    Coldwell Banker
Corporation*    25345-05    45005 COLDWELL BANKER    Viet Nam    Coldwell Banker
LLC    11559    9887 COLDWELL BANKER CB & Design    Viet Nam    Coldwell Banker
LLC    11560    9888 COLDWELL BANKER COMMERCIAL    Viet Nam    Coldwell Banker
LLC    41501    42111 COLDWELL BANKER COMMERCIAL CB & Design    Viet Nam   
Coldwell Banker LLC    4-2010-24880    188497 COLDWELL BANKER PREVIEWS    Viet
Nam    Coldwell Banker LLC    41500    43732 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Viet Nam    Coldwell Banker LLC   
4-2010-24879    178439 COLDWELL BANKER UNIVERSITY    Viet Nam    Coldwell Banker
LLC    4-2010-19907    187998 COLDWELL BANKER UNIVERSITY & Cap in Circle Design
(in color)    Viet Nam    Coldwell Banker LLC    4-2010-19908    187999 WE NEVER
STOP MOVING    Viet Nam    Coldwell Banker LLC    4-2010-24877    178438
COLDWELL BANKER    Virgin Islands (British)    Coldwell Banker LLC       3169
COLDWELL BANKER CB & Design    Virgin Islands (British)    Coldwell Banker LLC
      3177 COLDWELL BANKER COMMERCIAL    Virgin Islands (British)    Coldwell
Banker LLC       1641 COLDWELL BANKER PREVIEWS    Virgin Islands (British)   
Coldwell Banker LLC       3301



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER    Yemen, Republic of    Coldwell Banker LLC    42186    34253
COLDWELL BANKER    Yemen, Republic of    Coldwell Banker LLC    42187    34254
COLDWELL BANKER CB & Design    Yemen, Republic of    Coldwell Banker LLC   
42185    34252 COLDWELL BANKER CB & Design    Yemen, Republic of    Coldwell
Banker LLC    42188    34255 COLDWELL BANKER COMMERCIAL    Yemen, Republic of   
Coldwell Banker LLC    42191    34258 COLDWELL BANKER COMMERCIAL    Yemen,
Republic of    Coldwell Banker LLC    42182    34249 COLDWELL BANKER COMMERCIAL
CB & Design    Yemen, Republic of    Coldwell Banker LLC    42184    34251
COLDWELL BANKER COMMERCIAL CB & Design    Yemen, Republic of    Coldwell Banker
LLC    42189    34256 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
   Yemen, Republic of    Coldwell Banker LLC    42183    34250 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Yemen, Republic of    Coldwell
Banker LLC    42190    34257 COLDWELL BANKER    Zanzibar    Coldwell Banker LLC
   ZN/S/2012/304    COLDWELL BANKER    Zanzibar    Coldwell Banker LLC   
ZN/T/2012/538    COLDWELL BANKER CB & Design in 3D    Zanzibar    Coldwell
Banker LLC    ZN/S/2012/303    COLDWELL BANKER CB & Design in 3D    Zanzibar   
Coldwell Banker LLC    ZN/T/2012/537    COLDWELL BANKER COMMERCIAL    Zanzibar
   Coldwell Banker LLC    ZN/S/2012/305    COLDWELL BANKER COMMERCIAL   
Zanzibar    Coldwell Banker LLC    ZN/T/2012/539    COLDWELL BANKER COMMERCIAL
CB & Design in 3D    Zanzibar    Coldwell Banker LLC    ZN/T/2012/534   
COLDWELL BANKER COMMERCIAL CB & Design in 3D    Zanzibar    Coldwell Banker LLC
   ZN/S/2012/300    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Zanzibar    Coldwell Banker LLC    ZN/T/2012/536    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Zanzibar    Coldwell Banker LLC   
ZN/S/2012/302   



--------------------------------------------------------------------------------

Trademark

  

    Country Name    

  

Owner Name

  

Application

No.

  

Registration
No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D    Zanzibar   
Coldwell Banker LLC    ZN/T/2012/535    COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design in 3D    Zanzibar    Coldwell Banker LLC    ZN/S/2012/301   

 

* Coldwell Banker Corporation converted its corporate entity type and name to
Coldwell Banker LLC on July 2, 2007. The recordal of that change is being made
as renewals or other actions are taken in countries.

Realogy Group LLC

Trademark Applications and Registrations

 

Trademark

  

    Country Name    

  

Owner Name

  

Application

No.

  

Registration
No.

REALOGY: THE BUSINESS OF REAL ESTATE    Australia    Realogy Corporation*   
1217727    1217727 REALOGY    Australia    Realogy Corporation*    1217725   
1217725 RLGY    United States    Realogy Group LLC    85696992    RLGY    United
States    Realogy Group LLC    85696998    RLGY    United States    Realogy
Group LLC    85697001    House & Wave Design    United States    Realogy Group
LLC    85703829    House & Wave Design    United States    Realogy Group LLC   
85703831    House & Wave Design    United States    Realogy Group LLC   
85703832    House & Wave Design    United States    Realogy Group LLC   
85703835    House & Wave Design    United States    Realogy Group LLC   
85703830    RLGY    United States    Realogy Group LLC    85696850    RLGY   
United States    Realogy Group LLC    85696977    REALOGY: THE BUSINESS OF REAL
ESTATE    European Community    Realogy Group LLC    007044548    007044548
REALOGY    European Community    Realogy Group LLC    007044597    007044597

 

* Realogy Corporation converted its corporate entity type and name to Realogy
Group LLC on October 11, 2012. The recordal of that change is pending in
Australia.



--------------------------------------------------------------------------------

Realogy Services Group LLC

Trademark Applications and Registrations

 

Trademark

  

    Country

Name

  

Owner Name

  

Application

No.

  

Registration
No.

HOMEBASE    United States    Realogy Services Group LLC    85669757    HOMEBASE
(Stylized)    United States    Realogy Services Group LLC    85669760   
HOMEBASE POWERED BY REALOGY & Design    United States    Realogy Services Group
LLC    77581813    3723479 OpenHouse.com & Design    United States    Realogy
Services Group LLC    77216470    3493594 REALOGY    United States    Realogy
Services Group LLC    78810039    3277830 REALOGY    United States    Realogy
Services Group LLC    78810051    3277831 REALOGY    United States    Realogy
Services Group LLC    78810057    3584743 REALOGY    United States    Realogy
Services Group LLC    78810142    3593139 REALOGY (Stylized)    United States   
Realogy Services Group LLC    78818186    3277877 REALOGY (Stylized)    United
States    Realogy Services Group LLC    78818197    3277878 REALOGY (Stylized)
   United States    Realogy Services Group LLC    78818200    3584749 REALOGY
(Stylized)    United States    Realogy Services Group LLC    78818203    3581754
REALOGY: THE BUSINESS OF REAL ESTATE    United States    Realogy Services Group
LLC    78842038    3277954 REALOGY: THE BUSINESS OF REAL ESTATE    United States
   Realogy Services Group LLC    78842043    3581762 REALOGY: THE BUSINESS OF
REAL ESTATE    United States    Realogy Services Group LLC    78842046   
3581763 REALOGY: THE BUSINESS OF REAL ESTATE    United States    Realogy
Services Group LLC    78849192    3277967



--------------------------------------------------------------------------------

NRT Utah LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application

No.

  

Registration
No.

UTAH REAL ESTATE SCHOOL NRT and Design       NRT Utah LLC    78883366    3222469

 

** On August 21, 2008, NRT Utah LLC assigned any common law rights it had to the
roofline in the design mark listed above and the words “Utah Real Estate School”
to The Lund Group, Inc. in connection with an asset purchase. However, this
registration was not assigned since the mark contains the term “NRT”. The
registration will either be voluntarily withdrawn by NRT Utah or eventually be
cancelled by the PTO for failure to file a Section 8 Affidavit when it is due.

World Real Estate Marketing LLC

Trademark Applications and Registrations

 

Trademark

  

    Country Name    

  

Owner Name

  

Application

No.

  

Registration
No.

AdvisorRE (stylized)    United States    World Real Estate Marketing LLC   
85103801    3999675 AdvisorRE & Connect to the Best. (stylized)    United States
   World Real Estate Marketing LLC    85104151    4037290



--------------------------------------------------------------------------------

COPYRIGHTS AND COPYRIGHT APPLICATIONS

U.S. Copyright Registrations

 

Owner/Claimant

Name

  

Title

  

Registration

No.

Burnet Realty LLC

   Real estate times - v. 78, no. 1.    TX-61-249

Burnet Realty LLC

   Real estate times - v. 78, no. 2.    TX-71-213

Burnet Realty LLC

   Real estate times - v. 79, no.1    TX-204-670

Burnet Realty LLC

   Real estate times - v. 79, no. 2.    TX-276-031

Burnet Realty LLC

   Real estate times - v. 79, no. 3.    TX-336-681

Century 21 Real Estate Corporation1

   The Century 21 Complete Home Guide Vol.3, no. 1.    TX-2-300-039

Century 21 Real Estate Corporationi

   Twenty-One    TX-3-197-653

Century 21 Real Estate LLC

   Century 21 sales performance system: coaches video ser.    PA-530-364

Century 21 Real Estate LLC

   Century 21 sales performance system: sales associate video ser.    PA-530-367

Century 21 Real Estate LLC

   2 & 1 Training Program    SR-132-952

Century 21 Real Estate LLC

   Century 21 Sales Performance System    SR-133-677

Century 21 Real Estate LLC

   Gold market analysis certificate    TX-1-570-001

Century 21 Real Estate LLC

   21 Ways to Purchase Property    TX-1-570-002

Century 21 Real Estate LLC

   Action Warranty    TX-1-570-003

Century 21 Real Estate LLC

   21 Questions that Help Make a House Sell Faster    TX-1-570-004

Century 21 Real Estate LLC

   Success Starts with a Super Image    TX-1-570-005

Century 21 Real Estate LLC

   VIP Buyer Referral    TX-1-588-502

Century 21 Real Estate LLC

   VIP Seller Referral    TX-1-664-218

Century 21 Real Estate LLC

   Twenty-One    TX-2-229-537

Century 21 Real Estate LLC

   VIP Training: Broker Overview    TX-2-647-998

 

1 

Century 21 Real Estate Corporation was converted into Century 21 Real Estate LLC
on December 28, 2004. A copy of the Certificate of Conversion has been filed for
recordation with the U.S. Copyright Office, and ownership of the copyright
registration will be updated to reflect the conversion once the recording
process is complete.



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

  

Registration

No.

Century 21 Real Estate LLC

   Twenty-One    TX-2-300-041

Century 21 Real Estate LLC

   Twenty-One    TX-2-304-240

Century 21 Real Estate LLC

   Twenty-One    TX-2-333-788

Century 21 Real Estate LLC

   The Century 21 Complete Home Guide    TX-2-337-742

Century 21 Real Estate LLC

   Getting Ready Pre-Installation Guide    TX-2-349-485

Century 21 Real Estate LLC

   Training Manual for Management.    TX 2-349-490

Century 21 Real Estate LLC

   Training Manual for Administration    TX-2-349-491

Century 21 Real Estate LLC

   CenturyNet Sales & Listing    TX-2-379-842

Century 21 Real Estate LLC

   CenturyNet Management: Sales & Listing    TX-2-379-848

Century 21 Real Estate LLC

   Twenty-One    TX-2-402-614

Century 21 Real Estate LLC

   The Century 21 Complete Home Guide    TX-2-402-615

Century 21 Real Estate LLC

   Twenty-One    TX-2-481-623

Century 21 Real Estate LLC

   Twenty-One    TX-2-481-624

Century 21 Real Estate LLC

   Twenty-One    TX-2-586-280

Century 21 Real Estate LLC

   Twenty-One    TX-2-586-286

Century 21 Real Estate LLC

   Twenty-One    TX-2-595-091

Century 21 Real Estate LLC

   The Century 21 Complete Home Guide    TX-2-595-542

Century 21 Real Estate LLC

   Business and Financial Planning    TX-2-637-007

Century 21 Real Estate LLC

   Helping Yourself Through Effective Public Relations: Guidelines for Brokers.
   TX-2-637-008

Century 21 Real Estate LLC

   International Management Academy    TX-2-637-009

Century 21 Real Estate LLC

   Century 21 Sales Performance System Coach’s Guide    TX-2-637-051

Century 21 Real Estate LLC

   Century 21 Military Relocation Network Sales Associates Training Program   
TX-2-647-995

Century 21 Real Estate LLC

   Century 21 Recruiting Presentation: User’s Guide    TX-2-648-166

Century 21 Real Estate LLC

   Listing Presentation Manual: Instructions    TX-2-652-844

Century 21 Real Estate LLC

   Principles of Sales Management    TX-2-652-986

Century 21 Real Estate LLC

   VIP Sales Associates Training    TX-2-652-988

Century 21 Real Estate LLC

   Property Management Support System    TX-2-652-992

Century 21 Real Estate LLC

   Listing Presentation Manual    TX-2-652-994

Century 21 Real Estate LLC

   Managers as Leaders    TX-2-655-497

Century 21 Real Estate LLC

   Management Development Course    TX-2-655-498

Century 21 Real Estate LLC

   Century 21 Investment Practices Course    TX-2-655-509

Century 21 Real Estate LLC

   Investment Specialist Course    TX-2-655-724



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

  

Registration

No.

Century 21 Real Estate LLC

   Investment Marketing Course    TX-2-655-725

Century 21 Real Estate LLC

   Investment Qualification Course    TX-2-655-732

Century 21 Real Estate LLC

   Twenty-One    TX-2-657-200

Century 21 Real Estate LLC

   The Century 21 Complete Home Guide    TX-2-657-251

Century 21 Real Estate LLC

   VIP Relocation Director’s Training Course: No. 520    TX-2-662-352

Century 21 Real Estate LLC

   Twenty-One    TX-2-668-404

Century 21 Real Estate LLC

   The Century 21 Complete Home Guide    TX-2-668-405

Century 21 Real Estate LLC

   CenturyWriter    TX-2-680-420

Century 21 Real Estate LLC

   CenturyNet Guide    TX-2-684-378

Century 21 Real Estate LLC

   Administrative Guide    TX-2-684-379

Century 21 Real Estate LLC

   Quick Reference-Closing a Transaction-Management Sales & Listing   
TX-2-684-414

Century 21 Real Estate LLC

   Steps to Success: Regional Overview    TX-2-701-125

Century 21 Real Estate LLC

   Steps to Success: Management    TX-2-707-972

Century 21 Real Estate LLC

   CenturyNet 4.0 Conversion Training Manual    TX-2-707-973

Century 21 Real Estate LLC

   Steps to Success: System Set-up    TX-2-707-974

Century 21 Real Estate LLC

   VIP Referral/Relocation Training: Course 101    TX-2-728-452

Century 21 Real Estate LLC

   Steps to Success: Sales Associate Overview    TX-2-729-751

Century 21 Real Estate LLC

   Steps to Success: Sales Tools    TX-2-729-752

Century 21 Real Estate LLC

   Century 21 Presentation Flipchart Instruction Booklet    TX-2-732-090

Century 21 Real Estate LLC

   Century 21 Investment Training: Investment Practices Course    TX-2-732-091

Century 21 Real Estate LLC

   The Century 21 Complete Home Guide    TX-2-747-278

Century 21 Real Estate LLC

   Twenty-One    TX-2-747-279

Century 21 Real Estate LLC

   Property Management Support System    TX-2-789-745

Century 21 Real Estate LLC

   Breaking Through: Recruiting Presentation, Flipchart Instructional Guide
Booklet    TX-2-792-651

Century 21 Real Estate LLC

   Managers as Leaders    TX-2-792-652

Century 21 Real Estate LLC

   Century 21 Investment Training: Investment Specialist Course    TX-2-792-653

Century 21 Real Estate LLC

   Century 21 Management Development Course    TX-2-792-668

Century 21 Real Estate LLC

   Twenty-One    TX-2-865-201

Century 21 Real Estate LLC

   Twenty-One    TX-2-865-202

Century 21 Real Estate LLC

   Operation orbit chartbook and market share intelligence    TX 2-869-323



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

  

Registration

No.

Century 21 Real Estate LLC

   Operation orbit notebook of sessions topics    TX 2-892-959

Century 21 Real Estate LLC

   CenturyNet FMP Installation and Utilities Guide    TX-2-997-372

Century 21 Real Estate LLC

   Setup Guide    TX-2-997-373

Century 21 Real Estate LLC

   Twenty-One    TX-3-011-037

Century 21 Real Estate LLC

   Twenty-One    TX-3-011-041

Century 21 Real Estate LLC

   Twenty-One    TX-3-025-275

Century 21 Real Estate LLC

   Century 21 Sellers Service Pledge    TX-3-079-622

Century 21 Real Estate LLC

   CenturyNet Financial Management Package: User’s Guide    TX-3-086-254

Century 21 Real Estate LLC

   Twenty-One    TX-3-088-127

Century 21 Real Estate LLC

   Twenty-One    TX-3-092-347

Century 21 Real Estate LLC

   Century 21 Buyer Service Pledge    TX-3-104-464

Century 21 Real Estate LLC

   Century 21 Sales Performance System: Sales Associate Workbook    TX-3-110-976

Century 21 Real Estate LLC

   VIP Referral/Relocation Training: Course 201 Relocation Director Referral
Coordinator    TX-3-110-977

Century 21 Real Estate LLC

   Century 21 Sales Performance System: Sales Associate Guide    TX-3-110-978

Century 21 Real Estate LLC

   VIP Referral/Relocation Training: Course 301 Broker/Manager    TX-3-110-979

Century 21 Real Estate LLC

   CenturyNet Financial Management Package, Version 2.2: FMP Installation &
Utilities Guide    TX-3-133-457

Century 21 Real Estate LLC

   CenturyNet Financial Management Package: Accounting User Guide   
TX-3-137-445

Century 21 Real Estate LLC

   Twenty-One    TX-3-197-652

Century 21 Real Estate LLC

   Twenty-One    TX-3-200-633

Century 21 Real Estate LLC

   VIP Referral/Relocation Training: Course 102    TX-3-701-774

Century 21 Real Estate LLC

   Recruiting Flipchart Coach’s Guide    TX-3-788-291

Century 21 Real Estate LLC

   1982 Centurion Lapel Pin    VA-339-820

Century 21 Real Estate LLC

   Centurion Statue    VA-355-168

Century 21 Real Estate LLC

   Centurion, 1987    VA-355-169

Century 21 Real Estate LLC

   1988 Centurion Lapel Pin    VAu-168-301

Century 21 Real Estate LLC

& Meredith Corporation

   At home with Century 21. (winter 04)    TX 6-025-339

Century 21 Real Estate LLC

& Meredith Corporation

   At home with Century 21    TX-6-231-001



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

  

Registration

No.

Coldwell Banker Real Estate LLC

   Fast start / produced by Multi-Media Presentations, Inc.    PA-135-639

Coldwell Banker Real Estate LLC

   Foundation for Success    TX-6-196-069

Coldwell Banker Real Estate LLC

   Coldwell Banker Real Estate Corporation Personal retriever dog sign rider   
VA-1-134-268

Coldwell Banker Residential Real Estate LLC

   The Action plan    TX-1-783-795

Coldwell Banker Residential Real Estate LLC

   Fast start training manual (instructor’s guide) : pt. II    TX-2-079-881

Coldwell Banker Residential Real Estate LLC

   Masterscourse Farming: MS-501    TX-2-081-904

Coldwell Banker Residential Real Estate LLC

   MS-201-technicalskills Workshops    TX-2-082-769

Coldwell Banker Residential Real Estate LLC

   Fast Start Sales Associate Workbook    TX-2-083-845

Coldwell Banker Residential Real Estate LLC

   Fast start training manual (instructor’s guide) : pt. I    TX-2-083-909

Coldwell Banker Residential Real Estate LLC

   SuccessTrack    TX-2-084-735

Coldwell Banker Residential Real Estate LLC

   The Home price comparison index : Jan. 1987    TX-2-408-262

Coldwell Banker Residential Real Estate LLC

   First quarter 1988 quotables    TX-2-595-842

Coldwell Banker Residential Real Estate LLC

   Home price comparison index : a guide for comparing home prices across the
nation.    TX-2-628-430

Coldwell Banker Residential Real Estate LLC

   Coldwell Banker makes real estate a black tie affair.    TX-2-711-365

Coldwell Banker Residential Real Estate LLC

   Homeowners compu-tax delight / by Jack D. Gravis.    TXu-130-810

Coldwell Banker Residential Real Estate LLC

   Homebuyers compu-tax delight.    TXu-168-442

ERA Franchise Systems LLC

   ERA management manual; 13-week action program    A451958

ERA Franchise Systems LLC

   Methods of management    A564564

ERA Franchise Systems LLC

   Operations manual    A564991

ERA Franchise Systems LLC

   Buyers protection plan maintenance-service agreement    A845644

ERA Franchise Systems LLC

   Application buyers protection plan    A852707



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

  

Registration

No.

ERA Franchise Systems LLC

   ERA sales training program; cassette text, filmstrips no. 1-13    A869381

ERA Franchise Systems LLC

   Agent training manual    A877902

ERA Franchise Systems LLC

   Buyers protection plan agreement    A903945

ERA Franchise Systems LLC

   Residential seller’s warranty agreement    A903946

ERA Franchise Systems LLC

   Buyers protection plan sellers assignment    A903947

ERA Franchise Systems LLC

   Home sellers protection plan application    A906702

ERA Franchise Systems LLC

   ERA guaranteed sales plan sales and equity advance program    JP20364

ERA Franchise Systems LLC

   Showing the home    JP20365

ERA Franchise Systems LLC

   Handling listing objections    JP20366

ERA Franchise Systems LLC

   Obtaining buyer prospects    JP20367

ERA Franchise Systems LLC

   Listing sources    JP20368

ERA Franchise Systems LLC

   Servicing the listing; filmstrip    JP20369

ERA Franchise Systems LLC

   Listing appointment techniques    JP20370

ERA Franchise Systems LLC

   Overcoming buyer objections    JP20371

ERA Franchise Systems LLC

   Presenting the offer    JP20372

ERA Franchise Systems LLC

   Counseling the buyer    JP20373

ERA Franchise Systems LLC

   Agent listing training    N43818

ERA Franchise Systems LLC

   Listing appointment techniques    N43819

ERA Franchise Systems LLC

   Listing sources    N43820

ERA Franchise Systems LLC

   Showing the home    N43821

ERA Franchise Systems LLC

   Career opportunity I    N43822

ERA Franchise Systems LLC

   Obtaining buyer prospects    N43823

ERA Franchise Systems LLC

   Handling listing objections    N43824

ERA Franchise Systems LLC

   Overcoming buyer objections    N43825

ERA Franchise Systems LLC

   Servicing the listing    N43826

ERA Franchise Systems LLC

   ERA guaranteed sales plan and equity advance program    N43827

ERA Franchise Systems LLC

   Counseling the buyer    N43828

ERA Franchise Systems LLC

   Career opportunity II    N43829

ERA Franchise Systems LLC

   Presenting the offer    N43830

ERA Franchise Systems LLC

   [EIS]    TX 3-501-505

ERA Franchise Systems LLC

   The Blueprint-II Program Suite    TX-2-000-230

ERA Franchise Systems LLC

   The Moving Experience: ERA real estate consumer guide to relocation.   
TX-269-524



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

  

Registration

No.

ERA Franchise Systems LLC

   ERA sales training program; cassette text, filmstrips no. 1-13    TX-2-949

ERA Franchise Systems LLC

   ERA Home Buyer Program: Appraisal Authorization    TX-352-806

ERA Franchise Systems LLC

   ERA Home Buyer Program: ERA Broker’s Application for Sellers    TX-352-807

ERA Franchise Systems LLC

   Workbook for Certification Training, ERA Certified Real Estate Specialist   
TX-382-801

ERA Franchise Systems LLC

   Answers: The 91 Most Frequently Asked Questions and Answers about Buying or
Selling a Home    TX-4-331-188

ERA Franchise Systems LLC

   ERA Affiliate Internet Manager: User Manual    TX-4-776-598

ERA Franchise Systems LLC

   ERA Advertiser    TX-70-933

ERA Franchise Systems LLC

   The Home Sellers Guide    TX-744-046

ERA Franchise Systems LLC

   Blueprint for Success: Basics of Successful Real Estate Business Management
   TX-840-298

ERA Franchise Systems LLC

   No Down Payment (Louisiana)    TX-929-991

ERA Franchise Systems LLC

   Reduced Interest Rate (Louisiana)    TX-929-992

ERA Franchise Systems LLC

   Reduce Interest Rate    TX-929-993

ERA Franchise Systems LLC

   No Down Payment    TX-929-994

ERA Franchise Systems LLC

   No Down Payment (Louisiana)    TX-929-995

ERA Franchise Systems LLC

   Reduced Interest Rate (Louisiana)    TX-929-996

ERA Franchise Systems LLC

   No Down Payment    TX-929-997

ERA Franchise Systems LLC

   Reduced Interest Rate    TX-929-998

ERA Franchise Systems LLC

   Co-ownership Agreement (Louisiana)    TX-929-999

ERA Franchise Systems LLC

   Co-ownership Agreement    TX-930-000

ERA Franchise Systems LLC

   Mortgage Watch    VAu-79-570



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

Commercial Tort Claims

Sotheby’s International Realty, Inc. v. Donald Deutsch – The amount at issue is
$1,800,000, resulting from Deutsch’s breach of a listing agreement with
Sotheby’s International Realty (“SIR”). Deutsch engaged SIR to sell his
properties located in Amagansett, New York. SIR procured a buyer for Deutsch’s
properties, and Deutsch closed on the sale of the properties for a purchase
price of $30,000,000 to the buyer procured by SIR in October 2010. Deutsch
defaulted on his obligations to pay SIR a commission. The Verified Complaint was
filed on January 11, 2011 and the case is venued in New York State Supreme Court
in New York County, Index Number 650078/2011. SIR is seeking damages against
Deutsch for breach of contract, quantum meruit and fraud. As of January 2013,
discovery was closed. On February 11, 2013, the parties each filed motions for
summary judgment. The summary judgment motions are currently pending.

Skyline Title, LLC and Title Resource Group Affiliates Holdings, LLC v. Liberty
Agency Holdings, LLC, Liberty Title Agency, LLC, Brain H. Madden and Albert
Yorio. On or about April 1, 2009, Skyline and TRG filed its complaint against
Liberty Title, Madden and Yorio. Liberty Agency was the managing Partner of the
joint venture with TRG, Skyline Title Agency. TRG learned that Liberty Agency
was misappropriating Skyline’s clients and Skyline’s monies totaling
approximately $690,000 and that the JV was underfunded by approximately
$300,000. On or about May 1, 2009, we amended our complaint to include Elizabeth
D. Madden, Brownstone Abstract, LLC, Liberty Title Agency of Westchester, LLC,
and Liberty Westchester, LLC. At the prompting of the court on a motion to
dismiss, the complaint against Melissa was withdrawn because all of the known
transfers to her have been recovered. TRG dismissed its claims against Elizabeth
in exchange for $25,000. In addition to the civil complaint, TRG/Skyline
simultaneously notified the Nassau County District Attorney’s office. Brian
Madden was promptly indicted. On December 14, 2010, pursuant to a plea deal,
Mr. Madden pled guilty to wire fraud and insurance fraud and was eventually
sentenced to 20 months in jail. Mr. Madden filed for bankruptcy on November 17,
2011, which stayed the civil action filed against Mr. Madden. TRG filed an
action within the bankruptcy case objecting to the discharge of TRG’s claims
against Mr. Madden. In early January 2013, the matter was settled in exchange
for Madden’s agreement to (1) give TRG a confession of judgment for $1 million;
(2) stipulate that the judgment is non-dischargeable in bankruptcy; and
(3) execute a resolution consenting to the dissolution of Skyline. Madden is
currently incarcerated but is expected to be released by December 2013.



--------------------------------------------------------------------------------

Better Homes and Gardens Real Estate LLC (“BH&G”) v. Mary Holder Agency, Inc.
formerly d/b/a Better Homes and Gardens Real Estate Mary Holder and Mary Holder
(collectively “Holder Defendants”) – The amount at issue is $1,275,762.17, as
BH&G seeks past due fees and other damages, including lost future profits,
resulting from the Defendants’ breaches of the Franchise Agreement. A complaint
was filed on June 16, 2011 in the Superior Court of New Jersey, County of
Morris, Docket No: MRS-L-1724-11. BH&G obtained a judgment against the Holder
Defendants in the amount of $198,562.99. Separately, BH&G obtained a second
judgment against Mary Holder individually, in the additional amount of
$1,084,227.06. The Holder Defendants each filed bankruptcy, which stayed the
lawsuit and any collection efforts. BH&G filed a proof of claim in each
bankruptcy case. The bankruptcy proceeding for Mary Holder, Inc. is venued in
the United States Bankruptcy Court for the District of New Jersey, Case
No. 11-34280 (MBK). On September 30, 2011, BH&G filed a verified complaint in
this case against Mary Holder, Inc., Mary Holder and certain third-party
defendants seeking damages and alleging among other things tortious
interference, civil conspiracy and conversion, Adv. Pro. No. 11-02437 (MBK). The
bankruptcy proceeding for Mary Holder individually is also venued in the United
States Bankruptcy Court for the District of New Jersey, Case No. 11-41934 (MBK).
The two proceedings have been consolidated. BH&G has entered into an agreement
with the trustee to share proceeds on the similar claims that the trustee and
BH&G are pursuing, as well as a cooperation agreement to share discovery and
other materials needed to support the claims at issue. On or about August 29,
2012, the bankruptcy court granted Ms. Holder’s motion for stay relief allowing
Ms. Holder to return to the Superior Court of New Jersey to attempt to vacate
the second judgment against her, and concurrently granted BH&G relief from the
stay in order to oppose any such attempt. Discovery is ongoing in the bankruptcy
adversary action.

Title Resource Guaranty Company v. Affinity Title Agency Inc. d/b/a/ ATA, et al.
This matter arises out of defalcations by TRGC’s title agent, Affinity Title
Agency, Inc. Affinity stole funds from closings where TRGC, as well as two other
underwriters, issued closing protection letters and issued title insurance. TRGC
paid claims totaling approximately $1.7 million. In June, 2011, TRGC, along with
one of the other underwriters, filed suit seeking to recover stolen funds from
Affinity, its owner, and several other individuals believed to either be
involved with the improper conduct or who improperly benefited from the improper
conduct. TRGC amended its complaint to include claims against certain
individuals who worked at Affinity, including the owner’s parents. TRG is also
providing assistance to the FBI, the Secret Service and the State of New Jersey
with regard to potential criminal charges that may be filed against Affinity’s
owner. The matter was resolved subject to a settlement agreement that is
currently being drafted and expected to be executed in March 2013. Pursuant to
that settlement agreement, TRGC is expected to receive $231,500 and a consent
judgment for the balance of its losses. The total amount of the funds TRGC will
receive is likely to be determined in May 2013 after an order to show cause
hearing.



--------------------------------------------------------------------------------

Schedule IV to the

Collateral Agreement

Filing Office

 

Grantor

  

Location of Filing Office

Case Title Company

   California

Coldwell Banker Real Estate LLC

   California

Coldwell Banker Residential Brokerage Company

   California

Coldwell Banker Residential Real Estate LLC

   California

Coldwell Banker Residential Referral Network

   California

Cornerstone Title Company

   California

Equity Title Company

   California

National Coordination Alliance LLC

   California

NRT West, Inc.

   California

Realogy Operations LLC

   California

Referral Network Plus, Inc.

   California

Valley of California, Inc.

   California

Colorado Commercial, LLC

   Colorado

Guardian Title Agency, LLC

   Colorado

NRT Colorado LLC

   Colorado

Referral Network, LLC

   Colorado

Better Homes and Gardens Real Estate Licensee LLC

   Delaware

Better Homes and Gardens Real Estate LLC

   Delaware

Burgdorff LLC

   Delaware

Career Development Center, LLC

   Delaware

Cartus Asset Recovery Corporation

   Delaware

Cartus Corporation

   Delaware

CB Commercial NRT Pennsylvania LLC

   Delaware

CDRE TM LLC

   Delaware

Century 21 Real Estate LLC

   Delaware

CGRN, Inc.

   Delaware

Coldwell Banker LLC

   Delaware

Coldwell Banker Real Estate Services LLC

   Delaware

Coldwell Banker Residential Brokerage LLC

   Delaware



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

Equity Title Messenger Service Holding LLC

   Delaware

ERA Franchise Systems LLC

   Delaware

Franchise Settlement Services LLC

   Delaware

Global Client Solutions LLC

   Delaware

Guardian Holding Company

   Delaware

Gulf South Settlement Services, LLC

   Delaware

Jack Gaughen LLC

   Delaware

Keystone Closing Services LLC

   Delaware

NRT Arizona Commercial LLC

   Delaware

NRT Arizona LLC

   Delaware

NRT Arizona Referral LLC

   Delaware

NRT Columbus LLC

   Delaware

NRT Commercial LLC

   Delaware

NRT Commercial Utah LLC

   Delaware

NRT Development Advisors LLC

   Delaware

NRT Devonshire LLC

   Delaware

NRT Hawaii Referral, LLC

   Delaware

NRT LLC

   Delaware

NRT Mid-Atlantic LLC

   Delaware

NRT Missouri LLC

   Delaware

NRT Missouri Referral Network LLC

   Delaware

NRT New England LLC

   Delaware

NRT New York LLC

   Delaware

NRT Northfork LLC

   Delaware

NRT Philadelphia LLC

   Delaware

NRT Pittsburgh LLC

   Delaware

NRT Referral Network LLC

   Delaware

NRT Relocation LLC

   Delaware

NRT REOExperts LLC

   Delaware

NRT Settlement Services of Missouri LLC

   Delaware

NRT Settlement Services of Texas LLC

   Delaware

NRT Sunshine Inc.

   Delaware

NRT Utah LLC

   Delaware

ONCOR International LLC

   Delaware



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

Real Estate Referral LLC

   Delaware

Real Estate Referrals LLC

   Delaware

Real Estate Services LLC

   Delaware

Realogy Franchise Group LLC

   Delaware

Realogy Global Services LLC

   Delaware

Realogy Group LLC

   Delaware

Realogy Intermediate Holdings LLC

   Delaware

Realogy Licensing LLC

   Delaware

Realogy Services Group LLC

   Delaware

Realogy Services Venture Partner LLC

   Delaware

Secured Land Transfers LLC

   Delaware

Sotheby’s International Realty Affiliates LLC

   Delaware

Sotheby’s International Realty Licensee LLC

   Delaware

Sotheby’s International Realty Referral Company, LLC

   Delaware

Title Resource Group Affiliates Holdings LLC

   Delaware

Title Resource Group Holdings LLC

   Delaware

Title Resource Group LLC

   Delaware

Title Resource Group Services LLC

   Delaware

Title Resources Incorporated

   Delaware

World Real Estate Marketing LLC

   Delaware

WREM, Inc.

   Delaware

Referral Network LLC

   Florida

St. Joe Title Services LLC

   Florida

The Sunshine Group (Florida) Ltd. Corp.

   Florida

Coldwell Banker Commercial Pacific Properties LLC

   Hawaii

Coldwell Banker Pacific Properties LLC

   Hawaii

Mid-Atlantic Settlement Services LLC

   Maryland

NRT Insurance Agency, Inc.

   Massachusetts

Referral Associates of New England LLC

   Massachusetts

Sotheby’s International Realty, Inc.

   Michigan

Burnet Realty LLC

   Minnesota

Burnet Title Holding LLC

   Minnesota

Burnet Title LLC

   Minnesota

Home Referral Network LLC

   Minnesota



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

Market Street Settlement Group LLC

   New Hampshire

The Sunshine Group, Ltd.

   New York

Coldwell Banker Residential Referral Network, Inc.

   Pennsylvania

TRG Settlement Services, LLP

   Pennsylvania

Lakecrest Title, LLC

   Tennessee

Alpha Referral Network LLC

   Texas

American Title Company of Houston

   Texas

ATCOH Holding Company

   Texas

NRT Texas LLC

   Texas

Processing Solutions LLC

   Texas

TAW Holding Inc.

   Texas

Texas American Title Company

   Texas



--------------------------------------------------------------------------------

Schedule V to the

Collateral Agreement

Excluded Pledges

Equity interests in the majority-owned joint ventures (as listed below):

 

Name of Entity

  

Jurisdiction of
Organization

  

Ownership

Access Title LLC    Delaware    Title Resource Group Affiliates Holdings LLC—51%
Bromac Title Services LLC    Delaware    Title Resource Group Affiliates
Holdings LLC—51% Burnet Title of Indiana, LLC    Indiana    Burnet Title Holding
LLC—75% First Advantage Title, LLC    Delaware    Title Resource Group
Affiliates Holdings LLC—51% First Place Title, LLC    Delaware    Title Resource
Group Affiliates Holdings LLC—51% Lincoln Title, LLC    Delaware    Title
Resource Group Affiliates Holdings LLC—55% Mercury Title LLC    Arkansas   
Title Resource Group Affiliates Holdings LLC—51% Metro Title, LLC    Delaware   
Title Resource Group Affiliates Holdings LLC—55% NRT Title Services of Maryland,
LLC    Delaware    Mid-Atlantic Settlement Services LLC—51% Quality Choice Title
LLC    Delaware    Title Resource Group Affiliates Holdings LLC—81% Riverbend
Title, LLC    Delaware    Title Resource Group Affiliates Holdings LLC—51% RT
Title Agency, LLC    Delaware    Title Resource Group Affiliates Holdings
LLC—51% Security Settlement Services, LLC    Delaware    Title Resource Group
Affiliates Holdings LLC—51%



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of
Organization

  

Ownership

Skyline Title, LLC

   Delaware    Title Resource Group Affiliates Holdings LLC—60%

St. Mary’s Title Services, LLC

   New Hampshire    Market Street Settlement Group LLC—55%

The Masiello Group Closing Services, LLC

   New Hampshire    Market Street Settlement Group LLC—55%

True Line Technologies LLC

   Ohio    Title Resource Group Affiliates Holdings LLC—51%



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT*

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Guarantee and Collateral Agreement, dated as of March 5, 2013 (the
“Agreement”), made by the Grantors parties thereto for the benefit of JPMORGAN
CHASE BANK, N.A., as Administrative Agent. The undersigned agrees for the
benefit of the Administrative Agent and the Secured Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in the second sentence of
Section 3.02(a) of the Agreement.

 

[NAME OF ISSUER] By:     Name:   Title:   Address for Notices: Fax:  

 

*  This consent is necessary only with respect to any Subsidiary the Equity
Interests of which are pledged hereunder but which is not also a Grantor.



--------------------------------------------------------------------------------

Exhibit I to the

Guarantee and Collateral Agreement

SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•], 20[•][•] to the Amended
and Restated Guarantee and Collateral Agreement dated as of March 5, 2013 (as
amended, supplemented or otherwise modified, the “Collateral Agreement”), among
REALOGY INTERMEDIATE HOLDINGS LLC (“Holdings”), REALOGY GROUP LLC (the
“Borrower”), each Grantor identified therein and JPMORGAN CHASE BANK, N.A., as
administrative and collateral agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined therein).

A. Reference is made to the Amended and Restated Credit Agreement dated as of
March 5, 2013 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Holdings, the Borrower, the
Lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders, and the other parties thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Collateral Agreement or if not defined
therein, such terms shall have the meanings assigned to such terms in the Credit
Agreement.

C. The Borrower, Holdings and each of the Subsidiary Loan Parties (the
“Grantors”) have entered into the Collateral Agreement in order to induce the
Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 7.16 of the Collateral Agreement provides that additional Subsidiaries
of the Borrower may become Guarantors and Grantors under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor and a Grantor under the Collateral Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, the New
Grantor by its signature below becomes a Grantor and a Guarantor under the
Collateral Agreement with the same force and effect as if originally named
therein as a Grantor and a Guarantor and the New Grantor hereby (a) agrees to
all the terms and provisions of the Collateral Agreement applicable to it as a
Grantor and a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and a Guarantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of its Loan Obligations, does hereby create and grant to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New



--------------------------------------------------------------------------------

Grantor’s right, title and interest in and to the Article 9 Collateral and the
Pledged Collateral (as each term is defined in the Collateral Agreement) of the
New Grantor. Each reference to a “Grantor” and “Guarantor” in the Collateral
Agreement shall be deemed to include the New Grantor. The Collateral Agreement
is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing.

SECTION 3. The New Grantor is a [company] duly [incorporated] under the law of
[name of relevant jurisdiction]. [If applicable:] The guarantee of the New
Grantor giving a guarantee other than in respect of its Subsidiary is subject to
the following limitations:

(a) If the New Grantor is incorporated in [•] and is giving a guarantee other
than in respect of its Subsidiary, those limitations set out in paragraph [•] of
Section 2.06 of the Collateral Agreement shall also apply in relation to the New
Grantor; and

(b) [if the New Grantor is incorporated in any other jurisdiction, is giving a
guarantee other than in respect of its Subsidiary and limitations other than
those set out in Section 2.06 of the Collateral Agreement] are agreed in respect
of the New Grantor, insert guarantee limitation wording for relevant
jurisdiction.]

SECTION 4. The New Grantor confirms that no Default has occurred or would occur
as a result of the New Grantor becoming a Guarantor or a Grantor under the
Collateral Agreement.

SECTION 5. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Grantor and the Administrative Agent. Delivery of
an executed signature page to this Supplement by facsimile or electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 6. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of (i) any and all
Pledged Stock and Pledged Debt Securities now owned by the New Grantor and
(ii) any and all Intellectual Property now owned by the New Grantor and (b) set
forth under its signature hereto, is the true and correct legal name of the New
Grantor and its jurisdiction of organization.

SECTION 7. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

SECTION 8. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 10. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 10.01 of the Credit Agreement. All communications and
notices hereunder to the New Grantor shall be given to it in care of the
Borrower as provided in Section 10.01 of the Credit Agreement.

SECTION 11. The New Grantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of one primary counsel for
the Administrative Agent.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW GRANTOR], by      

Name:

Title:

Address:

Legal Name:

Jurisdiction of Formation:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, by      

Name:

Title:

 

2



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [•] to the

Collateral Agreement

Collateral of the New Grantor

EQUITY INTERESTS

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity Interest    Percentage
of Equity
Interests                                                            

PLEDGED DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date

INTELLECTUAL PROPERTY

[Follow format of Schedule II to the

Collateral Agreement.]



--------------------------------------------------------------------------------

Exhibit II to the

Guarantee and Collateral Agreement

APPLE RIDGE SECURITIZATION DOCUMENTS

[ON FILE AT SIMPSON THACHER & BARTLETT LLP]